Exhibit 10.1

CISCO SYSTEMS, INC.

2005 STOCK INCENTIVE PLAN

AS AMENDED AND RESTATED

EFFECTIVE AS OF DECEMBER 7, 2011



--------------------------------------------------------------------------------

SECTION 1.

     INTRODUCTION      1   

SECTION 2.

     DEFINITIONS      1       (a)  

“Affiliate”

     1       (b)  

“Award”

     1       (c)  

“Board”

     1       (d)  

“Cashless Exercise”

     1       (e)  

“Cause”

     2       (f)  

“Change In Control”

     2       (g)  

“Code”

     2       (h)  

“Committee”

     2       (i)  

“Common Stock”

     2       (j)  

“Company”

     2       (k)  

“Consultant”

     2       (l)  

“Corporate Transaction”

     3       (m)  

“Covered Employees”

     3       (n)  

“Director”

     3       (o)  

“Disability”

     3       (p)  

“Employee”

     3       (q)  

“Exchange Act”

     3       (r)  

“Exercise Price”

     3       (s)  

“Fair Market Value”

     3       (t)  

“Fiscal Year”

     4       (u)  

“Grant”

     4       (v)  

“Incentive Stock Option” or “ISO”

     4       (w)  

“Key Employee”

     4       (x)  

“Non-Employee Director”

     4       (y)  

“Nonstatutory Stock Option” or “NSO”

     4       (z)  

“Option”

     4       (aa)  

“Optionee”

     4       (bb)  

“Parent”

     4   

 

-i-



--------------------------------------------------------------------------------

   (cc)  

“Participant”

     4       (dd)  

“Performance Goal”

     5       (ee)  

“Performance Period”

     5       (ff)  

“Plan”

     5       (gg)  

“Previous Plan Award”

     5       (hh)  

“Re-Price”

     5       (ii)  

“SAR Agreement”

     5       (jj)  

“SEC”

     5       (kk)  

“Section 16 Persons”

     5       (ll)  

“Securities Act”

     5       (mm)  

“Service”

     6       (nn)  

“Share”

     6       (oo)  

“Stock Appreciation Right” or “SAR”

     6       (pp)  

“Stock Grant”

     6       (qq)  

“Stock Grant Agreement”

     6       (rr)  

“Stock Option Agreement”

     6       (ss)  

“Stock Unit”

     6       (tt)  

“Stock Unit Agreement”

     6       (uu)  

“Subsidiary”

     6       (vv)  

“10-Percent Shareholder”

     6   

SECTION 3.

     ADMINISTRATION      7       (a)  

Committee Composition

     7       (b)  

Authority of the Committee

     7       (c)  

Indemnification

     8   

SECTION 4.

     GENERAL      8       (a)  

General Eligibility

     8       (b)  

Incentive Stock Options

     8       (c)  

Restrictions on Shares

     8       (d)  

Beneficiaries

     8       (e)  

Performance Conditions

     9       (f)  

No Rights as a Shareholder

     9   

 

-ii-



--------------------------------------------------------------------------------

   (g)  

Termination of Service

     9       (h)  

Director Fees

     9   

SECTION 5.

     SHARES SUBJECT TO PLAN AND SHARE LIMITS      10       (a)  

Basic Limitations

     10       (b)  

Additional Shares

     10       (c)  

Dividend Equivalents

     10       (d)  

Share Limits

     10   

SECTION 6.

     TERMS AND CONDITIONS OF OPTIONS      11       (a)  

Stock Option Agreement

     11       (b)  

Number of Shares

     11       (c)  

Exercise Price

     11       (d)  

Exercisability and Term

     11       (e)  

Modifications or Assumption of Options

     12       (f)  

Assignment or Transfer of Options

     12   

SECTION 7.

     PAYMENT FOR OPTION SHARES      12   

SECTION 8.

     TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS      13       (a)  

SAR Agreement

     13       (b)  

Number of Shares

     13       (c)  

Exercise Price

     13       (d)  

Exercisability and Term

     13       (e)  

Exercise of SARs

     13       (f)  

Modification or Assumption of SARs

     14       (g)  

Assignment or Transfer of SARs

     14   

SECTION 9.

     TERMS AND CONDITIONS FOR STOCK GRANTS      14       (a)  

Amount and Form of Awards

     14       (b)  

Stock Grant Agreement

     14       (c)  

Payment for Stock Grants

     15       (d)  

Vesting Conditions

     15       (e)  

Assignment or Transfer of Stock Grants

     15       (f)  

Voting and Dividend Rights

     15   

 

-iii-



--------------------------------------------------------------------------------

   (g)  

Modification or Assumption of Stock Grants

     15   

SECTION 10.

     TERMS AND CONDITIONS OF STOCK UNITS      16       (a)  

Stock Unit Agreement

     16       (b)  

Number of Shares

     16       (c)  

Payment for Stock Units

     16       (d)  

Vesting Conditions

     16       (e)  

Voting and Dividend Rights

     16       (f)  

Form and Time of Settlement of Stock Units

     16       (g)  

Creditors’ Rights

     17       (h)  

Modification or Assumption of Stock Units

     17       (i)  

Assignment or Transfer of Stock Units

     17   

SECTION 11.

    

PROTECTION AGAINST DILUTION

     17       (a)  

Adjustments

     17       (b)  

Participant Rights

     18       (c)  

Fractional Shares

     18   

SECTION 12.

    

EFFECT OF A CORPORATE TRANSACTION

     18       (a)  

Corporate Transaction

     18       (b)  

Acceleration

     18       (c)  

Dissolution

     19   

SECTION 13.

    

LIMITATIONS ON RIGHTS

     19       (a)  

No Entitlements

     19       (b)  

Shareholders’ Rights

     19       (c)  

Regulatory Requirements

     19   

SECTION 14.

    

WITHHOLDING TAXES

     20       (a)  

General

     20       (b)  

Share Withholding

     20   

SECTION 15.

    

DURATION AND AMENDMENTS

     20       (a)  

Term of the Plan

     20       (b)  

Right to Amend or Terminate the Plan

     20   

SECTION 16.

    

EXECUTION

     21   

 

-iv-



--------------------------------------------------------------------------------

CISCO SYSTEMS, INC.

2005 STOCK INCENTIVE PLAN

AS AMENDED AND RESTATED

(Effective as of December 7, 2011)

SECTION 1. INTRODUCTION.

The Company’s shareholders approved the Cisco Systems, Inc. 2005 Stock Incentive
Plan, as amended and restated and effective on November 12, 2009. The Company’s
Board of Directors approved an amendment and restatement of the Plan; provided
that, the amendment and restatement of the Plan shall become effective upon its
approval by Company shareholders. If the Company’s shareholders do not approve
the amendment and restatement of the Plan, Awards will be made under the Plan as
approved by shareholders on November 12, 2009.

The purpose of the Plan is to promote the long-term success of the Company and
the creation of shareholder value by offering Key Employees an opportunity to
share in such long-term success by acquiring a proprietary interest in the
Company.

The Plan seeks to achieve this purpose by providing for discretionary long-term
incentive Awards in the form of Options (which may constitute Incentive Stock
Options or Nonstatutory Stock Options), Stock Appreciation Rights, Stock Grants,
and Stock Units.

The Plan shall be governed by, and construed in accordance with, the laws of the
State of California (except its choice-of-law provisions).

Capitalized terms shall have the meaning provided in Section 2 unless otherwise
provided in this Plan or any related Stock Option Agreement, SAR Agreement,
Stock Grant Agreement or Stock Unit Agreement.

SECTION 2. DEFINITIONS.

(a) “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity.

(b) “Award” means any award of an Option, SAR, Stock Grant or Stock Unit under
the Plan.

(c) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(d) “Cashless Exercise” means, to the extent that a Stock Option Agreement so
provides and as permitted by applicable law, a program approved by the Committee
in which payment may be made all or in part by delivery (on a form prescribed by
the Committee) of an irrevocable direction to a securities broker to sell Shares
and to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price and, if

 

-1-



--------------------------------------------------------------------------------

applicable, the amount necessary to satisfy the Company’s withholding
obligations at the minimum statutory withholding rates, including, but not
limited to, U.S. federal and state income taxes, payroll taxes, and foreign
taxes, if applicable.

(e) “Cause” means, except as may otherwise be provided in a Participant’s
employment agreement or Award agreement, a conviction of a Participant for a
felony crime or the failure of a Participant to contest prosecution for a felony
crime, or a Participant’s misconduct, fraud or dishonesty (as such terms are
defined by the Committee in its sole discretion), or any unauthorized use or
disclosure of confidential information or trade secrets, in each case as
determined by the Committee, and the Committee’s determination shall be
conclusive and binding.

(f) “Change In Control” except as may otherwise be provided in a Participant’s
employment agreement or Award agreement, means the occurrence of any of the
following:

(i) A change in the composition of the Board over a period of thirty-six
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination; or

(ii) The acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company representing more than 35% of the total combined
voting power of the Company’s then outstanding securities pursuant to a tender
or exchange offer made directly to the Company’s shareholders which the Board
does not recommend such shareholders accept.

(g) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and interpretations promulgated thereunder.

(h) “Committee” means a committee described in Section 3.

(i) “Common Stock” means the Company’s common stock.

(j) “Company” means Cisco Systems, Inc., a California corporation.

(k) “Consultant” means an individual who performs bona fide services to the
Company, a Parent, a Subsidiary or an Affiliate, other than as an Employee or
Director or Non-Employee Director.

 

-2-



--------------------------------------------------------------------------------

(l) “Corporate Transaction” except as may otherwise be provided in a
Participant’s employment agreement or Award agreement, means the occurrence of
any of the following shareholder approved transactions:

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not shareholders of the Company immediately prior
to such merger, consolidation or other reorganization; or

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets.

A transaction shall not constitute a Corporate Transaction if its sole purpose
is to change the state of the Company’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transactions.

(m) “Covered Employees” means those persons who are subject to the limitations
of Code Section 162(m).

(n) “Director” means a member of the Board who is also an Employee.

(o) “Disability” means that the Key Employee is classified as disabled under a
long-term disability policy of the Company or, if no such policy applies, the
Key Employee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months.

(p) “Employee” means an individual who is a common-law employee of the Company,
a Parent, a Subsidiary or an Affiliate.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(r) “Exercise Price” means, in the case of an Option, the amount for which a
Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement. “Exercise Price,” in the case of a SAR, means
an amount, as specified in the applicable SAR Agreement, which is subtracted
from the Fair Market Value in determining the amount payable upon exercise of
such SAR.

(s) “Fair Market Value” means the market price of a Share as determined in good
faith by the Committee. The Fair Market Value shall be determined by the
following:

 

-3-



--------------------------------------------------------------------------------

(i) If the Shares were traded over-the-counter or listed with NASDAQ on the date
in question, then the Fair Market Value shall be equal to the last transaction
price quoted by the NASDAQ system for the date in question or (ii) if the Common
Stock is listed on the New York Stock Exchange or the American Stock Exchange on
the date in question, the Fair Market Value is the closing selling price for the
Common Stock as such price is officially quoted in the composite tape of
transactions on the exchange determined by the Committee to be the primary
market for the Common Stock for the date in question; provided, however, that if
there is no such reported price for the Common Stock for the date in question
under (i) or (ii), then such price on the last preceding date for which such
price exists shall be determinative of Fair Market Value.

If neither (i) or (ii) are applicable, then the Fair Market Value shall be
determined by the Committee in good faith on such basis as it deems appropriate.

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in the Western Edition of The Wall Street
Journal. Such determination shall be conclusive and binding on all persons.

(t) “Fiscal Year” means the Company’s fiscal year.

(u) “Grant” means any grant of an Award under the Plan.

(v) “Incentive Stock Option” or “ISO” means an incentive stock option described
in Code Section 422.

(w) “Key Employee” means an Employee, Director, Non-Employee Director or
Consultant who has been selected by the Committee to receive an Award under the
Plan.

(x) “Non-Employee Director” means a member of the Board who is not an Employee.

(y) “Nonstatutory Stock Option” or “NSO” means a stock option that is not an
ISO.

(z) “Option” means an ISO or NSO granted under the Plan entitling the Optionee
to purchase Shares.

(aa) “Optionee” means an individual, estate or other entity that holds an
Option.

(bb) “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

(cc) “Participant” means an individual or estate or other entity that holds an
Award.

 

-4-



--------------------------------------------------------------------------------

(dd) “Performance Goal” means an objective formula or standard determined by the
Committee with respect to each Performance Period utilizing one or more of the
following factors and any objectively verifiable adjustment(s) thereto permitted
and preestablished by the Committee in accordance with Code Section 162(m):
(i) operating income, operating cash flow and operating expense; (ii) earnings
before interest, taxes, depreciation and amortization; (iii) earnings; (iv) cash
flow; (v) market share; (vi) sales; (vii) revenue; (viii) profits before
interest and taxes; (ix) expenses; (x) cost of goods sold; (xi) profit/loss or
profit margin; (xii) working capital; (xiii) return on capital, equity or
assets; (xiv) earnings per share; (xv) economic value added; (xvi) stock price;
(xvii) price/earnings ratio; (xviii) debt or debt-to-equity; (xix) accounts
receivable; (xx) writeoffs; (xxi) cash; (xxii) assets; (xxiii) liquidity;
(xxiv) operations; (xxv) intellectual property (e.g., patents); (xxvi) product
development; (xxvii) regulatory activity; (xxviii) manufacturing, production or
inventory; (xxix) mergers and acquisitions or divestitures; (xxx) financings;
(xxxi) customer satisfaction; and/or (xxxii) total shareholder return, each with
respect to the Company and/or one or more of its affiliates or operating units.
Awards issued to persons who are not Covered Employees may take into account
other factors (including subjective factors).

(ee) “Performance Period” means any period not exceeding 36 months as determined
by the Committee, in its sole discretion. The Committee may establish different
Performance Periods for different Participants, and the Committee may establish
concurrent or overlapping Performance Periods.

(ff) “Plan” means this Cisco Systems, Inc. 2005 Stock Incentive Plan as amended
and restated, and as it may be further amended from time to time.

(gg) “Previous Plan Award” means any award of an Option, SAR, Stock Grant or
Stock Unit under the Cisco Systems, Inc. 1996 Stock Incentive Plan, the Cisco
Systems, Inc. SA Acquisition Long-Term Incentive Plan or the Cisco Systems, Inc.
WebEx Acquisition Long-Term Incentive Plan.

(hh) “Re-Price” means that the Company has lowered or reduced the Exercise Price
of outstanding Options and/or outstanding SARs for any Participant(s), whether
through amendment, cancellation, or replacement grants, or any other means.

(ii) “SAR Agreement” means the agreement described in Section 8 evidencing each
Award of a Stock Appreciation Right.

(jj) “SEC” means the Securities and Exchange Commission.

(kk) “Section 16 Persons” means those officers, directors or other persons who
are subject to Section 16 of the Exchange Act.

(ll) “Securities Act” means the Securities Act of 1933, as amended.

 

-5-



--------------------------------------------------------------------------------

(mm) “Service” means service as an Employee, Director, Non-Employee Director or
Consultant. A Participant’s Service does not terminate when continued service
crediting is required by applicable law. However, for purposes of determining
whether an Option is entitled to continuing ISO status, a common-law employee’s
Service will be treated as terminating ninety (90) days after such Employee went
on leave, unless such Employee’s right to return to active work is guaranteed by
law or by a contract. Service terminates in any event when the approved leave
ends, unless such Employee immediately returns to active work. The Committee
determines which leaves count toward Service, and when Service terminates for
all purposes under the Plan. Further, unless otherwise determined by the
Committee, a Participant’s Service shall not be deemed to have terminated merely
because of a change in the capacity in which the Participant provides service to
the Company, a Parent, Subsidiary or Affiliate, or a transfer between entities
(the Company or any Parent, Subsidiary, or Affiliate); provided that there is no
interruption or other termination of Service.

(nn) “Share” means one share of Common Stock.

(oo) “Stock Appreciation Right” or “SAR” means a stock appreciation right
awarded under the Plan.

(pp) “Stock Grant” means Shares awarded under the Plan.

(qq) “Stock Grant Agreement” means the agreement described in Section 9
evidencing each Award of a Stock Grant.

(rr) “Stock Option Agreement” means the agreement described in Section 6
evidencing each Award of an Option.

(ss) “Stock Unit” means a bookkeeping entry representing the equivalent of one
Share, as awarded under the Plan.

(tt) “Stock Unit Agreement” means the agreement described in Section  10
evidencing each Award of a Stock Unit.

(uu) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

(vv) “10-Percent Shareholder” means an individual who owns more than 10% of the
total combined voting power of all classes of outstanding stock of the Company,
its Parent or any of its Subsidiaries. In determining stock ownership, the
attribution rules of Section 424(d) of the Code shall be applied.

 

-6-



--------------------------------------------------------------------------------

SECTION 3. ADMINISTRATION.

(a) Committee Composition. The Board or a Committee appointed by the Board shall
administer the Plan. Unless the Board provides otherwise, the Company’s
Compensation & Management Development Committee shall be the Committee. Members
of the Committee shall serve for such period of time as the Board may determine
and shall be subject to removal by the Board at any time. The Board may also at
any time terminate the functions of the Committee and reassume all powers and
authority previously delegated to the Committee.

The Committee shall have membership composition which enables (i) Awards to
Section 16 Persons to qualify as exempt from liability under Section 16(b) of
the Exchange Act and (ii) Awards to Covered Employees to qualify as
performance-based compensation as provided under Code Section 162(m).

The Board may also appoint one or more separate committees of the Board, each
composed of two or more directors of the Company who need not qualify under Rule
16b-3 or Code Section 162(m), that may administer the Plan with respect to Key
Employees who are not Section 16 Persons or Covered Employees, respectively, may
grant Awards under the Plan to such Key Employees and may determine all terms of
such Awards.

Notwithstanding the foregoing, the Board shall constitute the Committee and
shall administer the Plan with respect to Non-Employee Directors, shall grant
Awards under the Plan to such Non-Employee Directors, and shall determine all
terms of such Awards.

(b) Authority of the Committee. Subject to the provisions of the Plan, the
Committee shall have full authority and sole discretion to take any actions it
deems necessary or advisable for the administration of the Plan. Such actions
shall include:

(i) selecting Key Employees who are to receive Awards under the Plan;

(ii) determining the type, number, vesting requirements and other features and
conditions of such Awards and amending such Awards;

(iii) correcting any defect, supplying any omission, or reconciling any
inconsistency in the Plan or any Award agreement;

(iv) accelerating the vesting, or extending the post-termination exercise term,
of Awards at any time and under such terms and conditions as it deems
appropriate;

(v) interpreting the Plan;

(vi) making all other decisions relating to the operation of the Plan; and

(vii) adopting such plans or subplans as may be deemed necessary or appropriate
to provide for the participation by Key Employees of the Company and its
Subsidiaries and Affiliates who reside outside the U.S., which plans and/or
subplans shall be attached hereto as Appendices.

 

-7-



--------------------------------------------------------------------------------

The Committee may adopt such rules or guidelines as it deems appropriate to
implement the Plan. The Committee’s determinations under the Plan shall be final
and binding on all persons.

(c) Indemnification. To the maximum extent permitted by applicable law, each
member of the Committee, or of the Board, shall be indemnified and held harmless
by the Company against and from (i) any loss, cost, liability, or expense that
may be imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Stock Option Agreement, SAR Agreement,
Stock Grant Agreement or Stock Unit Agreement, and (ii) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Articles of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

SECTION 4. GENERAL.

(a) General Eligibility. Only Employees, Directors, Non-Employee Directors and
Consultants shall be eligible for designation as Key Employees by the Committee,
in its sole discretion.

(b) Incentive Stock Options. Only Key Employees who are common-law employees of
the Company, a Parent or a Subsidiary shall be eligible for the grant of ISOs.
In addition, a Key Employee who is a 10-Percent Shareholder shall not be
eligible for the grant of an ISO unless the requirements set forth in
Section 422(c)(5) of the Code are satisfied.

(c) Restrictions on Shares. Any Shares issued pursuant to an Award shall be
subject to such rights of repurchase, rights of first refusal and other transfer
restrictions as the Committee may determine, in its sole discretion. Such
restrictions shall apply in addition to any restrictions that may apply to
holders of Shares generally and shall also comply to the extent necessary with
applicable law. In no event shall the Company be required to issue fractional
Shares under this Plan.

(d) Beneficiaries. Unless stated otherwise in an Award agreement, a Participant
may designate one or more beneficiaries with respect to an Award by timely
filing the prescribed form with the Company. A beneficiary designation may be
changed by filing the prescribed form with the Company at any time before the
Participant’s death. If no beneficiary was designated or if no designated
beneficiary survives the Participant, then

 

-8-



--------------------------------------------------------------------------------

after a Participant’s death any vested Award(s) shall be transferred or
distributed to the Participant’s estate.

(e) Performance Conditions. The Committee may, in its discretion, include
performance conditions in an Award or grant an Award upon the satisfaction of
performance conditions. If performance conditions are included in Awards to
Covered Employees, then such Awards may be subject to the achievement of
Performance Goals established by the Committee. Such Performance Goals shall be
established and administered pursuant to the requirements of Code
Section 162(m). Before any Shares underlying an Award or any Award payments
subject to Performance Goals are released to a Covered Employee with respect to
a Performance Period, the Committee shall certify in writing that the
Performance Goals for such Performance Period have been satisfied. Awards with
performance conditions that are granted to Key Employees who are not Covered
Employees need not comply with the requirements of Code Section 162(m).

(f) No Rights as a Shareholder. A Participant, or a transferee of a Participant,
shall have no rights as a shareholder with respect to any Common Stock covered
by an Award until such person has satisfied all of the terms and conditions to
receive such Common Stock, has satisfied any applicable withholding or tax
obligations relating to the Award and the Shares have been issued (as evidenced
by an appropriate entry on the books of the Company or a duly authorized
transfer agent of the Company).

(g) Termination of Service. Unless the applicable Award agreement or, with
respect to Participants who reside in the U.S., the applicable employment
agreement provides otherwise, the following rules shall govern the vesting,
exercisability and term of outstanding Awards held by a Participant in the event
of termination of such Participant’s Service (in all cases subject to the
expiration term of the Option or SAR as applicable): (i) upon termination of
Service for any reason, all unvested portions of any outstanding Awards shall be
immediately forfeited without consideration and the vested portions of any
outstanding Stock Units shall be settled upon termination; (ii) if the Service
of a Participant is terminated for Cause, then all unexercised Options and SARs,
unvested portions of Stock Units and unvested portions of Stock Grants shall
terminate and be forfeited immediately without consideration; (iii) if the
Service of a Participant is terminated for any reason other than for Cause,
death, or Disability, then the vested portion of his or her then-outstanding
Options and/or SARs may be exercised by such Participant or his or her personal
representative within three months after the date of such termination; or
(iv) if the Service of a Participant is terminated due to death or Disability,
the vested portion of his or her then-outstanding Options and/or SARs may be
exercised within eighteen months after the date of termination of Service.

(h) Director Fees. Each Non-Employee Director may elect to receive a Stock Grant
or Stock Unit under the Plan in lieu of payment of a portion of his or her
regular annual retainer based on the Fair Market Value of the Shares on the date
any regular annual retainer would otherwise be paid. For purposes of the Plan, a
Non-Employee Director’s regular annual retainer shall not include any additional
retainer paid in connection with service on any committee of the Board or paid
for any other reason. Such an election

 

-9-



--------------------------------------------------------------------------------

may be for any dollar or percentage amount equal to at least 25% of the
Non-Employee Director’s regular annual retainer (up to a limit of 100% of the
Non-Employee Director’s regular annual retainer). The election must be made
prior to the beginning of the annual board of directors cycle which shall be any
twelve month continuous period designated by the Board. Any amount of the
regular annual retainer not elected to be received as a Stock Grant or Stock
Unit shall be payable in cash in accordance with the Company’s standard payment
procedures. Shares granted under this Section 4(h) shall otherwise be subject to
the terms of the Plan applicable to Non-Employee Directors or to Participants
generally (other than provisions specifically applying only to Employees).

SECTION 5. SHARES SUBJECT TO PLAN AND SHARE LIMITS.

(a) Basic Limitations. The stock issuable under the Plan shall be authorized but
unissued Shares. The aggregate number of Shares reserved for Awards under the
Plan shall not exceed 559,000,000 Shares, subject to adjustment pursuant to
Section 11. Shares issued as Stock Grants, pursuant to Stock Units or pursuant
to the settlement of dividend equivalents will count against the Shares
available for issuance under the Plan as 1.5 Shares for every 1 Share issued in
connection with the Award or dividend equivalent.

(b) Additional Shares. If Awards are forfeited or are terminated for any other
reason before being exercised or settled, then the Shares underlying such
Awards, plus the number of additional Shares, if any, that counted against
Shares available for issuance under the Plan in respect thereof at the time of
Grant, shall again become available for Awards under the Plan. If a Previous
Plan Award is forfeited or is terminated for any other reason before being
exercised or settled, then the Shares underlying such Previous Plan Award shall
again become available for Awards under this Plan. SARs shall be counted in full
against the number of Shares available for issuance under the Plan, regardless
of the number of Shares issued upon settlement of the SARs.

(c) Dividend Equivalents. Any dividend equivalents settled in Shares under the
Plan shall be applied against the number of Shares available for Awards.

(d) Share Limits.

(i) Limits on Options. Subject to adjustment pursuant to Section 11, no Key
Employee shall receive Options to purchase Shares during any Fiscal Year
covering in excess of 5,000,000 Shares and the aggregate maximum number of
Shares that may be issued in connection with ISOs shall be 559,000,000 Shares.

(ii) Limits on SARs. Subject to adjustment pursuant to Section 11, no Key
Employee shall receive Awards of SARs during any Fiscal Year covering in excess
of 5,000,000 Shares and the aggregate maximum number of Shares that may be
issued in connection with SARs shall be 559,000,000 Shares.

 

-10-



--------------------------------------------------------------------------------

(iii) Limits on Stock Grants and Stock Units. Subject to adjustment pursuant to
Section 11, no Key Employee shall receive Stock Grants or Stock Units during any
Fiscal Year covering, in the aggregate, in excess of 5,000,000 Shares.

(iv) Limits on Awards to Non-Employee Directors. Subject to adjustment pursuant
to Section 11, no Non-Employee Director shall receive Awards during any Fiscal
Year covering, in the aggregate, in excess of 50,000 Shares; provided that any
Shares received pursuant to an election under Section 4(h) shall not count
against such limit.

SECTION 6. TERMS AND CONDITIONS OF OPTIONS.

(a) Stock Option Agreement. Each Grant of an Option under the Plan shall be
evidenced and governed exclusively by a Stock Option Agreement between the
Optionee and the Company. Such Option shall be subject to all applicable terms
and conditions of the Plan and may be subject to any other terms and conditions
that are not inconsistent with the Plan and that the Committee deems appropriate
for inclusion in a Stock Option Agreement (including without limitation any
performance conditions). The provisions of the various Stock Option Agreements
entered into under the Plan need not be identical. The Stock Option Agreement
shall also specify whether the Option is an ISO or an NSO.

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall be subject to adjustment of such
number in accordance with Section 11.

(c) Exercise Price. An Option’s Exercise Price shall be established by the
Committee and set forth in a Stock Option Agreement. The Exercise Price of an
Option shall not be less than 100% of the Fair Market Value (110% for ISO grants
to 10-Percent Shareholders) on the date of Grant.

(d) Exercisability and Term. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. The Stock
Option Agreement shall also specify the term of the Option; provided that the
term of an Option shall in no event exceed ten years from the date of Grant.
Unless the applicable Stock Option Agreement provides otherwise, each Option
shall vest and become exercisable with respect to 20% of the Shares subject to
the Option upon completion of one year of Service measured from the vesting
commencement date, the balance of the Shares subject to the Option shall vest
and become exercisable in forty-eight equal installments upon completion of each
month of Service thereafter, and the term of the Option shall be ten years from
the date of Grant. A Stock Option Agreement may provide for accelerated vesting
in the event of the Participant’s death, Disability, or other events.
Notwithstanding any other provision of the Plan, no Option can be exercised
after the expiration date provided in the applicable Stock Option Agreement and
no Option may provide that, upon exercise of the Option, a new Option will
automatically be granted.

 

-11-



--------------------------------------------------------------------------------

(e) Modifications or Assumption of Options. Within the limitations of the Plan,
the Committee may modify, extend or assume outstanding options or may accept the
cancellation of outstanding options (whether granted by the Company or by
another issuer) in return for the grant of new Options for the same or a
different number of Shares, at the same or a different Exercise Price, and with
the same or different vesting provisions. Notwithstanding the preceding sentence
or anything to the contrary herein, the Committee may not Re-Price outstanding
Options unless there is approval by the Company shareholders and, unless a
modification is necessary or desirable to comply with any applicable law,
regulation or rule, such modification of an Option shall not, without the
consent of the Optionee, impair his or her rights or obligations under such
Option.

(f) Assignment or Transfer of Options. Except as otherwise provided in the
applicable Stock Option Agreement and then only to the extent permitted by
applicable law, no Option shall be transferable by the Optionee other than by
will or by the laws of descent and distribution. Except as otherwise provided in
the applicable Stock Option Agreement, an Option may be exercised during the
lifetime of the Optionee only by the Optionee or by the guardian or legal
representative of the Optionee. No Option or interest therein may be assigned,
pledged or hypothecated by the Optionee during his or her lifetime, whether by
operation of law or otherwise, or be made subject to execution, attachment or
similar process.

SECTION 7. PAYMENT FOR OPTION SHARES.

The entire Exercise Price of Shares issued upon exercise of Options shall be
payable in cash at the time when such Shares are purchased, except as follows
and if so provided for in an applicable Stock Option Agreement:

(i) Surrender of Stock. Payment for all or any part of the Exercise Price or
Options may be made with Shares which have already been owned by the Optionee;
provided that the Committee may, in its sole discretion, require that Shares
tendered for payment be previously held by the Optionee for a minimum duration.
Such Shares shall be valued at their Fair Market Value.

(ii) Cashless Exercise. Payment for all or any part of the Exercise Price may be
made through Cashless Exercise at the Committee’s sole discretion.

(iii) Other Forms of Payment. Payment for all or any part of the Exercise Price
may be made in any other form that is consistent with applicable laws,
regulations and rules and approved by the Committee.

In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement. The
Stock Option Agreement may specify that payment may be made in any form(s)
described in this

 

-12-



--------------------------------------------------------------------------------

Section 7. In the case of an NSO granted under the Plan, the Committee may, in
its discretion at any time, accept payment in any form(s) described in this
Section 7.

SECTION 8. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.

(a) SAR Agreement. Each Grant of a SAR under the Plan shall be evidenced and
governed exclusively by a SAR Agreement between the Participant and the Company.
Such SAR shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions that are not inconsistent with
the Plan and that the Committee deems appropriate for inclusion in a SAR
Agreement (including without limitation any performance conditions). A SAR
Agreement may provide for a maximum limit on the amount of any payout
notwithstanding the Fair Market Value on the date of exercise of the SAR. The
provisions of the various SAR Agreements entered into under the Plan need not be
identical. SARs may be granted in consideration of a reduction in the
Participant’s compensation.

(b) Number of Shares. Each SAR Agreement shall specify the number of Shares to
which the SAR pertains and shall be subject to adjustment of such number in
accordance with Section 11.

(c) Exercise Price. Each SAR Agreement shall specify the Exercise Price which
shall be established by the Committee. The Exercise Price of a SAR shall not be
less than 100% of the Fair Market Value on the date of Grant.

(d) Exercisability and Term. Each SAR Agreement shall specify the date when all
or any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the term of the SAR which shall not exceed ten years from the date
of Grant. Unless the applicable SAR Agreement provides otherwise, each SAR shall
vest and become exercisable with respect to 20% of the Shares subject to the SAR
upon completion of one year of Service measured from the vesting commencement
date, the balance of the Shares subject to the SAR shall vest and become
exercisable in forty-eight equal installments upon completion of each month of
Service thereafter, and the term of the SAR shall be ten years from the date of
Grant. A SAR Agreement may provide for accelerated vesting in the event of the
Participant’s death, Disability, or other events. SARs may be awarded in
combination with Options or Stock Grants, and such an Award shall provide that
the SARs will not be exercisable unless the related Options or Stock Grants are
forfeited. A SAR may be included in an ISO only at the time of Grant but may be
included in an NSO at the time of Grant or at any subsequent time, but not later
than six months before the expiration of such NSO. No SAR may provide that, upon
exercise of the SAR, a new SAR will automatically be granted.

(e) Exercise of SARs. If, on the date when a SAR expires, the Exercise Price
under such SAR is less than the Fair Market Value on such date but any portion
of such SAR has not been exercised or surrendered, then such SAR shall
automatically be deemed to be exercised as of such date with respect to such
portion. Upon exercise of a SAR, the

 

-13-



--------------------------------------------------------------------------------

Participant (or any person having the right to exercise the SAR) shall receive
from the Company (i) Shares, (ii) cash or (iii) any combination of Shares and
cash, as the Committee shall determine at the time of Grant of the SAR, in its
sole discretion. The amount of cash and/or the Fair Market Value of Shares
received upon exercise of SARs shall, in the aggregate, be equal to the amount
by which the Fair Market Value (on the date of exercise) of the Shares subject
to the SARs exceeds the Exercise Price of those Shares.

(f) Modification or Assumption of SARs. Within the limitations of the Plan, the
Committee may modify, extend or assume outstanding stock appreciation rights or
may accept the cancellation of outstanding stock appreciation rights (including
stock appreciation rights granted by another issuer) in return for the grant of
new SARs for the same or a different number of Shares, at the same or a
different Exercise Price, and with the same or different vesting provisions.
Notwithstanding the preceding sentence or anything to the contrary herein, the
Committee may not Re-Price outstanding SARs unless there is approval by the
Company shareholders and, unless a modification is necessary or desirable
to comply with any applicable law, regulation or rule, such modification of a
SAR shall not, without the consent of the Participant, impair his or her rights
or obligations under such SAR.

(g) Assignment or Transfer of SARs. Except as otherwise provided in the
applicable SAR Agreement and then only to the extent permitted by applicable
law, no SAR shall be transferable by the Participant other than by will or by
the laws of descent and distribution. Except as otherwise provided in the
applicable SAR Agreement, a SAR may be exercised during the lifetime of the
Participant only by the Participant or by the guardian or legal representative
of the Participant. No SAR or interest therein may be assigned, pledged or
hypothecated by the Participant during his or her lifetime, whether by operation
of law or otherwise, or be made subject to execution, attachment or similar
process.

SECTION 9. TERMS AND CONDITIONS FOR STOCK GRANTS.

(a) Amount and Form of Awards. Awards under this Section 9 may be granted in the
form of a Stock Grant. Each Stock Grant Agreement shall specify the number of
Shares to which the Stock Grant pertains and shall be subject to adjustment of
such number in accordance with Section 11. A Stock Grant may also be awarded in
combination with NSOs, and such an Award may provide that the Stock Grant will
be forfeited in the event that the related NSOs are exercised.

(b) Stock Grant Agreement. Each Stock Grant awarded under the Plan shall be
evidenced and governed exclusively by a Stock Grant Agreement between the
Participant and the Company. Each Stock Grant shall be subject to all applicable
terms and conditions of the Plan and may be subject to any other terms and
conditions that are not inconsistent with the Plan and that the Committee deems
appropriate for inclusion in the applicable Stock Grant Agreement (including
without limitation any performance

 

-14-



--------------------------------------------------------------------------------

conditions). The provisions of the various Stock Grant Agreements entered into
under the Plan need not be identical.

(c) Payment for Stock Grants. Stock Grants may be issued with or without cash
consideration or any other form of legally permissible consideration approved by
the Committee.

(d) Vesting Conditions. Each Stock Grant may or may not be subject to vesting.
Any such vesting provision may provide that Shares shall vest based on Service
over time or shall vest, in full or in installments, upon satisfaction of
performance conditions specified in the Stock Grant Agreement which may include
Performance Goals pursuant to Section 4(e). Unless the applicable Stock Grant
Agreement provides otherwise, each Stock Grant shall vest with respect to 20% of
the Shares subject to the Stock Grant upon completion of each year of Service on
each of the first through fifth annual anniversaries of the vesting commencement
date. A Stock Grant Agreement may provide for accelerated vesting in the event
of the Participant’s death, Disability, or other events.

(e) Assignment or Transfer of Stock Grants. Except as provided in the applicable
Stock Grant Agreement, and then only to the extent permitted by applicable law,
a Stock Grant awarded under the Plan shall not be anticipated, assigned,
attached, garnished, optioned, transferred or made subject to any creditor’s
process, whether voluntarily, involuntarily or by operation of law. Any act in
violation of this Section 9(e) shall be void. However, this Section 9(e) shall
not preclude a Participant from designating a beneficiary who will receive any
vested outstanding Stock Grant Awards in the event of the Participant’s death,
nor shall it preclude a transfer of vested Stock Grant Awards by will or by the
laws of descent and distribution.

(f) Voting and Dividend Rights. The holder of a Stock Grant awarded under the
Plan shall have the same voting, dividend and other rights as the Company’s
other shareholders. A Stock Grant Agreement, however, may require that the
holder of such Stock Grant invest any cash dividends received in additional
Shares subject to the Stock Grant. Such additional Shares subject to the Stock
Grant shall be subject to the same conditions and restrictions as the Stock
Grant with respect to which the dividends were paid. Such additional Shares
subject to the Stock Grant shall not reduce the number of Shares available for
issuance under Section 5.

(g) Modification or Assumption of Stock Grants. Within the limitations of the
Plan, the Committee may modify or assume outstanding stock grants or may accept
the cancellation of outstanding stock grants (including stock granted by another
issuer) in return for the grant of new Stock Grants for the same or a different
number of Shares and with the same or different vesting provisions.
Notwithstanding the preceding sentence or anything to the contrary herein, the
Committee may not modify an outstanding Stock Grant such that the modification
shall, without the consent of the Participant, impair his or her rights or
obligations under such Stock Grant, unless such modification is necessary or
desirable to comply with any applicable law, regulation or rule.

 

-15-



--------------------------------------------------------------------------------

SECTION 10. TERMS AND CONDITIONS OF STOCK UNITS.

(a) Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced and governed exclusively by a Stock Unit Agreement between the
Participant and the Company. Such Stock Units shall be subject to all applicable
terms and conditions of the Plan and may be subject to any other terms and
conditions that are not inconsistent with the Plan and that the Committee deems
appropriate for inclusion in the applicable Stock Unit Agreement (including
without limitation any performance conditions). The provisions of the various
Stock Unit Agreements entered into under the Plan need not be identical. Stock
Units may be granted in consideration of a reduction in the Participant’s other
compensation.

(b) Number of Shares. Each Stock Unit Agreement shall specify the number of
Shares to which the Stock Unit Grant pertains and shall be subject to adjustment
of such number in accordance with Section 11.

(c) Payment for Stock Units. Stock Units shall be issued without consideration.

(d) Vesting Conditions. Each Award of Stock Units may or may not be subject to
vesting. Any such vesting provision may provide that Shares shall vest based on
Service over time or shall vest, in full or in installments, upon satisfaction
of performance conditions specified in the Stock Unit Agreement which may
include Performance Goals pursuant to Section 4(e). Unless the applicable Stock
Unit Agreement provides otherwise, each Stock Unit shall vest with respect to
20% of the Shares subject to the Stock Unit upon completion of each year of
Service on each of the first through fifth annual anniversaries of the vesting
commencement date. A Stock Unit Agreement may provide for accelerated vesting in
the event of the Participant’s death, Disability, or other events.

(e) Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of Shares, or
in a combination of both. Prior to distribution, any dividend equivalents which
are not paid shall be subject to the same conditions and restrictions as the
Stock Units to which they attach.

(f) Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (a) cash, (b) Shares or (c) any combination of both,
as determined by the Committee at the time of the grant of the Stock Units, in
its sole discretion. Methods of converting Stock Units into cash may include
(without limitation) a method based on the average Fair Market Value of Shares
over a series of trading days. Vested Stock Units may be settled in a lump sum
or in installments. The distribution may occur or commence when the vesting
conditions applicable to the Stock Units have been

 

-16-



--------------------------------------------------------------------------------

satisfied or have lapsed, or it may be deferred, in accordance with applicable
law, to any later date. The amount of a deferred distribution may be increased
by an interest factor or by dividend equivalents. Until an Award of Stock Units
is settled, the number of such Stock Units shall be subject to adjustment
pursuant to Section 11.

(g) Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit Agreement.

(h) Modification or Assumption of Stock Units. Within the limitations of the
Plan, the Committee may modify or assume outstanding stock units or may accept
the cancellation of outstanding stock units (including stock units granted by
another issuer) in return for the grant of new Stock Units for the same or a
different number of Shares and with the same or different vesting provisions.
Notwithstanding the preceding sentence or anything to the contrary herein, the
Committee may not modify an outstanding Stock Unit such that the modification
shall, without the consent of the Participant, impair his or her rights or
obligations under such Stock Unit, unless such modification is necessary or
desirable to comply with any applicable law, regulation or rule.

(i) Assignment or Transfer of Stock Units. Except as provided in the applicable
Stock Unit Agreement, and then only to the extent permitted by applicable law,
Stock Units shall not be anticipated, assigned, attached, garnished, optioned,
transferred or made subject to any creditor’s process, whether voluntarily,
involuntarily or by operation of law. Any act in violation of this Section 10(i)
shall be void. However, this Section 10(i) shall not preclude a Participant from
designating a beneficiary who will receive any outstanding vested Stock Units in
the event of the Participant’s death, nor shall it preclude a transfer of vested
Stock Units by will or by the laws of descent and distribution.

SECTION 11. PROTECTION AGAINST DILUTION.

(a) Adjustments. In the event of a subdivision of the outstanding Shares, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Shares (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
appropriate adjustments to the following:

(i) the number of Shares and the kind of shares or securities available for
future Awards under Section 5;

(ii) the limits on Awards specified in Section 5;

 

-17-



--------------------------------------------------------------------------------

(iii) the number of Shares and the kind of shares or securities covered by each
outstanding Award; or

(iv) the Exercise Price under each outstanding SAR or Option.

(b) Participant Rights. Except as provided in this Section 11, a Participant
shall have no rights by reason of any issue by the Company of stock of any class
or securities convertible into stock of any class, any subdivision or
consolidation of shares of stock of any class, the payment of any stock dividend
or any other increase or decrease in the number of shares of stock of any class.
If by reason of an adjustment pursuant to this Section 11 a Participant’s Award
covers additional or different shares of stock or securities, then such
additional or different shares and the Award in respect thereof shall be subject
to all of the terms, conditions and restrictions which were applicable to the
Award and the Shares subject to the Award prior to such adjustment.

(c) Fractional Shares. Any adjustment of Shares pursuant to this Section 11
shall be rounded down to the nearest whole number of Shares. Under no
circumstances shall the Company be required to authorize or issue fractional
shares and no consideration shall be provided as a result of any fractional
shares not being issued or authorized.

SECTION 12. EFFECT OF A CORPORATE TRANSACTION.

(a) Corporate Transaction. In the event that the Company is a party to a
Corporate Transaction, outstanding Awards shall be subject to the applicable
agreement of merger, reorganization, or sale of assets. Such agreement may
provide, without limitation, for the assumption or substitution of outstanding
Options, SARs, or Stock Units by the surviving corporation or its parent, for
the assumption of outstanding Stock Grant Agreements by the surviving
corporation or its parent, for the replacement of outstanding Options, SARs, and
Stock Units with a cash incentive program of the surviving corporation which
preserves the spread existing on the unvested portions of such outstanding
Awards at the time of the transaction and provides for subsequent payout in
accordance with the same vesting provisions applicable to those Awards, for
accelerated vesting of outstanding Awards, or for the cancellation of
outstanding Options, SARs, and Stock Units, with or without consideration, in
all cases without the consent of the Participant.

(b) Acceleration. The Committee may determine, at the time of grant of an Award
or thereafter, that such Award shall become fully vested as to all Shares
subject to such Award in the event that a Corporate Transaction or a Change in
Control occurs. Unless otherwise provided in the applicable Award agreement, in
the event that a Corporate Transaction occurs and any outstanding Options, SARs
or Stock Units are not assumed, substituted, or replaced with a cash incentive
program pursuant to Section 12(a) or any outstanding Stock Grant Agreements are
not assumed pursuant to Section 12(a), then such Awards shall fully vest and be
fully exercisable immediately prior to such Corporate Transaction. Immediately
following the consummation of a Corporate Transaction, all

 

-18-



--------------------------------------------------------------------------------

outstanding Options, SARs and Stock Units shall terminate and cease to be
outstanding, except to the extent that they are assumed by the surviving
corporation or its parent.

(c) Dissolution. To the extent not previously exercised or settled, Options,
SARs and Stock Units shall terminate immediately prior to the dissolution or
liquidation of the Company.

SECTION 13. LIMITATIONS ON RIGHTS.

(a) No Entitlements. A Participant’s rights, if any, in respect of or in
connection with any Award is derived solely from the discretionary decision of
the Company to permit the individual to participate in the Plan and to benefit
from a discretionary Award. By accepting an Award under the Plan, a Participant
expressly acknowledges that there is no obligation on the part of the Company to
continue the Plan and/or grant any additional Awards. Any Award granted
hereunder is not intended to be compensation of a continuing or recurring
nature, or part of a Participant’s normal or expected compensation, and in no
way represents any portion of a Participant’s salary, compensation, or other
remuneration for purposes of pension benefits, severance, redundancy,
resignation or any other purpose.

Neither the Plan nor any Award granted under the Plan shall be deemed to give
any individual a right to remain an employee, consultant or director of the
Company, a Parent, a Subsidiary or an Affiliate. The Company and its Parents and
Subsidiaries and Affiliates reserve the right to terminate the Service of any
person at any time, and for any reason, subject to applicable laws, the
Company’s Articles of Incorporation and Bylaws and a written employment
agreement (if any), and such terminated person shall be deemed irrevocably to
have waived any claim to damages or specific performance for breach of contract
or dismissal, compensation for loss of office, tort or otherwise with respect to
the Plan or any outstanding Award that is forfeited and/or is terminated by its
terms or to any future Award.

(b) Shareholders’ Rights. A Participant shall have no dividend rights, voting
rights or other rights as a shareholder with respect to any Shares covered by
his or her Award prior to the issuance of such Shares (as evidenced by an
appropriate entry on the books of the Company or a duly authorized transfer
agent of the Company). No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date when such Shares are
issued, except as expressly provided in Section 11.

(c) Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Shares or other securities under the Plan
shall be subject to all applicable laws, rules and regulations and such approval
by any regulatory body as may be required. The Company reserves the right to
restrict, in whole or in part, the delivery of Shares or other securities
pursuant to any Award prior to the satisfaction of all legal requirements
relating to the issuance of such Shares or other securities, to

 

-19-



--------------------------------------------------------------------------------

their registration, qualification or listing or to an exemption from
registration, qualification or listing.

SECTION 14. WITHHOLDING TAXES.

(a) General. A Participant shall make arrangements satisfactory to the Company
for the satisfaction of any withholding tax obligations that arise in connection
with his or her Award. The Company shall not be required to issue any Shares or
make any cash payment under the Plan until such obligations are satisfied.

(b) Share Withholding. If a public market for the Company’s Shares exists, the
Committee may permit a Participant to satisfy all or part of his or her
withholding or income tax obligations by having the Company withhold all or a
portion of any Shares that otherwise would be issued to him or her or by
surrendering or attesting to all or a portion of any Shares that he or she
previously acquired. Such Shares shall be valued based on the value of the
actual trade or, if there is none, the Fair Market Value as of the previous day.
Any payment of taxes by assigning Shares to the Company may be subject to
restrictions, including, but not limited to, any restrictions required by rules
of the SEC. The Committee may, in its discretion, also permit a Participant to
satisfy withholding or income tax obligations related to an Award through
Cashless Exercise or through a sale of Shares underlying the Award.

SECTION 15. DURATION AND AMENDMENTS.

(a) Term of the Plan. The Plan shall become effective upon its approval by
Company shareholders. The Plan shall terminate at the Company’s 2021 Annual
Meeting of Shareholders and may be terminated on any earlier date pursuant to
this Section 15.

(b) Right to Amend or Terminate the Plan. The Board may amend or terminate the
Plan at any time and for any reason. The termination of the Plan, or any
amendment thereof, shall not impair the rights or obligations of any Participant
under any Award previously granted under the Plan without the Participant’s
consent, unless such modification is necessary or desirable to comply with any
applicable law, regulation or rule. No Awards shall be granted under the Plan
after the Plan’s termination. An amendment of the Plan shall be subject to the
approval of the Company’s shareholders only to the extent such approval is
otherwise required by applicable laws, regulations or rules.

 

-20-



--------------------------------------------------------------------------------

SECTION 16. EXECUTION.

To record the adoption of the Plan by the Board, the Company has caused its duly
authorized officer to execute this Plan on behalf of the Company.

 

CISCO SYSTEMS, INC. By:       Mark Chandler Title:   Senior Vice President,
Legal Services, General Counsel and Secretary

 

-21-



--------------------------------------------------------------------------------

(For Grants Prior to September 2008)

CISCO SYSTEMS, INC.

NOTICE OF GRANT OF STOCK OPTION

Notice is hereby given of the following option grant (the “Option”) made to
purchase shares of Cisco Systems, Inc. (the “Company”) common stock:

Optionee:                                          
                                         
                                         
                                                                      

Grant Date:                                         
                                         
                                         
                                                                     

Type of Option:            Incentive Stock Option        
         Nonstatutory Stock Option      

Grant Number:                                          
                                         
                                         
                                             

Number of Option Shares:                                          
                                         
                                                                           
shares

Exercise Price: $             per share

Vesting Commencement Date:                                          
                                         
                                         
                                       

Expiration Date:                                          
                                         
                                         
                                             

Exercise Schedule

The Option shall vest and become exercisable with respect to (i) twenty percent
(20%) of the Option Shares upon Optionee’s completion of one (1) year of Service
measured from the Vesting Commencement Date and (ii) the balance of the Option
Shares in a series of forty-eight (48) successive equal monthly installments
upon Optionee’s completion of each additional month of Service over the
forty-eight (48)-month period measured from the first annual anniversary of the
Vesting Commencement Date. In no event shall the Option vest and become
exercisable for any additional Option Shares after Optionee’s cessation of
Service.

Should Optionee request a reduction to his or her work commitment to less than
thirty (30) hours per week, then the Committee shall have the right, to extend
the period over which the Option shall thereafter vest and become exercisable
for the Option Shares during the remainder of the Option term. The decision
whether or not to approve Optionee’s request for any reduced work commitment
shall be at the sole discretion of the Company. In no event shall any extension
of the Exercise Schedule for the Option Shares result in the extension of the
Expiration Date of the Option.

Optionee understands and agrees that the Option is offered subject to and in
accordance with the terms of the Cisco Systems, Inc. 2005 Stock Incentive Plan
(the “Plan”). Optionee further agrees to be bound by the terms of the Plan and
the terms of the Option as set forth in the Stock Option Agreement attached
hereto.

No Employment or Service Contract. Nothing in this Notice or in the attached
Stock Option Agreement or in the Plan shall confer upon Optionee any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s Service at any time
for any reason, with or without cause.

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice, the attached Stock Option Agreement or the
Plan.



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

Recitals

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board or of the board of
directors of any Parent or Subsidiary and Consultants and other independent
advisors who provide services to the Company (or any Parent or Subsidiary).

B. Optionee is to render valuable services to the Company (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Company’s grant of an
option to Optionee.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in this Agreement, the attached Notice of Grant of Stock Option (the “
Notice”), or the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. The Company hereby grants to Optionee, as of the Grant Date,
an option to purchase up to the number of Option Shares specified in the Notice.
The Option Shares shall be purchasable from time to time during the Option term
specified in Paragraph 2 at the Exercise Price specified in the Notice.

2. Option Term. This Option shall have a maximum term of nine (9) years measured
from the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 4, 5 or
6.

3. Non-Transferability. This Option shall not be anticipated, assigned,
attached, garnished, optioned, transferred or made subject to any creditor’s
process, whether voluntarily or involuntarily or by operation of law.
Notwithstanding the foregoing, should the Optionee die while holding this
Option, then this Option shall be transferred in accordance with Optionee’s will
or the laws of descent and distribution.

4. Dates of Exercise. This Option shall vest and become exercisable for the
Option Shares in one or more installments as specified in the Notice. As the
Option becomes exercisable for such installments, those installments shall
accumulate and the Option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the Option term
under Paragraph 5 or 6. As an administrative matter, the exercisable portion of
this Option may only be exercised until the close of the Nasdaq Global Select
Market on the Expiration Date or the earlier termination date under Paragraph 5
or 6 or, if such date is not a trading day on the Nasdaq Global Select Market,
the last trading day before such date. Any later attempt to exercise this Option
will not be honored. For example, if Optionee ceases to remain in Service as
provided in Paragraph 5(i) and the date three (3) months from the date of
cessation is Monday, July 4 (a holiday on which the Nasdaq Global Select Market
is closed), Optionee must exercise the exercisable portion of this Option by 4
pm Eastern Daylight Time on Friday, July 1.



--------------------------------------------------------------------------------

5. Cessation of Service. The Option term specified in Paragraph 2 shall
terminate (and this Option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

(i) Should Optionee cease to remain in Service for any reason (other than death,
Disability or Cause) while this Option is outstanding, then Optionee shall have
a period of three (3) months (commencing with the date of such cessation of
Service) during which to exercise this Option, but in no event shall this Option
be exercisable at any time after the Expiration Date.

(ii) If Optionee dies while this Option is outstanding, then the personal
representative of Optionee’s estate or the person or persons to whom the Option
is transferred pursuant to Optionee’s will or in accordance with the laws of
descent and distribution shall have the right to exercise this Option. Such
right shall lapse, and this Option shall cease to be outstanding, upon the
earlier of (A) the expiration of the eighteen (18)- month period measured from
the date of Optionee’s death or (B) the Expiration Date.

(iii) Should Optionee cease Service by reason of Disability while this Option is
outstanding, then Optionee shall have a period of eighteen (18) months
(commencing with the date of such cessation of Service) during which to exercise
this Option, but in no event shall this Option be exercisable at any time after
the Expiration Date.

(iv) Optionee’s date of cessation of Service shall mean the date upon which
Optionee ceases active performance of services for the Company following the
provision of such notification of termination or resignation from Service and
shall be determined solely by this Agreement and without reference to any other
agreement, written or oral, including Optionee’s contract of employment, and
shall not otherwise include any period of notice of termination of employment,
whether expressed or implied.

(v) During the limited period of post-Service exercisability, this Option may
not be exercised in the aggregate for more than the number of vested Option
Shares for which the Option is exercisable at the time of Optionee’s cessation
of Service. Upon the expiration of such limited exercise period or (if earlier)
upon the Expiration Date, this Option shall terminate and cease to be
outstanding for any vested Option Shares for which the Option has not been
exercised. However, this Option shall, immediately upon Optionee’s cessation of
Service for any reason, terminate and cease to be outstanding with respect to
any Option Shares in which Optionee is not otherwise at that time vested or for
which this Option is not otherwise at that time exercisable.

(vi) Should Optionee’s Service be terminated for Cause or should Optionee
otherwise engage in activities constituting Cause while this Option is
outstanding, then this Option shall terminate immediately and cease to remain
outstanding. In the event Optionee’s Service with the Company is suspended
pending an investigation of whether Optionee’s Service will be terminated for
Cause, all Optionee’s rights under the Option, including the right to exercise
the Option, shall be suspended during the investigation period.

 

2



--------------------------------------------------------------------------------

6. Special Acceleration of Option

(a) This Option, to the extent outstanding at the time of a Corporate
Transaction but not otherwise fully vested and exercisable, shall automatically
accelerate so that this Option shall, immediately prior to the effective date of
the Corporate Transaction, become vested and exercisable for all of the Option
Shares at the time subject to this Option and may be exercised for any or all of
those Option Shares as fully-vested Shares. No such acceleration of this Option,
however, shall occur if and to the extent: (i) this Option is, in connection
with the Corporate Transaction, either assumed by the successor corporation (or
parent thereof) or replaced with a comparable option to purchase shares of the
capital stock of the successor corporation (or parent thereof) or (ii) this
Option is replaced with a cash incentive program of the successor corporation
which preserves the spread existing on the unvested Option Shares at the time of
the Corporate Transaction (the excess of the Fair Market Value of those Option
Shares over the aggregate Exercise Price payable for such Shares) and provides
for subsequent pay-out in accordance with the same Exercise Schedule set forth
in the Notice. The determination of option comparability under clause (i) shall
be made by the Committee, and such determination shall be final, binding and
conclusive.

(b) Immediately following the effective date of the Corporate Transaction, this
Option shall terminate and cease to be outstanding, except to the extent assumed
by the successor corporation (or parent thereof) in connection with the
Corporate Transaction.

(c) If this Option is assumed in connection with a Corporate Transaction, then
the Committee shall appropriately adjust the number of shares and the kind of
shares or securities covered by the Option and the Exercise Price immediately
after such Corporate Transaction, provided the aggregate Exercise Price shall
remain the same.

(d) This Option, to the extent outstanding at the time of a Change in Control
but not otherwise fully vested and exercisable, shall automatically accelerate
so that this Option shall, immediately prior to the effective date of the Change
in Control, become vested and exercisable for all of the Option Shares at the
time subject to this Option and may be exercised for any or all of those Option
Shares as fully-vested Shares. This Option shall remain so exercisable until the
Expiration Date or sooner termination of the Option term.

(e) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

3



--------------------------------------------------------------------------------

7. Adjustment in Option Shares. In the event of a subdivision of the outstanding
Shares, a declaration of a dividend payable in Shares, a declaration of a
dividend payable in a form other than Shares in an amount that has a material
effect on the price of Shares, a combination or consolidation of the outstanding
Shares (by reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, appropriate adjustments
shall be made to (i) the total number and/or kind of shares or securities
subject to this Option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.

8. Shareholder Rights. The holder of this Option shall not have any shareholder
rights with respect to the Option Shares until such person shall have exercised
the Option, paid the Exercise Price and become a holder of record of the
purchased Shares.

9. Manner of Exercising Option.

(a) In order to exercise this Option with respect to all or any part of the
Option Shares for which this Option is at the time exercisable, Optionee (or any
other person or persons exercising the Option) must take the following actions:

(i) Pay the aggregate Exercise Price for the purchased Shares in one or more of
the following forms:

(A) cash or check which, in the Company’s sole discretion, shall be made payable
to a Company-designated brokerage firm or the Company;

(B) as permitted by applicable law, through a special sale and remittance
procedure pursuant to which Optionee (or any other person or persons exercising
the Option) shall concurrently provide irrevocable written instructions (I) to a
Company-designated brokerage firm (or in the case of an executive officer or
Board member of the Company, an Optionee-designated brokerage firm) to effect
the immediate sale of the purchased Shares and remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares plus, if applicable,
the amount necessary to satisfy the Company’s withholding obligations at the
minimum statutory withholding rates and (II) to the Company to deliver the
certificates for the purchased Shares directly to such brokerage firm in order
to complete the sale transaction; and

(C) a promissory note payable to the Company, but only to the extent authorized
by the Committee in accordance with Paragraph 13.

(ii) Furnish to the Company appropriate documentation that the person or persons
exercising the Option (if other than Optionee) have the right to exercise this
Option.

(iii) Make appropriate arrangements with the Company (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all tax withholding
requirements applicable to the Option exercise.

 

4



--------------------------------------------------------------------------------

(b) As soon as practical after the exercise date, the Company shall issue to or
on behalf of Optionee (or any other person or persons exercising this Option)
the purchased Option Shares (as evidenced by an appropriate entry on the books
of the Company or a duly authorized transfer agent of the Company), subject to
the appropriate legends and/or stop transfer instructions.

(c) In no event may this Option be exercised for any fractional Shares.

(d) Notwithstanding any other provisions of the Plan, this Agreement or any
other agreement to the contrary, if at the time this Option is exercised,
Optionee is indebted to the Company (or any Parent or Subsidiary) for any
reason, the following actions shall be taken, as deemed appropriate by the
Committee:

(i) any Shares to be issued upon such exercise shall automatically be pledged
against Optionee’s outstanding indebtedness; and

(ii) if this Option is exercised in accordance with subparagraph 9(a)(i)(B)
above, the after tax proceeds of the sale of Optionee’s Shares shall
automatically be applied to the outstanding balance of Optionee’s indebtedness.

10. Compliance with Laws and Regulations.

(a) The exercise of this Option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Company and Optionee with all
applicable laws, regulations and rules relating thereto, including all
applicable regulations of any stock exchange (or the Nasdaq Global Select
Market, if applicable) on which the Shares may be listed for trading at the time
of such exercise and issuance.

(b) The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Shares pursuant to this Option shall relieve the Company of any
liability with respect to the non-issuance or sale of the Shares as to which
such approval shall not have been obtained. The Company, however, shall use its
best efforts to obtain all such approvals.

11. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Company and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.

12. Notices. Any notice required or permitted under the terms of this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by confirmed email, telegram, or fax or forty-eight (48) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the Company at the Company’s principal corporate
offices or to the Optionee at the address maintained for the Optionee in the
Company’s records or, in either case, as subsequently modified by written notice
to the other party.

 

5



--------------------------------------------------------------------------------

13. Financing. The Committee may, in its absolute discretion and without any
obligation to do so, permit Optionee to pay the Exercise Price for the purchased
Option Shares by delivering a full-recourse promissory note payable to the
Company. The terms of any such promissory note (including the interest rate, the
requirements for collateral and the terms of repayment) shall be established by
the Committee in its sole discretion.

14. Construction. The Notice, this Agreement, and the Option evidenced hereby
(a) are made and granted pursuant to the Plan and are in all respects limited by
and subject to the terms of the Plan, and (b) constitute the entire agreement
between Optionee and the Company on the subject matter hereof and supercede all
proposals, written or oral, and all other communications between the parties
related to the subject matter. All decisions of the Committee with respect to
any question or issue arising under the Notice, this Agreement or the Plan shall
be conclusive and binding on all persons having an interest in this Option.

15. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to the conflict of laws principles thereof.

16. Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of Shares which may without shareholder approval be
issued under the Plan, then this Option shall be void with respect to those
excess shares, unless shareholder approval of an amendment sufficiently
increasing the number of Shares issuable under the Plan is obtained in
accordance with the provisions of the Plan and all applicable laws, regulations
and rules.

17. Additional Terms Applicable to an Incentive Stock Options. In the event this
Option is designated an Incentive Stock Option in the Notice, the following
terms and conditions shall also apply to the Option:

(a) This Option shall cease to qualify for favorable tax treatment as an
Incentive Stock Option if (and to the extent) this Option is exercised for one
or more Option Shares: (A) more than three (3) months after the date Optionee
ceases to be an Employee for any reason other than death or Disability or
(B) more than twelve (12) months after the date Optionee ceases to be an
Employee by reason of Disability.

(b) Even if this Option is designated as an Incentive Stock Option, if the
Shares subject to this Option (and all other Incentive Stock Options granted to
Optionee by the Company or any Parent or Subsidiary, including under other plans
of the Company) that first become exercisable in any calendar year have an
aggregate Fair Market Value (determined for each Share as of the date of grant
of the option covering such Share) in excess of $100,000, the Shares in excess
of $100,000 shall be treated as subject to a Nonstatutory Stock Option in
accordance all applicable laws, regulations and rules.

 

6



--------------------------------------------------------------------------------

18. Leave of Absence. Unless otherwise determined by the Committee, the
following provisions shall apply upon the Optionee’s commencement of an
authorized leave of absence:

(a) The Exercise Schedule in effect under the Notice shall be frozen as of the
first day of the authorized leave, and this Option shall not become exercisable
for any additional installments of the Option Shares during the period Optionee
remains on such leave.

(b) If the Option is designated as an Incentive Stock Option in the Notice and
if the leave of absence continues for more than ninety (90) days, then this
Option shall automatically convert to a Nonstatutory Stock Option at the end of
the three (3)-month period measured from the ninety-first (91st) day of such
leave, unless the Optionee’s right to return to active work is guaranteed by law
or by a contract.

(c) In no event shall this Option become exercisable for any additional Option
Shares or otherwise remain outstanding if Optionee does not resume Service prior
to the Expiration Date of the Option term.

19. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

20. Authorization to Release Necessary Personal Information.

(a) Optionee hereby authorizes and directs Optionee’s employer to collect, use
and transfer in electronic or other form, any personal information (the “Data”)
regarding Optionee’s employment, the nature and amount of Optionee’s
compensation and the fact and conditions of Optionee’s participation in the Plan
(including, but not limited to, Optionee’s name, home address, telephone number,
date of birth, social security number (or any other social or national
identification number), salary, nationality, job title, number of Shares held
and the details of all options or any other entitlement to Shares awarded,
cancelled, exercised, vested, unvested or outstanding) for the purpose of
implementing, administering and managing Optionee’s participation in the Plan.
Optionee understands that the Data may be transferred to the Company or any of
its Subsidiaries, or to any third parties assisting in the implementation,
administration and management of the Plan, including any requisite transfer to a
broker or other third party assisting with the exercise of Options under the
Plan or with whom Shares acquired upon exercise of this Option or cash from the
sale of such shares may be deposited. Optionee acknowledges that recipients of
the Data may be located in different countries, and those countries may have
data privacy laws and protections different from those in the country of
Optionee’s residence. Furthermore, Optionee acknowledges and understands that
the transfer of the Data to the Company or any of its Subsidiaries, or to any
third parties is necessary for Optionee’s participation in the Plan.

(b) Optionee may at any time withdraw the consents herein, by

 

7



--------------------------------------------------------------------------------

contacting Optionee’s local human resources representative in writing. Optionee
further acknowledges that withdrawal of consent may affect Optionee’s ability to
exercise or realize benefits from the Option, and Optionee’s ability to
participate in the Plan.

21. No Entitlement or Claims for Compensation.

(a) Optionee’s rights, if any, in respect of or in connection with this Option
or any other Award is derived solely from the discretionary decision of the
Company to permit Optionee to participate in the Plan and to benefit from a
discretionary Award. By accepting this Option, Optionee expressly acknowledges
that there is no obligation on the part of the Company to continue the Plan
and/or grant any additional Awards to Optionee. This Option is not intended to
be compensation of a continuing or recurring nature, or part of Optionee’s
normal or expected compensation, and in no way represents any portion of a
Optionee’s salary, compensation, or other remuneration for purposes of pension
benefits, severance, redundancy, resignation or any other purpose.

(b) Neither the Plan nor this Option or any other Award granted under the Plan
shall be deemed to give Optionee a right to remain an Employee, Consultant or
director of the Company, a Parent or a Subsidiary or an Affiliate. The Company
and its Parents and Subsidiaries and Affiliates reserve the right to terminate
the Service of Optionee at any time, with or without cause, and for any reason,
subject to applicable laws, the Company’s Articles of Incorporation and Bylaws
and a written employment agreement (if any), and Optionee shall be deemed
irrevocably to have waived any claim to damages or specific performance for
breach of contract or dismissal, compensation for loss of office, tort or
otherwise with respect to the Plan, this Option or any outstanding Award that is
forfeited and/or is terminated by its terms or to any future Award.

(c) Optionee agrees that the Company may require Options granted hereunder be
exercised with, and the Option Shares held by, a broker designated by the
Company. In addition, Optionee agrees that his or her rights hereunder shall be
subject to set-off by the Company for any valid debts the Optionee owes to the
Company.

 

8



--------------------------------------------------------------------------------

CISCO SYSTEMS, INC.

NOTICE OF GRANT OF STOCK OPTION

Notice is hereby given of the following option grant (the “Option”) made to
purchase shares of Cisco Systems, Inc. (the “Company”) common stock:

Optionee:                                          
                                         
                                         
                                                                  

Grant Date:                                          
                                         
                                         
                                                               

Type of Option: U.S. Nonstatutory Stock Option

Grant Number:                                          
                                         
                                         
                                                         

Number of Option Shares:                                          
                                         
                                                            shares

Exercise Price: $             per share

First Vest Date:                                          
                                         
                                                                         

Expiration Date:                                          
                                         
                                         
                                                       

Exercise Schedule. So long as Optionee’s Service continues, the Option shall
vest and become exercisable with respect to (i)                      percent
(    %) of the option shares, as set forth above (the “Option Shares”) on the
First Vest Date as set forth above and (ii) the balance of the Option Shares in
                     installments upon Optionee’s completion of each additional
                     of Service over the                      period measured
from the                      First Vest Date. In no event shall the Option vest
and become exercisable for any additional Option Shares after Optionee’s
cessation of Service.

Should Optionee request a reduction to his or her work commitment to less than
thirty (30) hours per week, then the Company shall have the right to extend the
period over which the Option shall thereafter vest and become exercisable for
the Option Shares during the remainder of the Option term to the extent
permitted under local law. In no event shall any extension of the exercise
schedule, as set forth above (“Exercise Schedule”) for the Option Shares result
in the extension of the expiration date, as set forth above, (“Expiration Date”)
of the Option.

Optionee understands and agrees that the Option is offered subject to and in
accordance with the terms of the Cisco Systems, Inc. 2005 Stock Incentive Plan
(the “Plan”). Optionee further agrees to be bound by the terms of the Plan and
the terms of the Option as set forth in the Stock Option Agreement (the
“Agreement”) attached hereto.

No Employment or Service Contract. Nothing in this Notice or in the attached
Agreement or in the Plan shall confer upon Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company (or any Parent, Subsidiary or
Affiliate employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s Service at any time
for any reason, with or without cause to the extent permissible under local law.

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice, the attached Agreement or the Plan.



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

Recitals

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board and Consultants.

B. Optionee is to render valuable services to the Company (or a Parent,
Subsidiary or Affiliate), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the Company’s
grant of an option to Optionee.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in this Agreement, the attached Notice of Grant of Stock Option (the
“Notice”), or the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. The Company hereby grants to Optionee, as of the grant date,
as set forth in the Notice, (the “Grant Date”) an option to purchase up to the
number of Option Shares specified in the Notice. The Option Shares shall be
purchasable from time to time during the Option term specified in Paragraph 2 at
the Exercise Price specified in the Notice.

2. Option Term. This Option shall have a maximum term of
                     years [not to exceed ten (10) years] measured from the
Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 4, 5 or
6.

3. Non-Transferability. This Option shall not be anticipated, assigned,
attached, garnished, optioned, transferred or made subject to any creditor’s
process, whether voluntarily or involuntarily or by operation of law.
Notwithstanding the foregoing, should the Optionee die while holding this
Option, then this Option shall be transferred in accordance with Optionee’s will
or the laws of descent and distribution.

4. Dates of Exercise. This Option shall vest and become exercisable for the
Option Shares in one or more installments as specified in the Notice. As the
Option becomes exercisable for such installments, those installments shall
accumulate and the Option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the Option term
under Paragraph 5 or 6. As an administrative matter, the exercisable portion of
this Option may only be exercised until the close of the Nasdaq Global Select
Market on the Expiration Date or the earlier termination date under Paragraph 5
or 6 or, if such date is not a trading day on the Nasdaq Global Select Market,
the last trading day before such date. Any later attempt to exercise this Option
will not be honored. For example, if Optionee ceases to remain in Service as
provided in Paragraph 5(i) and the date three (3) months from the date of
cessation is Monday, July 4 (a holiday on which the Nasdaq Global Select Market
is closed), Optionee must exercise the exercisable portion of this Option by
4:00 p.m. Eastern Daylight Time on Friday, July 1.



--------------------------------------------------------------------------------

5. Cessation of Service. The Option term specified in Paragraph 2 shall
terminate (and this Option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

(i) Should Optionee cease to remain in Service for any reason (other than death,
Disability or Cause and whether or not in breach of local labor laws) while this
Option is outstanding, then Optionee shall have a period of three (3) months
(commencing with the date of such cessation of Service) during which to exercise
this Option, but in no event shall this Option be exercisable at any time after
the Expiration Date.

(ii) If Optionee dies while this Option is outstanding, then the Optionee’s
designated beneficiary or, if no beneficiary was designated or properly
designated or, if no designated beneficiary survives the Optionee, the
Optionee’s estate (to the extent reasonably determinable) or other individual or
entity entitled to receive the Option under applicable local law shall have the
right to exercise this Option. Such right shall lapse, and this Option shall
cease to be outstanding, upon the earlier of (A) the expiration of the eighteen
(18) month period measured from the date of Optionee’s death or (B) the
Expiration Date. Optionee may only make a beneficiary designation with respect
to this Option if the Company has approved a process or procedure for such
beneficiary designation for the local jurisdiction within which Optionee
performs services for the Company or a Parent, Subsidiary or Affiliate. If no
such beneficiary designation process or procedure has been approved by the
Company, then, in the event of Optionee’s death, this Option may only be
exercised by the Optionee’s estate (to the extent reasonably determinable) or
other individual or entity entitled to receive the Option under applicable local
law.

(iii) Should Optionee cease Service by reason of Disability while this Option is
outstanding, then Optionee shall have a period of eighteen (18) months
(commencing with the date of such cessation of Service) during which to exercise
this Option, but in no event shall this Option be exercisable at any time after
the Expiration Date.

(iv) During the limited period of post-Service exercisability, this Option may
not be exercised in the aggregate for more than the number of vested Option
Shares for which the Option is exercisable at the date the Optionee ceases to
actively provide Service (not extended by any notice period mandated under local
law). Upon the expiration of such limited exercise period or (if earlier) upon
the Expiration Date, this Option shall terminate and cease to be outstanding for
any vested Option Shares for which the Option has not been exercised. However,
this Option shall, immediately as of the date the Optionee ceases to actively
provide Service for any reason, terminate and cease to be outstanding with
respect to any Option Shares in which Optionee is not otherwise at that time
vested or for which this Option is not otherwise at that time exercisable.

(v) Should Optionee’s Service be terminated for Cause or should Optionee
otherwise engage in activities constituting Cause while this Option is

 

2



--------------------------------------------------------------------------------

outstanding, then this Option shall terminate immediately and cease to remain
outstanding. In the event Optionee’s Service is suspended pending an
investigation of whether Optionee’s Service will be terminated for Cause, all
Optionee’s rights under the Option, including the right to exercise the Option,
shall be suspended during the investigation period.

(vi) For purposes of this Paragraph 5, in the event of Optionee’s cessation of
Service, Optionee’s right to receive additional options or to vest in the Option
will end as of the date the Optionee is no longer actively providing Service and
will not be extended by any notice period mandated under local law (e.g., active
Service would not include any period of “garden leave” or similar period
pursuant to local law); the Company shall have the exclusive discretion to
determine when an Optionee is no longer actively providing Service for purposes
of this Option.

6. Special Acceleration of Option.

(a) This Option, to the extent outstanding at the time of a Corporate
Transaction but not otherwise fully vested and exercisable, shall automatically
accelerate so that this Option shall, immediately prior to the effective date of
the Corporate Transaction, become vested and exercisable for all of the Option
Shares at the time subject to this Option and may be exercised for any or all of
those Option Shares as fully-vested Shares. No such acceleration of this Option,
however, shall occur if and to the extent: (i) this Option is, in connection
with the Corporate Transaction, either assumed by the successor corporation (or
parent thereof) or replaced with a comparable option to purchase shares of the
capital stock of the successor corporation (or parent thereof) or (ii) this
Option is replaced with a cash incentive program of the successor corporation
which preserves the spread existing on the unvested Option Shares at the time of
the Corporate Transaction (the excess of the Fair Market Value of those Option
Shares over the aggregate Exercise Price payable for such Shares) and provides
for subsequent pay-out in accordance with the same Exercise Schedule set forth
in the Notice. The determination of option comparability under clause (i) shall
be made by the Committee, and such determination shall be final, binding and
conclusive.

(b) Immediately following the effective date of the Corporate Transaction, this
Option shall terminate and cease to be outstanding, except to the extent assumed
by the successor corporation (or parent thereof) in connection with the
Corporate Transaction.

(c) If this Option is assumed in connection with a Corporate Transaction, then
the Committee shall appropriately adjust the number of shares and the kind of
shares or securities covered by the Option and the Exercise Price immediately
after such Corporate Transaction, provided the aggregate Exercise Price shall
remain the same.

(d) This Option, to the extent outstanding at the time of a Change in Control
but not otherwise fully vested and exercisable, shall automatically accelerate
so that this Option shall, immediately prior to the effective date of the Change
in Control,

 

3



--------------------------------------------------------------------------------

become vested and exercisable for all of the Option Shares at the time subject
to this Option and may be exercised for any or all of those Option Shares as
fully-vested Shares. This Option shall remain so exercisable until the
Expiration Date or sooner termination of the Option term.

(e) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

7. Adjustment in Option Shares. In the event of a subdivision of the outstanding
Shares, a declaration of a dividend payable in Shares, a declaration of a
dividend payable in a form other than Shares in an amount that has a material
effect on the price of Shares, a combination or consolidation of the outstanding
Shares (by reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, appropriate adjustments
shall be made to (i) the total number and/or kind of shares or securities
subject to this Option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.

8. Shareholder Rights. The holder of this Option shall not have any shareholder
rights with respect to the Option Shares until such person shall have exercised
the Option, paid the Exercise Price and become a holder of record of the
purchased Shares.

9. Manner of Exercising Option.

(a) In order to exercise this Option with respect to all or any part of the
Option Shares for which this Option is at the time exercisable, Optionee (or any
other person or persons exercising the Option) must take the following actions:

(i) Pay the aggregate Exercise Price for the purchased Shares in one or more of
the following forms:

(A) cash or check which, in the Company’s sole discretion, shall be made payable
to a Company-designated brokerage firm or the Company; and

(B) as permitted by applicable law, through a special sale and remittance
procedure pursuant to which Optionee (or any other person or persons exercising
the Option) shall concurrently provide irrevocable written instructions (I) to a
Company-designated brokerage firm (or in the case of an executive officer or
Board member of the Company, an Optionee-designated brokerage firm) to effect
the immediate sale of the purchased Shares and remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares plus, if applicable,
the amount necessary to satisfy the Company’s (or a Parent’s, Subsidiary’s or
Affiliate’s) withholding obligations

 

4



--------------------------------------------------------------------------------

(including income tax, social taxes or insurance contributions, payroll tax,
payment on account or other tax items related to Optionee’s participation in the
Plan and legally applicable to Optionee (“Tax-Related Items”)) and (II) to the
Company to deliver the purchased Shares directly to such brokerage firm in order
to complete the sale transaction.

(ii) Furnish to the Company appropriate documentation that the person or persons
exercising the Option (if other than Optionee) have the right to exercise this
Option.

(iii) Make appropriate arrangements with the Company (or a Parent, Subsidiary or
Affiliate employing or retaining Optionee) for the satisfaction of all
withholding or other obligations related to Tax-Related Items applicable to the
Option grant, vesting, exercise or the sale of Shares, as applicable.

(b) As soon as practical after the exercise date, the Company shall issue to or
on behalf of Optionee (or any other person or persons exercising this Option)
the purchased Option Shares, (as evidenced by an appropriate entry on the books
of the Company or a duly authorized transfer agent of the Company), subject to
the appropriate legends and/or stop transfer instructions.

(c) In no event may this Option be exercised for any fractional Shares.

(d) Notwithstanding any other provisions of the Plan, this Agreement or any
other agreement to the contrary, if at the time this Option is exercised,
Optionee is indebted to the Company (or any Parent, Subsidiary or Affiliate) for
any reason, the following actions shall be taken, as deemed appropriate by the
Committee:

(i) any Shares to be issued upon such exercise shall automatically be pledged
against Optionee’s outstanding indebtedness; and

(ii) if this Option is exercised in accordance with subparagraph 9(a)(i)(B)
above, the after tax proceeds of the sale of Optionee’s Shares shall
automatically be applied to the outstanding balance of Optionee’s indebtedness.

10. Responsibility for Taxes.

(a) Optionee authorizes the Company and/or the Optionee’s employer (the
“Employer”) or their respective agents, at their discretion, to satisfy any
obligations related to Tax-Related Items by one or a combination of the
following: (1) withholding all applicable Tax-Related Items from Optionee’s
wages or other cash compensation paid to Optionee by the Company and/or the
Employer; (2) withholding from proceeds of the sale of Shares acquired upon
exercise of the Option either through a voluntary sale (specifically including
where this Option is exercised in accordance with subparagraph 9(a)(i)(B) above)
or through a mandatory sale arranged by the Company (on Optionee’s behalf
pursuant to this authorization); or (3) withholding of Shares that would
otherwise be issued upon exercise of the Option. To avoid financial accounting
charges under applicable accounting guidance, the Company may withhold or
account for Tax-Related

 

5



--------------------------------------------------------------------------------

Items by considering applicable minimum statutory withholding rates or may take
any other action required to avoid financial accounting charges under applicable
accounting guidance. Finally, Optionee must pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of Optionee’s participation in the Plan
or Optionee’s purchase of Shares that cannot be satisfied by the means
previously described. The Company may refuse to honor the exercise and refuse to
issue or deliver the Shares or the proceeds of the sale of the Shares if
Optionee fails to comply with Optionee’s obligations in connection with the
Tax-Related Items as described in this Paragraph.

(b) Regardless of any action the Company or the Employer takes with respect to
any or all Tax-Related Items, Optionee acknowledges that the ultimate liability
for all Tax-Related Items is and remains Optionee’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. Optionee
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant, vesting or
exercise of the Option, the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate Optionee’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Optionee becomes subject to
taxation in more than one jurisdiction between the Grant Date and the date of
any relevant taxable event, Optionee acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

11. Compliance with Laws and Regulations.

(a) The exercise of this Option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Company and Optionee with all
applicable laws, regulations and rules relating thereto, including all
applicable regulations of any stock exchange (or the Nasdaq Global Select
Market, if applicable) on which the Shares may be listed for trading at the time
of such exercise and issuance and all applicable foreign laws.

(b) The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Shares pursuant to this Option shall relieve the Company of any
liability with respect to the non-issuance or sale of the Shares as to which
such approval shall not have been obtained.

12. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3, 5 and 6, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.

 

6



--------------------------------------------------------------------------------

13. Notices. Any notice required or permitted under the terms of this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by confirmed email, telegram, or fax or forty-eight (48) hours after being
deposited in the mail, as certified or registered mail, with postage prepaid,
and addressed to the Company at the Company’s principal corporate offices or to
the Optionee at the address maintained for the Optionee in the Company’s records
or, in either case, as subsequently modified by written notice to the other
party.

14. Construction. The Notice, this Agreement, and the Option evidenced hereby
(a) are made and granted pursuant to the Plan and are in all respects limited by
and subject to the terms of the Plan, and (b) constitute the entire agreement
between Optionee and the Company on the subject matter hereof and supercede all
proposals, written or oral, and all other communications between the parties
related to the subject matter. All decisions of the Committee with respect to
any question or issue arising under the Notice, this Agreement or the Plan shall
be conclusive and binding on all persons having an interest in this Option. The
provisions of this Agreement are severable and if any one or more provisions are
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions shall nevertheless be binding and enforceable.

15. Governing Law and Forum. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without regard to the
conflict of laws principles thereof. For purposes of litigating any dispute that
may arise directly or indirectly from this Agreement, the parties hereby submit
and consent to litigation in the exclusive jurisdiction of the State of
California and agree that any such litigation shall be conducted only in the
courts of California or the federal courts for the United States for the
Northern District of California and no other courts.

16. Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of Shares which may without shareholder approval be
issued under the Plan, then this Option shall be void with respect to those
excess shares, unless shareholder approval of an amendment sufficiently
increasing the number of Shares issuable under the Plan is obtained in
accordance with the provisions of the Plan and all applicable laws, regulations
and rules.

17. Leave of Absence. Unless otherwise determined by the Committee, to the
extent permitted by local law, the following provisions shall apply upon the
Optionee’s commencement of an authorized leave of absence:

(a) The Exercise Schedule in effect under the Notice shall be frozen as of the
first day of the authorized leave, and this Option shall not become exercisable
for any additional installments of the Option Shares during the period Optionee
remains on such leave.

(b) In no event shall this Option become exercisable for any additional Option
Shares or otherwise remain outstanding if Optionee does not resume Service prior
to the Expiration Date of the Option term.

 

7



--------------------------------------------------------------------------------

18. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

19. Authorization to Release and Transfer Necessary Personal Information.

(a) Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Optionee’s personal information as
described in this Agreement by and among, as applicable, the Employer, and the
Company and its Parent, Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing Optionee’s participation in the Plan.

(b) Optionee understands that the Company and the Employer may hold certain
personal information about Optionee, including, but not limited to, Optionee’s
name, home address and telephone number, date of birth, social insurance number
(or any other social or national identification number), salary, nationality,
job title, residency status, any Shares or directorships held in the Company,
details of all options or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding (the “Data”) for the purpose of
implementing, administering and managing the Optionee’s participation in the
Plan. Optionee understands that Data may be transferred to the Company or any of
its Parent, Subsidiaries or Affiliates, or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in Optionee’s country or elsewhere, including outside the
European Economic Area, and that the recipient’s country (e.g., the United
States) may have different data privacy laws and protections than Optionee’s
country. Optionee understands that Optionee may request a list with the names
and addresses of any potential recipients of the Data by contacting Optionee’s
local human resources representative. Optionee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purposes of implementing, administering and managing
Optionee’s participation in the Plan, including any requisite transfer of such
Data to a broker or other third party assisting with the administration of the
Option under the Plan or with whom Shares acquired pursuant to these Options or
cash from the sale of such Shares may be deposited. Furthermore, you acknowledge
and understand that the transfer of the Data to the Company or any of its
Parent, Subsidiaries or Affiliates, or to any third parties is necessary for
your participation in the Plan.

(c) Optionee understands that Data will be held only as long as is necessary to
implement, administer and manage Optionee’s participation in the Plan. Optionee
understands that Optionee may, at any time, view the Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data or refuse or withdraw the consents herein by contacting
Optionee’s local human resources representative in writing. Optionee further
acknowledges that withdrawal of consent may affect Optionee’s ability to vest in
or realize benefits from the Options, and Optionee’s ability to participate in
the Plan. For

 

8



--------------------------------------------------------------------------------

more information on the consequences of Optionee’s refusal to consent or
withdrawal of consent, Optionee understands that Optionee may contact Optionee’s
local human resources representative.

20. No Entitlement or Claims for Compensation.

(a) Optionee’s rights, if any, in respect of or in connection with this Option
or any other Award are derived solely from the discretionary decision of the
Company to permit Optionee to participate in the Plan and to benefit from a
discretionary Award. The Plan may be amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement.
By accepting this Option, Optionee expressly acknowledges that there is no
obligation on the part of the Company to continue the Plan and/or grant any
additional Awards to Optionee or benefits in lieu of Options or any other Awards
even if Options have been granted repeatedly in the past. All decisions with
respect to future Option grants, if any, will be at the sole discretion of the
Committee.

(b) This Option and the Shares subject to the Option are not intended to replace
any pension rights or compensation and are not to be considered compensation of
a continuing or recurring nature, or part of Optionee’s normal or expected
compensation, and in no way represent any portion of Optionee’s salary,
compensation or other remuneration for any purpose, including but not limited
to, calculating any severance, resignation, termination, redundancy, dismissal,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments, and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Parent, Subsidiary or Affiliate. The value of the Option and the
Shares subject to the Option are an extraordinary item that do not constitute
compensation of any kind for services of any kind rendered to the Company, the
Employer or any Parent, Subsidiary or Affiliate and which are outside the scope
of Optionee’s written employment agreement (if any).

(c) Optionee acknowledges that he or she is voluntarily participating in the
Plan.

(d) Neither the Plan nor this Option or any other Award granted under the Plan
shall be deemed to give Optionee a right to remain an Employee, Consultant or
director of the Company, a Parent, Subsidiary or an Affiliate. The Employer
reserves the right to terminate the Service of Optionee at any time, with or
without cause, and for any reason, subject to applicable laws, the Company’s
Articles of Incorporation and Bylaws and a written employment agreement (if
any).

(e) The grant of the Option and Optionee’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company, the
Employer or any Parent, Subsidiary or Affiliate.

(f) The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the underlying Shares do not increase in value, the Option

 

9



--------------------------------------------------------------------------------

will have no value. If Optionee exercises the Option and obtains Shares, the
value of the Shares acquired upon exercise may increase or decrease in value,
even below the Exercise Price. Optionee also understands that neither the
Company, nor the Employer or any Parent, Subsidiary or Affiliate is responsible
for any foreign exchange fluctuation between the Employer’s local currency and
the United States Dollar that may affect the value of this Option.

(g) In consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Option resulting from
termination of Optionee’s Service by the Company or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and Optionee
irrevocably releases the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, Optionee shall be deemed irrevocably to
have waived Optionee’s entitlement to pursue such claim.

(h) Optionee agrees that the Company may require Options granted hereunder be
exercised with, and the Option Shares held by, a broker designated by the
Company.

(i) Optionee agrees that his or her rights hereunder (if any) shall be subject
to set-off by the Company for any valid debts the Optionee owes to the Company.

(j) The Option and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

21. No Advice Regarding Grant. The Company and the Employer have not provided
any tax, legal or financial advice, nor has the Company or the Employer made any
recommendations regarding Optionee’s participation in the Plan, or Optionee’s
acquisition or sale of the underlying Shares. Optionee is hereby advised to
consult with Optionee’s own personal tax, legal and financial advisors regarding
Optionee’s participation in the Plan before taking any action related to the
Plan.

22. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Optionee’s current or future participation in
the Plan by electronic means or to request Optionee’s consent to participate in
the Plan by electronic means. Optionee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

23. Language. If this Agreement or any other document related to the Plan is
translated into a language other then English and the meaning of the translated
version is different from the English version, the English version will take
precedence.

24. Appendix. Notwithstanding any provisions in this Agreement, the Option shall
be subject to any special terms and conditions set forth in any Appendix to this

 

10



--------------------------------------------------------------------------------

Agreement for Optionee’s country of residence. Moreover, if Optionee relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to Optionee, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Appendix constitutes part of this Agreement.

25. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Optionee’s participation in the Plan, on the Option and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Optionee agrees to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing. Furthermore,
Optionee acknowledges that the laws of the country in which Optionee is working
at the time of grant, vesting and exercise of the Option or the sale of Shares
received pursuant to this Agreement (including any rules or regulations
governing securities, foreign exchange, tax, labor, or other matters) may
subject Optionee to additional procedural or regulatory requirements that
Optionee is and will be solely responsible for and must fulfill.

 

11



--------------------------------------------------------------------------------

CISCO SYSTEMS, INC.

STOCK GRANT AGREEMENT

This Stock Grant Agreement (the “Agreement”) is made and entered into as of the
Grant Date (as defined below) by and between Cisco Systems, Inc., a California
corporation (the “Company”), and you pursuant to the Cisco Systems, Inc. 2005
Stock Incentive Plan (the “Plan”). The material terms of this Stock Grant Award
are as follows:

 

Employee ID:     Grant Date:     Grant Number:     Restricted Shares:    

First Vest Date:                        , 20     (the first annual anniversary
of the vesting commencement date)

To the extent any capitalized terms used in this Agreement are not defined, they
shall have the meaning ascribed to them in the Plan. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.

In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:

1. Restricted Shares. Pursuant to the Plan, the Company hereby transfers to you,
and you hereby accept from the Company, a Stock Grant Award consisting of the
Restricted Shares, on the terms and conditions set forth herein and in the Plan.

2. Vesting of Restricted Shares. So long as your Service continues, the
Restricted Shares shall vest in accordance with the following schedule:
                     percent (    %) of the total number of Restricted Shares
issued pursuant to this Agreement shall vest on the First Vest Date and on each
annual anniversary thereafter, unless otherwise provided by the Plan or Section
3 below. In the event of the termination of your Service for any reason, all
unvested Restricted Shares shall be immediately forfeited without consideration.
For purposes of facilitating the enforcement of the provisions of this Section
2, the Company may issue stop-transfer instructions on the Restricted Shares to
the Company’s transfer agent, or otherwise hold the Restricted Shares in escrow,
until the Restricted Shares have vested and you have satisfied all applicable
obligations with respect to the Restricted Shares, including any applicable tax
withholding obligations set forth in Section 5 below. Any new, substituted or
additional securities or other property which is issued or distributed with
respect to the unvested Restricted Shares shall be subject to the same terms and
conditions as are applicable to the unvested Restricted Shares under this
Agreement and the Plan.

3. Special Acceleration.

(a) To the extent the Restricted Shares are outstanding at the time of a
Corporate Transaction, but not otherwise fully vested, such Restricted Shares
shall automatically accelerate immediately prior to the effective date of the
Corporate Transaction and shall become vested in full at that time. No such
acceleration, however, shall occur if



--------------------------------------------------------------------------------

and to the extent: (i) this Stock Grant Agreement is, in connection with the
Corporate Transaction, assumed by the successor corporation (or parent thereof),
or (ii) the Restricted Shares are replaced with a cash incentive program of the
successor corporation which preserves the Fair Market Value of the Restricted
Shares at the time of the Corporate Transaction and provides for subsequent
pay-out in accordance with the vesting schedule set forth in Section 2 above.

(b) Immediately following the effective date of the Corporate Transaction, this
Stock Grant Agreement shall terminate and cease to be outstanding, except to the
extent assumed by the successor corporation (or parent thereof) in connection
with the Corporate Transaction.

(c) If this Stock Grant Agreement is assumed in connection with a Corporate
Transaction, then the Committee shall appropriately adjust the number of shares
and the kind of shares or securities covered by this Stock Grant Agreement
immediately after such Corporate Transaction.

(d) To the extent the Restricted Shares are outstanding at the time of a Change
in Control but not otherwise fully vested, such Restricted Shares shall
automatically accelerate immediately prior to the effective date of the Change
in Control and shall become vested in full at that time.

(e) This Stock Grant Agreement shall not in any way affect the right of the
Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.

4. Restriction on Election to Recognize Income in the Year of Grant. Under
Section 83 of the Code, the Fair Market Value of the Restricted Shares on the
date the Restricted Shares vest will be taxable as ordinary income at that time.
You understand, acknowledge and agree that, as a condition to the grant of this
Award, you may not elect to be taxed at the time the Restricted Shares are
acquired by filing an election under Section 83(b) of the Code with the Internal
Revenue Service.

5. Withholding Taxes. You agree to make arrangements satisfactory to the Company
for the satisfaction of any applicable withholding tax obligations that arise in
connection with the Restricted Shares which, at the sole discretion of the
Company, may include (i) having the Company withhold Shares from the Restricted
Shares held in escrow, or (ii) any other arrangement approved by the Company, in
any case, equal in value to the amount necessary to satisfy any such withholding
tax obligation. Such Shares shall be valued based on the Fair Market Value as of
the day prior to the date that the amount of tax to be withheld is to be
determined under applicable law. The Company shall not be required to release
the Restricted Shares from the stop-transfer instructions or escrow unless and
until such obligations are satisfied.

6. Tax Advice. You represent, warrant and acknowledge that the Company has made
no warranties or representations to you with respect to the income tax
consequences of the transactions contemplated by this Agreement, and you are in
no manner relying on the Company or the Company’s representatives for an
assessment of such tax consequences.

 

2



--------------------------------------------------------------------------------

YOU UNDERSTAND THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU
SHOULD CONSULT YOUR OWN TAX ADVISOR REGARDING ANY STOCK GRANT AWARD. NOTHING
STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE
PURPOSE OF AVOIDING TAXPAYER PENALTIES.

7. Non-Transferability of Restricted Shares. Restricted Shares which have not
vested pursuant to Section 2 above shall not be anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor’s process,
whether voluntarily or involuntarily or by the operation of law. However, this
Section 7 shall not preclude you from designating a beneficiary who will receive
any vested Restricted Shares in the event of the your death, nor shall it
preclude a transfer of vested Restricted Shares by will or by the laws of
descent and distribution.

8. Restriction on Transfer. Regardless of whether the transfer or issuance of
the Restricted Shares has been registered under the Securities Act or has been
registered or qualified under the securities laws of any state, the Company may
impose additional restrictions upon the sale, pledge, or other transfer of the
Restricted Shares (including the placement of appropriate legends on stock
certificates and the issuance of stop-transfer instructions to the Company’s
transfer agent) if, in the judgment of the Company and the Company’s counsel,
such restrictions are necessary in order to achieve compliance with the
provisions of the Securities Act, the securities laws of any state, or any other
law.

9. Stock Certificate Restrictive Legends. Stock certificates evidencing the
Restricted Shares may bear such restrictive legends as the Company and the
Company’s counsel deem necessary under applicable law or pursuant to this
Agreement.

10. Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Restricted Shares may be conditioned upon you making certain
representations, warranties, and acknowledgments relating to compliance with
applicable securities laws.

11. Voting and Other Rights. Subject to the terms of this Agreement, you shall
have all the rights and privileges of a shareholder of the Company while the
Restricted Shares are subject to stop-transfer instructions, or otherwise held
in escrow, including the right to vote and to receive dividends (if any).

12. Authorization to Release Necessary Personal Information.

(a) You hereby authorize and direct your employer to collect, use and transfer
in electronic or other form, any personal information (the “Data”) regarding
your employment, the nature and amount of your compensation and the facts and
conditions of your participation in the Plan (including, but not limited to,
your name, home address, telephone number, date of birth, social security number
(or any other social or national identification number), salary, nationality,
job title, number of Shares held and the details of all Awards or any other
entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding) for the purpose of implementing, administering and managing your
participation in the Plan. You understand that the Data may be transferred to
the Company or

 

3



--------------------------------------------------------------------------------

any of its Subsidiaries, or to any third parties assisting in the
implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the
administration of this Stock Grant Award under the Plan or with whom Shares
acquired pursuant to this Stock Grant Award or cash from the sale of such shares
may be deposited. You acknowledge that recipients of the Data may be located in
different countries, and those countries may have data privacy laws and
protections different from those in the country of your residence. Furthermore,
you acknowledge and understand that the transfer of the Data to the Company or
any of its Subsidiaries, or to any third parties is necessary for your
participation in the Plan.

(b) You may at any time withdraw the consents herein by contacting your local
human resources representative in writing. You further acknowledge that
withdrawal of consent may affect your ability to exercise or realize benefits
from this Stock Grant Award, and your ability to participate in the Plan.

13. No Entitlement or Claims for Compensation.

(a) Your rights, if any, in respect of or in connection with this Stock Grant
Award or any other Award is derived solely from the discretionary decision of
the Company to permit you to participate in the Plan and to benefit from a
discretionary Award. By accepting this Stock Grant Award, you expressly
acknowledge that there is no obligation on the part of the Company to continue
the Plan and/or grant any additional Awards to you. This Stock Grant Award is
not intended to be compensation of a continuing or recurring nature, or part of
your normal or expected compensation, and in no way represents any portion of a
your salary, compensation, or other remuneration for purposes of pension
benefits, severance, redundancy, resignation or any other purpose.

(b) Neither the Plan nor this Stock Grant Award or any other Award granted under
the Plan shall be deemed to give you a right to remain an Employee, Consultant
or director of the Company, a Parent, a Subsidiary or an Affiliate. The Company
and its Parents and Subsidiaries and Affiliates reserve the right to terminate
your Service at any time, with or without cause, and for any reason, subject to
applicable laws, the Company’s Articles of Incorporation and Bylaws and a
written employment agreement (if any), and you shall be deemed irrevocably to
have waived any claim to damages or specific performance for breach of contract
or dismissal, compensation for loss of office, tort or otherwise with respect to
the Plan, this Stock Grant Award or any outstanding Award that is forfeited
and/or is terminated by its terms or to any future Award.

(c) You agree that the Company may require that Restricted Shares be held by a
broker designated by the Company. In addition, you agree that your rights
hereunder shall be subject to set-off by the Company for any valid debts you owe
the Company.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflict of laws principles thereof.

15. Notices. Any notice required or permitted under the terms of this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by

 

4



--------------------------------------------------------------------------------

confirmed email, telegram, or fax or forty-eight (48) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the Company at the Company’s principal corporate
offices or to you at the address maintained for you in the Company’s records or,
in either case, as subsequently modified by written notice to the other party.

16. Binding Effect. Subject to the limitations set forth in this Agreement, this
Agreement shall be binding upon, and inure to the benefit of, the executors,
administrators, heirs, legal representatives, successors, and assigns of the
parties hereto.

17. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.

 

5



--------------------------------------------------------------------------------

CISCO SYSTEMS, INC.

PERFORMANCE-BASED STOCK UNIT AGREEMENT

This Performance-Based Stock Unit Agreement (the “Agreement”) is made and
entered into as of the Grant Date (as defined below) by and between Cisco
Systems, Inc., a California corporation (the “Company”), and you pursuant to the
Cisco Systems, Inc. 2005 Stock Incentive Plan (the “Plan”). The material terms
of this Stock Unit Award are as follows:

 

Employee ID:         Grant Date:         Grant Number:        

Target Amount of

Performance-Based Stock Units:  

        Vest Date:        

To the extent any capitalized terms used in this Agreement are not defined, they
shall have the meaning ascribed to them in the Plan. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.

In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:

1. Performance-Based Stock Units. Pursuant to the Plan, the Company hereby
grants to you, [subject to the approval by the stockholders of the Company of
the amendment and restatement of the Plan,] and you hereby accept from the
Company, Performance-Based Stock Units, each of which is a bookkeeping entry
representing the equivalent in value of one (1) Share, on the terms and
conditions set forth herein and in the Plan. The Target Amount of
Performance-Based Stock Units stated above reflects the target number of
Performance-Based Stock Units (the “Target Amount”). The number of
Performance-Based Stock Units ultimately paid out to you will range from
            % to             % of the Target Amount as determined based upon the
Company’s performance during the performance period against the performance
goals as set forth in Exhibit A.

2. Vesting of Performance-Based Stock Units. So long as your Service continues
and subject to, and to the extent of, the satisfaction of the performance goals
as set forth in Exhibit A, the Performance-Based Stock Units shall vest in
accordance with the following schedule:                                 (       
     %) of the total number of Performance-Based Stock Units earned, if any,
pursuant to the satisfaction of the performance goals in Exhibit A shall vest on
the Vest Date, unless otherwise provided by the Plan or Sections 3(b) or 4
below. If you take a leave of absence, the Company may, at its discretion and to
the extent permitted under applicable local law, either suspend vesting during
the period of leave or pro-rate the Performance-Based Stock Units,
notwithstanding the Company’s Vesting Policy for Leaves of Absence. Prior to the
time



--------------------------------------------------------------------------------

that the Performance-Based Stock Units are settled, you shall have no rights
other than those of a general creditor of the Company. The Performance-Based
Stock Units represent an unfunded and unsecured obligation of the Company.

3. Termination of Service.

(a) Except as otherwise provided in Section 3(b) below or Section 4, in the
event of the termination of your Service for any reason (whether or not in
breach of local labor laws), all unvested Performance-Based Stock Units shall be
immediately forfeited without consideration. For purposes of the preceding
sentence, your right to vest in the Performance-Based Stock Units will terminate
effective as of the date that you are no longer actively providing Service (or
earlier upon your “Separation from Service” within the meaning of Code
Section 409A) and will not be extended by any notice period mandated under local
law (e.g., active Service would not include a period of “garden leave” or
similar period pursuant to local law); the Company shall have the exclusive
discretion to determine when you are no longer actively providing Service for
purposes of the Performance-Based Stock Units.

(b) In the event that you resign or your Service is terminated for any reason
other than Cause on or after the date that (x) you have attained at least
                        (            ) years of age and (y) your age plus your
years of Service is at least equal to                         (            ),
and so long as such resignation or the termination of your Service occurs no
earlier than the                  anniversary of the Grant Date (the
satisfaction of the aforementioned conditions is referred to herein as
“Retirement”1), all unvested Performance-Based Stock Units may be earned
pursuant to the satisfaction of the performance goals in Exhibit A, and shall
vest in accordance with the vesting schedule set forth in Section 2 above,
determined as if your Service had continued after your resignation or
termination of Service, and shall be settled in accordance with Section 5(a);
provided that any unsettled or unvested Performance-Based Stock Units shall be
forfeited without consideration immediately upon the breach of any of the
following conditions:

(i) Unless prohibited by applicable law, you shall render, as an independent
advisor or consultant and not as an Employee, such advisory or consulting
services to the Company (or any Parent, Subsidiary or Affiliate) as shall
reasonably be requested by the Company (or any Parent, Subsidiary or Affiliate),
and such services shall not be terminated for Cause (for purposes of clarity,
any request to provide such advisory or consulting services to the Company (or
any Parent, Subsidiary or Affiliate) shall not be considered a continuation of
“Service” unless the Company specifically provides that the continuation of
services is a continuation of “Service” for purposes of this Section 3(b)).

(ii) For a period of             (        ) beginning on the date of your
termination of Service or during any period in which you provide independent
advisory or consulting services to the Company (or any Parent, Subsidiary or
Affiliate), you shall not directly or indirectly, individually or on behalf of
other persons or entities, intentionally solicit or induce (a) any

 

 

1 

If you are subject to the employment protections of a country within the
European Economic Area because you reside in such country or are otherwise
subject thereto, “Retirement” shall mean your years of Service is at least equal
to                         (            ), regardless of your age, and the
provisions concerning Retirement shall apply to you so long as the termination
of your Service occurs no earlier than the one-year anniversary of the Grant
Date. In all cases, years of Service shall be determined based on the date you
originally provided Service. If you previously terminated Service, but
subsequently returned to Service prior to the Grant Date, you will receive
credit for your prior Service.

 

2



--------------------------------------------------------------------------------

employee of the Company (or any Parent, Subsidiary or Affiliate) to leave the
employee’s employment in order to accept employment with another person or
entity or (b) any customer of the Company (or any Parent, Subsidiary or
Affiliate) with whom you have worked in your capacity as an Employee prior to
your termination of Service whose identity and/or any related information
constitutes protected trade secrets (with such customers determined as of the
date of the termination of your Service, to retain or use any other person or
entity for the purpose of rendering services in competition with the Company (or
any Parent, Subsidiary or Affiliate) or to purchase products from any business
which, in the opinion of the Company (or any Parent, Subsidiary or Affiliate),
competes with or is in conflict with the interests of the Company (or any
Parent, Subsidiary or Affiliate), in either case, unless these restrictions are
prohibited (whether in whole or in part) by applicable law.

(iii) For a period of             (        ) beginning on the date of your
termination of Service or during any period in which you provide independent
advisory or consulting services to the Company (or any Parent, Subsidiary or
Affiliate), you shall not render services for any organization or engage
directly or indirectly in any business which, in the opinion of the Company,
competes with or is in conflict with the interests of the Company (or any
Parent, Subsidiary or Affiliate), unless this restriction is prohibited by
applicable law.

(iv) You shall not, without prior written authorization from the Company, use or
disclose any confidential information or trade secrets concerning the Company
(or any Parent, Subsidiary or Affiliate), in each case as determined by the
Committee, and the Committee’s determination shall be conclusive and binding.

(c) Notwithstanding any provisions to the contrary in this Agreement, in the
event of the termination of your Service for Cause or in the event of the
termination for Cause of any independent advisory or consulting services you may
be providing as described in Section 3(b)(i), any unsettled or unvested
Performance-Based Stock Units shall terminate and be forfeited immediately
without consideration.

4. Special Acceleration.

(a) To the extent the Performance-Based Stock Units are outstanding at the time
of a Corporate Transaction, such Performance-Based Stock Units shall
automatically become vested in full at the Target Amount immediately prior to
the effective date of the Corporate Transaction and settled in accordance with
Section 5 below. No such accelerated vesting, however, shall occur if and to the
extent: (i) these Performance-Based Stock Units are, in connection with the
Corporate Transaction, either assumed by the successor corporation (or parent
thereof) or replaced with comparable performance-based stock units of the
successor corporation (or parent thereof), in each case, having a minimum payout
equal to the Target Amount and preserving the settlement provisions set forth in
Section 5 below or (ii) these Performance-Based Stock Units are replaced with a
cash incentive program of the successor corporation which complies with Code
Section 409A and, at a minimum, preserves the fair market value of the
Performance-Based Stock Units at the time of the Corporate Transaction (based on
the Target Amount) and provides for subsequent pay-out in accordance with the
settlement provisions set forth in Section 5 below. The determination of the
comparability of

 

3



--------------------------------------------------------------------------------

performance-based stock units under clause (i) shall be made by the Committee,
and such determination shall be final, binding and conclusive.

(b) Immediately following the effective date of the Corporate Transaction, this
Agreement shall terminate and cease to be outstanding, except as set forth in
Section 5 below with respect to the settlement of Performance-Based Stock Units
or to the extent assumed by the successor corporation (or parent thereof) in
connection with the Corporate Transaction.

(c) If this Agreement is assumed in connection with a Corporate Transaction,
then the Committee shall appropriately adjust the number of units and the kind
of shares or securities to be issued pursuant to this Agreement immediately
after such Corporate Transaction.

(d) To the extent the Performance-Based Stock Units are outstanding at the time
of a Change in Control, such Performance-Based Stock Units shall automatically
accelerate immediately prior to the effective date of the Change in Control and
shall become vested in full at the Target Amount at that time and settled in
accordance with Section 5 below.

(e) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate, sell or transfer all or
any part of its business or assets.

5. Settlement of Performance-Based Stock Units.

(a) General Settlement Terms. The Performance-Based Stock Units, to the extent
earned and vested hereunder (including, without limitation by reason of
Retirement), shall be automatically settled in Shares on the Vest Date (which
constitutes a fixed payment date for purposes of Code Section 409A) or, if
earlier, upon the earliest to occur of the settlement events set forth below or
in the Company’s Vesting Acceleration Policy for Death and Terminal Illness; it
being understood that nothing herein shall limit the Company’s ability to amend
or terminate such policy in its sole discretion and without your consent.

(b) Corporate Transaction. If, as of the Grant Date, you have not satisfied and
it is not possible for you to satisfy the age and Service Retirement conditions
with respect to this Performance-Based Stock Unit award and this
Performance-Based Stock Unit award is not assumed or replaced as described in
Section 4(a) in connection with a Corporate Transaction, then the
Performance-Based Stock Units shall be automatically settled in Shares
immediately prior to the effective date of the Corporate Transaction instead of
on the Vest Date.

(c) Change in Control. In the event a Change in Control is consummated prior to
the Vest Date and such Change in Control is a permissible distribution event
under Code Section 409A, the Performance-Based Stock Units shall be
automatically settled in Shares immediately prior to the effective date of the
Change in Control. In the event such Change in Control is not a permissible
distribution event under Code Section 409A, the Performance-Based Stock Units
shall be automatically settled in Shares upon the earlier of (i) the Vest Date
or (ii) your Separation from Service that occurs immediately prior to or at any
time after such Change in Control. Notwithstanding the foregoing, if, as of the
Grant Date, you have not satisfied and it is not possible for you to satisfy the
age and Service Retirement conditions with respect to this

 

4



--------------------------------------------------------------------------------

Performance-Based Stock Unit award, then such settlement shall in all cases
occur immediately prior the effective date of the Change in Control.

(d) The Company shall have no obligation to issue Shares pursuant to this
Agreement unless and until you have satisfied any applicable tax and/or other
obligations pursuant to Section 6 below and such issuance otherwise complies
with all applicable law.

(e) Notwithstanding anything in this Section 5 or in this Agreement, to the
extent your Performance-Based Stock Units would otherwise be settled upon your
Separation from Service, such settlement shall instead occur upon the Company’s
first business day following the six-month anniversary of your Separation from
Service.

6. Taxes.

(a) Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any and all income tax, social taxes or insurance contributions,
payroll tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax-Related Items”),
you acknowledge that the ultimate liability for all Tax-Related Items with
respect to the Performance-Based Stock Units is and remains your responsibility
and may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Performance-Based Stock Units, including
the grant, vesting or settlement of the Performance-Based Stock Units, or the
subsequent sale of any Shares acquired at vesting or the receipt of any
dividends with respect to such Shares; and (ii) do not commit to and are under
no obligation to structure the terms or any aspect of the Performance-Based
Stock Units to reduce or eliminate your liability for Tax-Related Items or
achieve any particular tax result. Further, if you become subject to taxation in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable event, you acknowledge that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

(b) Prior to any relevant tax, withholding or required deduction event, as
applicable, you agree to make arrangements satisfactory to the Company for the
satisfaction of any applicable tax, withholding, required deduction and payment
on account obligations of the Company and/or the Employer that arise in
connection with the Performance-Based Stock Units. In this regard, you authorize
the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy any obligations related to Tax-Related Items by one or a
combination of the following: (1) withholding from your wages or other cash
compensation payable to you by the Company or the Employer; (2) withholding from
proceeds of the sale of Shares acquired upon settlement of the Performance-Based
Stock Units either through a voluntary sale or through a mandatory sale arranged
by the Company (on your behalf pursuant to this authorization); (3) withholding
of Shares that would otherwise be issued upon settlement of the
Performance-Based Stock Units; or (4) requiring you to satisfy the liability for
Tax-Related Items by means of any other arrangement approved by the Company. If
the obligation for Tax-Related Items is satisfied by withholding of Shares, for
tax purposes, you are deemed to have been issued the full number of Shares
subject to the vested Performance-Based Stock Units, notwithstanding that a
number of

 

5



--------------------------------------------------------------------------------

the Shares are held back solely for the purpose of paying the Tax-Related Items
due as a result of any aspect of your participation in the Plan. To avoid
financial accounting charges under applicable accounting guidance, the Company
may withhold or account for Tax-Related Items by considering applicable minimum
statutory rates or may take any other action required to avoid financial
accounting charges under applicable accounting guidance.

(c) Finally, you will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan or your acquisition
of Shares that cannot be satisfied by the means previously described. The
Company shall not be required to issue or deliver Shares pursuant to this
Agreement unless and until such obligations are satisfied.

7. Tax and Legal Advice. You represent, warrant and acknowledge that neither the
Company nor your Employer have made any warranties or representations to you
with respect to any Tax-Related Items, legal or financial consequences of the
transactions contemplated by this Agreement, and you are in no manner relying on
the Company, your Employer’s or the Company’s or the Employer’s representatives
for an assessment of such consequences. YOU UNDERSTAND THAT THE LAWS GOVERNING
THIS AWARD ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR OWN PROFESSIONAL TAX,
LEGAL AND FINANCIAL ADVISOR REGARDING ANY PERFORMANCE-BASED STOCK UNITS. YOU
UNDERSTAND THAT THE COMPANY AND YOUR EMPLOYER ARE NOT PROVIDING ANY TAX, LEGAL,
OR FINANCIAL ADVICE, NOR IS THE COMPANY OR YOUR EMPLOYER MAKING ANY
RECOMMENDATION REGARDING YOUR ACCEPTANCE OF THIS AWARD. NOTHING STATED HEREIN IS
INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING
TAXPAYER OR OTHER PENALTIES.

8. Non-Transferability of Performance-Based Stock Units. Performance-Based Stock
Units shall not be anticipated, assigned, attached, garnished, optioned,
transferred or made subject to any creditor’s process, whether voluntarily or
involuntarily or by operation of law.

9. Restriction on Transfer. Regardless of whether the transfer or issuance of
the Shares to be issued pursuant to the Performance-Based Stock Units has been
registered under the Securities Act or has been registered or qualified under
the securities laws of any state, the Company may impose additional restrictions
upon the sale, pledge, or other transfer of the Shares (including the placement
of appropriate legends on stock certificates and the issuance of stop-transfer
instructions to the Company’s transfer agent) if, in the judgment of the Company
and the Company’s counsel, such restrictions are necessary in order to achieve
compliance with the provisions of the Securities Act, the securities laws of any
state, or any other law including all applicable foreign laws.

10. Restrictive Legends and Stop-Transfer Instructions. Stock certificates
evidencing the Shares issued pursuant to the Performance-Based Stock Units may
bear such restrictive legends and/or appropriate stop-transfer instructions may
be issued to the Company’s transfer agent as the Company and the Company’s
counsel deem necessary under applicable law or pursuant to this Agreement.

 

6



--------------------------------------------------------------------------------

11. Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Shares issued pursuant to the Performance-Based Stock Units may be
conditioned upon you making certain representations, warranties, and
acknowledgments relating to compliance with applicable laws.

12. Voting and Other Rights. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a stockholder
of the Company unless and until the Performance-Based Stock Units are settled in
Shares. In addition, you shall not have any rights to dividend equivalent
payments with respect to Performance-Based Stock Units.

13. Authorization to Release and Transfer Necessary Personal Information.

(a) You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal information as described
in this Agreement by and among, as applicable, the Employer, and the Company and
its Parent, Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

(b) You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number (or any other
social or national identification number), salary, nationality, job title,
residency status, any Shares or directorships held in the Company, details of
all Performance-Based Stock Units or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding (the “Data”) for the
purpose of implementing, administering and managing your participation in the
Plan. You understand that Data may be transferred to the Company or any of its
Parent, Subsidiaries or Affiliates, or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, including outside the European
Economic Area, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the sole purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to a broker or other third party
assisting with the administration of these Performance-Based Stock Units under
the Plan or with whom Shares acquired pursuant to these Performance-Based Stock
Units or cash from the sale of such Shares may be deposited. Furthermore, you
acknowledge and understand that the transfer of the Data to the Company or any
of its Parent, Subsidiaries or Affiliates, or to any third parties is necessary
for your participation in the Plan.

(c) You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view the Data, request additional information about
the storage and processing of the Data, require any necessary amendments to the
Data or refuse or withdraw the consents herein by contacting your local human
resources representative in writing. You

 

7



--------------------------------------------------------------------------------

further acknowledge that withdrawal of consent may affect your ability to vest
in or realize benefits from these Performance-Based Stock Units, and your
ability to participate in the Plan. For more information on the consequences of
your refusal to consent or withdrawal of consent, you understand that you may
contact your local human resources representative.

14. No Entitlement or Claims for Compensation.

(a) Your rights, if any, in respect of or in connection with these
Performance-Based Stock Units or any other Award are derived solely from the
discretionary decision of the Company to permit you to participate in the Plan
and to benefit from a discretionary Award. The Plan may be amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan and
this Agreement. By accepting these Performance-Based Stock Units, you expressly
acknowledge that there is no obligation on the part of the Company to continue
the Plan and/or grant any additional Performance-Based Stock Units to you or
benefits in lieu of Restricted Stock Units, even if Performance-Based Stock
Units have been granted repeatedly in the past. All decisions with respect to
future grants of Performance-Based Stock Units, if any, will be at the sole
discretion of the Committee.

(b) The Performance-Based Stock Units and the Shares subject to the
Performance-Based Stock Units are not intended to replace any pension rights or
compensation and are not to be considered compensation of a continuing or
recurring nature, or part of your normal or expected compensation, and in no way
represent any portion of your salary, compensation or other remuneration for any
purpose, including but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments, and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company, the Employer or any Parent, Subsidiary or
Affiliate. The value of the Performance-Based Stock Units is an extraordinary
item that does not constitute compensation of any kind for services of any kind
rendered to the Company, the Employer or any Parent, Subsidiary or Affiliate and
which is outside the scope of your written employment agreement (if any).

(c) You acknowledge that you are voluntarily participating in the Plan.

(d) Neither the Plan nor these Performance-Based Stock Units or any other Award
granted under the Plan shall be deemed to give you a right to remain an
Employee, Consultant or director of the Company, a Parent, Subsidiary or an
Affiliate. The Employer reserves the right to terminate your Service at any
time, with or without cause, and for any reason, subject to applicable laws, the
Company’s Articles of Incorporation and Bylaws, and a written employment
agreement (if any).

(e) The grant of the Performance-Based Stock Units and your participation in the
Plan will not be interpreted to form an employment contract or relationship with
the Company, the Employer or any Parent, Subsidiary or Affiliate.

(f) The future value of the underlying Shares is unknown and cannot be predicted
with certainty and if you vest in the Performance-Based Stock Units and are
issued Shares, the value of those Shares may increase or decrease. You also
understand that neither the

 

8



--------------------------------------------------------------------------------

Company, nor the Employer or any Parent, Subsidiary or Affiliate is responsible
for any foreign exchange fluctuation between your Employer’s local currency and
the United States Dollar that may affect the value of this Award.

(g) In consideration of the grant of the Performance-Based Stock Units, no claim
or entitlement to compensation or damages shall arise from forfeiture of the
Performance-Based Stock Units resulting from termination of your Service by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) or from the Company’s determination that performance goals
have not been satisfied in whole or in part and you irrevocably release the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, you shall be deemed irrevocably to have waived your entitlement to
pursue such claim.

(h) You agree that the Company may require Shares received pursuant to the
Performance-Based Stock Units to be held by a broker designated by the Company.

(i) You agree that your rights hereunder (if any) shall be subject to set-off by
the Company for any valid debts you owe the Company.

(j) The Performance-Based Stock Units and the benefits under the Plan, if any,
will not automatically transfer to another company in the case of a merger,
take-over or transfer of liability.

15. Governing Law and Forum. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without regard to the
conflict of laws principles thereof. For purposes of litigating any dispute that
may arise directly or indirectly from this Agreement, the parties hereby submit
and consent to litigation in the exclusive jurisdiction of the State of
California and agree that any such litigation shall be conducted only in the
courts of California or the federal courts for the United States for the
Northern District of California and no other courts.

16. Notices. Any notice required or permitted under the terms of this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by confirmed email, telegram, or fax or forty-eight (48) hours after being
deposited in the mail, as certified or registered mail, with postage prepaid,
and addressed to the Company at the Company’s principal corporate offices or to
you at the address maintained for you in the Company’s records or, in either
case, as subsequently modified by written notice to the other party.

17. Binding Effect. Subject to the limitations set forth in this Agreement, this
Agreement shall be binding upon, and inure to the benefit of, the executors,
administrators, heirs, legal representatives, successors, and assigns of the
parties hereto.

18. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.

 

9



--------------------------------------------------------------------------------

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to your current or future participation in the
Plan by electronic means or to request your consent to participate in the Plan
by electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

20. Language. If this Agreement or any other document related to the Plan is
translated into a language other than English and the meaning of the translated
version is different from the English version, the English version will take
precedence.

21. Appendix. Notwithstanding any provisions in this Agreement, the
Performance-Based Stock Units shall be subject to any special terms and
conditions set forth in any Appendix to this Agreement for your country of
residence. Moreover, if you relocate to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to you,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Appendix constitutes part of this
Agreement.

22. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Performance-Based
Stock Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. You agree to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Furthermore, you acknowledge that the laws of the country in which you are
working at the time of grant, vesting and settlement of the Performance-Based
Stock Units or the sale of Shares received pursuant to this Agreement (including
any rules or regulations governing securities, foreign exchange, tax, labor, or
other matters) may subject you to additional procedural or regulatory
requirements that you are and will be solely responsible for and must fulfill.

23. Acceptance of Agreement. You must expressly accept the terms and conditions
of your Performance-Based Stock Units as set forth in this Agreement by
electronically accepting this Agreement within 300 days after the Company sends
this Agreement to you. If you do not accept your Performance-Based Stock Units
in the manner instructed by the Company, your Performance-Based Stock Units will
be subject to cancellation.

*    *    *    *

You acknowledge that by clicking on the I agree button below, you agree to be
bound by the terms of this Agreement.

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

10



--------------------------------------------------------------------------------

CISCO SYSTEMS, INC.

STOCK UNIT AGREEMENT

This Stock Unit Agreement (the “Agreement”) is made and entered into as of the
Grant Date (as defined below) by and between Cisco Systems, Inc., a California
corporation (the “Company”), and you pursuant to the Cisco Systems, Inc. 2005
Stock Incentive Plan (the “Plan”). The material terms of this Stock Unit Award
are as follows:

 

Employee ID:         Grant Date:         Grant Number:         Restricted Stock
Units:         First Vest Date:          

To the extent any capitalized terms used in this Agreement are not defined, they
shall have the meaning ascribed to them in the Plan. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.

In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:

1. Restricted Stock Units. Pursuant to the Plan, the Company hereby grants to
you, and you hereby accept from the Company, Restricted Stock Units, each of
which is a bookkeeping entry representing the equivalent in value of one
(1) Share, on the terms and conditions set forth herein and in the Plan.

2. Vesting of Restricted Stock Units. So long as your Service continues, the
Restricted Stock Units shall vest in accordance with the following schedule:
                 (    %) of the total number of Restricted Stock Units granted
pursuant to this Agreement shall vest on the First Vest Date and on each
         anniversary thereafter, unless otherwise provided by the Plan or
Section 4 below. If you take a leave of absence, the Company may, at its
discretion, suspend vesting during the period of leave to the extent permitted
under applicable local law. Prior to the time that the Restricted Stock Units
are settled, you shall have no rights other than those of a general creditor of
the Company. The Restricted Stock Units represent an unfunded and unsecured
obligation of the Company.

3. Termination of Service. In the event of the termination of your Service for
any reason (whether or not in breach of local labor laws), all unvested
Restricted Stock Units shall be immediately forfeited without consideration. For
purposes of the preceding sentence, your right to vest in the Restricted Stock
Units will terminate effective as of the date that you are no longer



--------------------------------------------------------------------------------

actively providing Service and will not be extended by any notice period
mandated under local law (e.g., active Service would not include a period of
“garden leave” or similar period pursuant to local law); the Company shall have
the exclusive discretion to determine when you are no longer actively providing
Service for purposes of the Restricted Stock Units.

4. Special Acceleration.

(a) To the extent the Restricted Stock Units are outstanding at the time of a
Corporate Transaction, such Restricted Stock Units shall automatically become
vested in full immediately prior to the effective date of the Corporate
Transaction. No such accelerated vesting, however, shall occur if and to the
extent: (i) these Restricted Stock Units are, in connection with the Corporate
Transaction, either assumed by the successor corporation (or parent thereof) or
replaced with comparable restricted stock units of the successor corporation (or
parent thereof) or (ii) these Restricted Stock Units are replaced with a cash
incentive program of the successor corporation which complies with Code
Section 409A and preserves the fair market value of the Restricted Stock Units
at the time of the Corporate Transaction and provides for subsequent pay-out in
accordance with the settlement provisions set forth in Section 5 below. The
determination of the comparability of restricted stock units under clause
(i) shall be made by the Committee, and such determination shall be final,
binding and conclusive.

(b) Immediately following the effective date of the Corporate Transaction, this
Agreement shall terminate and cease to be outstanding, except as set forth in
Section 5 below with respect to the deferred settlement of Restricted Stock
Units or to the extent assumed by the successor corporation (or parent thereof)
in connection with the Corporate Transaction.

(c) If this Agreement is assumed in connection with a Corporate Transaction,
then the Committee shall appropriately adjust the number of units and the kind
of shares or securities to be issued pursuant to this Agreement immediately
after such Corporate Transaction.

(d) To the extent the Restricted Stock Units are outstanding at the time of a
Change in Control, such Restricted Stock Units shall automatically accelerate
immediately prior to the effective date of the Change in Control and shall
become vested in full at that time and settled in accordance with Section 5
below.

(e) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate, sell or transfer all or
any part of its business or assets.

5. Settlement of Restricted Stock Units. To the extent you are eligible but have
not elected to defer settlement of the Restricted Stock Units, the Restricted
Stock Units shall be automatically settled in Shares upon vesting of such
Restricted Stock Units, provided that the Company shall have no obligation to
issue Shares pursuant to this Agreement unless and until you have satisfied any
applicable tax and/or other obligations pursuant to Section 6 below and such
issuance otherwise complies with all applicable law. To the extent you are
eligible but have elected to defer settlement of the Restricted Stock Units, the
vested portion of the Restricted Stock Units shall be settled in Shares upon the
earlier of: (a) your separation from service within the meaning of Code
Section 409A (“Separation from Service”) and (b) the fixed payment date elected
by you, if any, at the time of such deferral (which shall be the first business
day of a year no earlier than five years

 

2



--------------------------------------------------------------------------------

after the year of the Grant Date in accordance with procedures approved by the
Committee), provided that the Company shall have no obligation to issue Shares
pursuant to this Agreement unless such issuance complies with all applicable
law. Notwithstanding the foregoing, to the extent your Restricted Stock Units
would otherwise be settled upon your Separation from Service, such settlement
shall instead occur upon the Company’s first business day following the
six-month anniversary of your Separation from Service.

6. Taxes.

(a) Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any and all income tax, social taxes or insurance contributions,
payroll tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax-Related Items”),
you acknowledge that the ultimate liability for all Tax-Related Items with
respect to the Restricted Stock Units is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Units, including the grant, vesting or
settlement of the Restricted Stock Units, or the subsequent sale of any Shares
acquired at vesting or the receipt of any dividends with respect to such Shares;
and (ii) do not commit to and are under no obligation to structure the terms or
any aspect of the Restricted Stock Units to reduce or eliminate your liability
for Tax-Related Items or achieve any particular tax result. Further, if you
become subject to taxation in more than one jurisdiction between the Grant Date
and the date of any relevant taxable event, you acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

(b) Prior to any relevant tax, withholding or required deduction event, as
applicable, you agree to make arrangements satisfactory to the Company for the
satisfaction of any applicable tax, withholding, required deduction and payment
on account obligations of the Company and/or the Employer that arise in
connection with the Restricted Stock Units. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy any obligations related to Tax-Related Items by one or a combination of
the following: (1) withholding from your wages or other cash compensation
payable to you by the Company or the Employer; (2) withholding from proceeds of
the sale of Shares acquired upon settlement of the Restricted Stock Units either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization); (3) withholding of Shares that
would otherwise be issued upon settlement of the Restricted Stock Units; or
(4) requiring you to satisfy the liability for Tax-Related Items by means of any
other arrangement approved by the Company. If the obligation for Tax-Related
Items is satisfied by withholding of Shares, for tax purposes, you are deemed to
have been issued the full number of Shares subject to the vested Restricted
Stock Units, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan. To avoid financial accounting charges under
applicable accounting guidance, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory rates or may take
any other action required to avoid financial accounting charges under applicable
accounting guidance.

 

3



--------------------------------------------------------------------------------

(c) Finally, you will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan or your acquisition
of Shares that cannot be satisfied by the means previously described. The
Company shall not be required to issue or deliver Shares pursuant to this
Agreement unless and until such obligations are satisfied.

7. Tax and Legal Advice. You represent, warrant and acknowledge that neither the
Company nor your Employer have made any warranties or representations to you
with respect to any Tax-Related Items, legal or financial consequences of the
transactions contemplated by this Agreement, and you are in no manner relying on
the Company, your Employer’s or the Company’s or the Employer’s representatives
for an assessment of such consequences. YOU UNDERSTAND THAT THE LAWS GOVERNING
THIS AWARD ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR OWN PROFESSIONAL TAX,
LEGAL AND FINANCIAL ADVISOR REGARDING ANY RESTRICTED STOCK UNITS. YOU UNDERSTAND
THAT THE COMPANY AND YOUR EMPLOYER ARE NOT PROVIDING ANY TAX, LEGAL, OR
FINANCIAL ADVICE, NOR IS THE COMPANY OR YOUR EMPLOYER MAKING ANY RECOMMENDATION
REGARDING YOUR ACCEPTANCE OF THIS AWARD. NOTHING STATED HEREIN IS INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER OR
OTHER PENALTIES.

8. Non-Transferability of Restricted Stock Units. Restricted Stock Units shall
not be anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily or involuntarily or by
operation of law.

9. Restriction on Transfer. Regardless of whether the transfer or issuance of
the Shares to be issued pursuant to the Restricted Stock Units has been
registered under the Securities Act or has been registered or qualified under
the securities laws of any state, the Company may impose additional restrictions
upon the sale, pledge, or other transfer of the Shares (including the placement
of appropriate legends on stock certificates and the issuance of stop-transfer
instructions to the Company’s transfer agent) if, in the judgment of the Company
and the Company’s counsel, such restrictions are necessary in order to achieve
compliance with the provisions of the Securities Act, the securities laws of any
state, or any other law including all applicable foreign laws.

10. Restrictive Legends and Stop-Transfer Instructions. Stock certificates
evidencing the Shares issued pursuant to the Restricted Stock Units may bear
such restrictive legends and/or appropriate stop-transfer instructions may be
issued to the Company’s transfer agent as the Company and the Company’s counsel
deem necessary under applicable law or pursuant to this Agreement.

11. Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Shares issued pursuant to the Restricted Stock Units may be conditioned upon
you making certain representations, warranties, and acknowledgments relating to
compliance with applicable laws.

 

4



--------------------------------------------------------------------------------

12. Voting and Other Rights. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a stockholder
of the Company unless and until the Restricted Stock Units are settled in
Shares. In addition, you shall not have any rights to dividend equivalent
payments with respect to Restricted Stock Units.

13. Authorization to Release and Transfer Necessary Personal Information.

(a) You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal information as described
in this Agreement by and among, as applicable, the Employer, and the Company and
its Parent, Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

(b) You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number (or any other
social or national identification number), salary, nationality, job title,
residency status, any Shares or directorships held in the Company, details of
all Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding (the “Data”) for the purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data may be transferred to the Company or any of its Parent,
Subsidiaries or Affiliates, or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, including outside the European
Economic Area, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the sole purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to a broker or other third party
assisting with the administration of these Restricted Stock Units under the Plan
or with whom Shares acquired pursuant to these Restricted Stock Units or cash
from the sale of such Shares may be deposited. Furthermore, you acknowledge and
understand that the transfer of the Data to the Company or any of its Parent,
Subsidiaries or Affiliates, or to any third parties is necessary for your
participation in the Plan.

(c) You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view the Data, request additional information about
the storage and processing of the Data, require any necessary amendments to the
Data or refuse or withdraw the consents herein by contacting your local human
resources representative in writing. You further acknowledge that withdrawal of
consent may affect your ability to vest in or realize benefits from these
Restricted Stock Units, and your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

14. No Entitlement or Claims for Compensation.

 

5



--------------------------------------------------------------------------------

(a) Your rights, if any, in respect of or in connection with these Restricted
Stock Units or any other Award are derived solely from the discretionary
decision of the Company to permit you to participate in the Plan and to benefit
from a discretionary Award. The Plan may be amended, suspended or terminated by
the Company at any time, unless otherwise provided in the Plan and this
Agreement. By accepting these Restricted Stock Units, you expressly acknowledge
that there is no obligation on the part of the Company to continue the Plan
and/or grant any additional Restricted Stock Units to you or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been granted
repeatedly in the past. All decisions with respect to future grants of
Restricted Stock Units, if any, will be at the sole discretion of the Committee.

(b) The Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation and are not
to be considered compensation of a continuing or recurring nature, or part of
your normal or expected compensation, and in no way represent any portion of
your salary, compensation or other remuneration for any purpose, including but
not limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Parent, Subsidiary or Affiliate. The value of the Restricted
Stock Units is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company, the Employer or any
Parent, Subsidiary or Affiliate and which is outside the scope of your written
employment agreement (if any).

(c) You acknowledge that you are voluntarily participating in the Plan.

(d) Neither the Plan nor these Restricted Stock Units or any other Award granted
under the Plan shall be deemed to give you a right to remain an Employee,
Consultant or director of the Company, a Parent, Subsidiary or an Affiliate. The
Employer reserves the right to terminate your Service at any time, with or
without cause, and for any reason, subject to applicable laws, the Company’s
Articles of Incorporation and Bylaws, and a written employment agreement (if
any).

(e) The grant of the Restricted Stock Units and your participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Company, the Employer or any Parent, Subsidiary or Affiliate.

(f) The future value of the underlying Shares is unknown and cannot be predicted
with certainty and if you vest in the Restricted Stock Units and are issued
Shares, the value of those Shares may increase or decrease. You also understand
that neither the Company, nor the Employer or any Parent, Subsidiary or
Affiliate is responsible for any foreign exchange fluctuation between your
Employer’s local currency and the United States Dollar that may affect the value
of this Award.

(g) In consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Restricted Stock Units

 

6



--------------------------------------------------------------------------------

resulting from termination of your Service by the Company or the Employer (for
any reason whatsoever and whether or not in breach of local labor laws) and you
irrevocably release the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, you shall be deemed irrevocably to have
waived your entitlement to pursue such claim.

(h) You agree that the Company may require Shares received pursuant to the
Restricted Stock Units to be held by a broker designated by the Company.

(i) You agree that your rights hereunder (if any) shall be subject to set-off by
the Company for any valid debts you owe the Company.

(j) The Restricted Stock Units and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.

15. Governing Law and Forum. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without regard to the
conflict of laws principles thereof. For purposes of litigating any dispute that
may arise directly or indirectly from this Agreement, the parties hereby submit
and consent to litigation in the exclusive jurisdiction of the State of
California and agree that any such litigation shall be conducted only in the
courts of California or the federal courts for the United States for the
Northern District of California and no other courts.

16. Notices. Any notice required or permitted under the terms of this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by confirmed email, telegram, or fax or forty-eight (48) hours after being
deposited in the mail, as certified or registered mail, with postage prepaid,
and addressed to the Company at the Company’s principal corporate offices or to
you at the address maintained for you in the Company’s records or, in either
case, as subsequently modified by written notice to the other party.

17. Binding Effect. Subject to the limitations set forth in this Agreement, this
Agreement shall be binding upon, and inure to the benefit of, the executors,
administrators, heirs, legal representatives, successors, and assigns of the
parties hereto.

18. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to your current or future participation in the
Plan by electronic means or to request your consent to participate in the Plan
by electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

 

7



--------------------------------------------------------------------------------

20. Language. If this Agreement or any other document related to the Plan is
translated into a language other than English and the meaning of the translated
version is different from the English version, the English version will take
precedence.

21. Appendix. Notwithstanding any provisions in this Agreement, the Restricted
Stock Units shall be subject to any special terms and conditions set forth in
any Appendix to this Agreement for your country of residence. Moreover, if you
relocate to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Appendix constitutes part of this Agreement.

22. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Restricted Stock
Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. You agree to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Furthermore, you acknowledge that the laws of the country in which you are
working at the time of grant, vesting and settlement of the Restricted Stock
Units or the sale of Shares received pursuant to this Agreement (including any
rules or regulations governing securities, foreign exchange, tax, labor, or
other matters) may subject you to additional procedural or regulatory
requirements that you are and will be solely responsible for and must fulfill.

23. Acceptance of Agreement. You must expressly accept the terms and conditions
of your Restricted Stock Units as set forth in this Agreement by electronically
accepting this Agreement within 300 days after the Company sends this Agreement
to you. If you do not accept your Restricted Stock Units in the manner
instructed by the Company, your Restricted Stock Units will be subject to
cancellation.

*    *    *    *

You acknowledge that by clicking on the I agree button below, you agree to be
bound by the terms of this Agreement.

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

8



--------------------------------------------------------------------------------

(For Grants Prior to September 2010)

CISCO SYSTEMS, INC.

STOCK UNIT AGREEMENT

This Stock Unit Agreement (the “Agreement”) is made and entered into as of the
Grant Date (as defined below) by and between Cisco Systems, Inc., a California
corporation (the “Company”), and you pursuant to the Cisco Systems, Inc. 2005
Stock Incentive Plan (the “Plan”). The material terms of this Stock Unit Award
are as follows:

 

Employee ID:                                                               
                                         
                                         
                                         
                                              

Grant Date:                                                               
                                         
                                         
                                         
                                                  

Grant Number:                                                               
                                         
                                         
                                         
                                            

Restricted Stock Units:                                        
                                         
                                         
                                         
                                                                              

First Vest Date:                                                             
                                         
                                         
                                         
                                       

To the extent any capitalized terms used in this Agreement are not defined, they
shall have the meaning ascribed to them in the Plan. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.

In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:

1. Restricted Stock Units. Pursuant to the Plan, the Company hereby grants to
you, and you hereby accept from the Company, Restricted Stock Units, each of
which is a bookkeeping entry representing the equivalent in value of one
(1) Share, on the terms and conditions set forth herein and in the Plan.

2. Vesting of Restricted Stock Units. So long as your Service continues, the
Restricted Stock Units shall vest in accordance with the following schedule:
                     percent (    %) of the total number of Restricted Stock
Units granted pursuant to this Agreement shall vest on the First Vest Date and
on each                      anniversary thereafter, unless otherwise provided
by the Plan or Section 4 below. If you take a leave of absence, the Company may,
at its discretion, suspend vesting during the period of leave to the extent
permitted under applicable local law. Prior to the time that the Restricted
Stock Units are settled upon vesting, you shall have no rights other than those
of a general creditor of the Company. The Restricted Stock Units represent an
unfunded and unsecured obligation of the Company.

3. Termination of Service. In the event of the termination of your Service for
any reason (whether or not in breach of local labor laws), all unvested
Restricted Stock Units shall be immediately forfeited without consideration. For
purposes of the preceding sentence, your right to vest in the Restricted Stock
Units will terminate effective as of the date that you are no longer



--------------------------------------------------------------------------------

actively providing Service and will not be extended by any notice period
mandated under local law (e.g., active Service would not include a period of
“garden leave” or similar period pursuant to local law); the Company shall have
the exclusive discretion to determine when you are no longer actively providing
Service for purposes of the Restricted Stock Units.

4. Special Acceleration.

(a) To the extent the Restricted Stock Units are outstanding at the time of a
Corporate Transaction, such Restricted Stock Units shall automatically
accelerate immediately prior to the effective date of the Corporate Transaction
and shall become vested in full at that time. No such acceleration, however,
shall occur if and to the extent: (i) these Restricted Stock Units are, in
connection with the Corporate Transaction, either assumed by the successor
corporation (or parent thereof) or replaced with comparable restricted stock
units of the successor corporation (or parent thereof) or (ii) these Restricted
Stock Units are replaced with a cash incentive program of the successor
corporation which preserves the fair market value of the Restricted Stock Units
at the time of the Corporate Transaction and provides for subsequent pay-out in
accordance with the vesting schedule set forth in Section 2 above. The
determination of the comparability of restricted stock units under clause
(i) shall be made by the Committee, and such determination shall be final,
binding and conclusive.

(b) Immediately following the effective date of the Corporate Transaction, this
Agreement shall terminate and cease to be outstanding, except to the extent
assumed by the successor corporation (or parent thereof) in connection with the
Corporate Transaction.

(c) If this Agreement is assumed in connection with a Corporate Transaction,
then the Committee shall appropriately adjust the number of units and the kind
of shares or securities to be issued pursuant to this Agreement immediately
after such Corporate Transaction.

(d) To the extent the Restricted Stock Units are outstanding at the time of a
Change in Control, such Restricted Stock Units shall automatically accelerate
immediately prior to the effective date of the Change in Control and shall
become vested in full at that time.

(e) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate, sell or transfer all or
any part of its business or assets.

5. Settlement of Restricted Stock Units. Restricted Stock Units shall be
automatically settled in Shares upon vesting of such Restricted Stock Units,
provided that the Company shall have no obligation to issue Shares pursuant to
this Agreement unless and until you have satisfied any applicable tax and/or
other obligations pursuant to Section 6 below and such issuance otherwise
complies with all applicable law.

6. Taxes.

(a) Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any and all income tax, social taxes or insurance contributions,
payroll tax, payment on account or other tax-related items related to your
participation in the Plan and legally

 

2



--------------------------------------------------------------------------------

applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items with respect to the Restricted Stock Units
is and remains your responsibility and may exceed the amount actually withheld
by the Company or the Employer. You further acknowledge that the Company and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including the grant, vesting or settlement of the Restricted Stock Units,
or the subsequent sale of any Shares acquired at vesting or the receipt of any
dividends with respect to such Shares; and (ii) do not commit to and are under
no obligation to structure the terms or any aspect of the Restricted Stock Units
to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you become subject to taxation in more than
one jurisdiction between the Grant Date and the date of any relevant taxable
event, you acknowledge that the Company and/or the Employer (or former employer,
as applicable) may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.

(b) Prior to any relevant tax, withholding or required deduction event, as
applicable, you agree to make arrangements satisfactory to the Company for the
satisfaction of any applicable tax, withholding, required deduction and payment
on account obligations of the Company and/or the Employer that arise in
connection with the Restricted Stock Units. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy any obligations related to Tax-Related Items by one or a combination of
the following: (1) withholding from your wages or other cash compensation
payable to you by the Company or the Employer; (2) withholding from proceeds of
the sale of Shares acquired upon settlement of the Restricted Stock Units either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization); (3) withholding of Shares that
would otherwise be issued upon settlement of the Restricted Stock Units; or
(4) requiring you to satisfy the liability for Tax-Related Items by means of any
other arrangement approved by the Company. If the obligation for Tax-Related
Items is satisfied by withholding of Shares, for tax purposes, you are deemed to
have been issued the full number of Shares subject to the vested Restricted
Stock Units, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan. To avoid financial accounting charges under
applicable accounting guidance, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory rates or may take
any other action required to avoid financial accounting charges under applicable
accounting guidance.

(c) Finally, you will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan or your acquisition
of Shares that cannot be satisfied by the means previously described. The
Company shall not be required to issue or deliver Shares pursuant to this
Agreement unless and until such obligations are satisfied.

7. Tax and Legal Advice. You represent, warrant and acknowledge that neither the
Company nor your Employer have made any warranties or representations to you
with respect to any Tax-Related Items, legal or financial consequences of the
transactions contemplated by this Agreement, and you are in no manner relying on
the Company, your Employer’s or the Company’s or the Employer’s representatives
for an assessment of such consequences. YOU UNDERSTAND THAT THE LAWS GOVERNING
THIS AWARD ARE SUBJECT TO

 

3



--------------------------------------------------------------------------------

CHANGE. YOU SHOULD CONSULT YOUR OWN PROFESSIONAL TAX, LEGAL AND FINANCIAL
ADVISOR REGARDING ANY RESTRICTED STOCK UNITS. YOU UNDERSTAND THAT THE COMPANY
AND YOUR EMPLOYER ARE NOT PROVIDING ANY TAX, LEGAL, OR FINANCIAL ADVICE, NOR IS
THE COMPANY OR YOUR EMPLOYER MAKING ANY RECOMMENDATION REGARDING YOUR ACCEPTANCE
OF THIS AWARD. NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND
CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER OR OTHER PENALTIES.

8. Non-Transferability of Restricted Stock Units. Restricted Stock Units shall
not be anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily or involuntarily or by
operation of law.

9. Restriction on Transfer. Regardless of whether the transfer or issuance of
the Shares to be issued pursuant to the Restricted Stock Units has been
registered under the Securities Act or has been registered or qualified under
the securities laws of any state, the Company may impose additional restrictions
upon the sale, pledge, or other transfer of the Shares (including the placement
of appropriate legends on stock certificates and the issuance of stop-transfer
instructions to the Company’s transfer agent) if, in the judgment of the Company
and the Company’s counsel, such restrictions are necessary in order to achieve
compliance with the provisions of the Securities Act, the securities laws of any
state, or any other law including all applicable foreign laws.

10. Restrictive Legends and Stop-Transfer Instructions. Stock certificates
evidencing the Shares issued pursuant to the Restricted Stock Units may bear
such restrictive legends and/or appropriate stop-transfer instructions may be
issued to the Company’s transfer agent as the Company and the Company’s counsel
deem necessary under applicable law or pursuant to this Agreement.

11. Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Shares issued pursuant to the Restricted Stock Units may be conditioned upon
you making certain representations, warranties, and acknowledgments relating to
compliance with applicable laws.

12. Voting and Other Rights. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a stockholder
of the Company unless and until the Restricted Stock Units are settled upon
vesting. In addition, you shall not have any rights to dividend equivalent
payments with respect to unvested Restricted Stock Units.

13. Authorization to Release and Transfer Necessary Personal Information.

(a) You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal information as described
in this Agreement by and among, as applicable, the Employer, and the Company and
its Parent, Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

 

4



--------------------------------------------------------------------------------

(b) You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number (or any other
social or national identification number), salary, nationality, job title,
residency status, any Shares or directorships held in the Company, details of
all Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding (the “Data”) for the purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data may be transferred to the Company or any of its Parent,
Subsidiaries or Affiliates, or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, including outside the European
Economic Area, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the sole purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to a broker or other third party
assisting with the administration of these Restricted Stock Units under the Plan
or with whom Shares acquired pursuant to these Restricted Stock Units or cash
from the sale of such Shares may be deposited. Furthermore, you acknowledge and
understand that the transfer of the Data to the Company or any of its Parent,
Subsidiaries or Affiliates, or to any third parties is necessary for your
participation in the Plan.

(c) You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view the Data, request additional information about
the storage and processing of the Data, require any necessary amendments to the
Data or refuse or withdraw the consents herein by contacting your local human
resources representative in writing. You further acknowledge that withdrawal of
consent may affect your ability to vest in or realize benefits from these
Restricted Stock Units, and your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

14. No Entitlement or Claims for Compensation.

(a) Your rights, if any, in respect of or in connection with these Restricted
Stock Units or any other Award are derived solely from the discretionary
decision of the Company to permit you to participate in the Plan and to benefit
from a discretionary Award. The Plan may be amended, suspended or terminated by
the Company at any time, unless otherwise provided in the Plan and this
Agreement. By accepting these Restricted Stock Units, you expressly acknowledge
that there is no obligation on the part of the Company to continue the Plan
and/or grant any additional Restricted Stock Units to you or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been granted
repeatedly in the past. All decisions with respect to future grants of
Restricted Stock Units, if any, will be at the sole discretion of the Committee.

 

5



--------------------------------------------------------------------------------

(b) The Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation and are not
to be considered compensation of a continuing or recurring nature, or part of
your normal or expected compensation, and in no way represent any portion of
your salary, compensation or other remuneration for any purpose, including but
not limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Parent, Subsidiary or Affiliate. The value of the Restricted
Stock Units is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company, the Employer or any
Parent, Subsidiary or Affiliate and which is outside the scope of your written
employment agreement (if any).

(c) You acknowledge that you are voluntarily participating in the Plan.

(d) Neither the Plan nor these Restricted Stock Units or any other Award granted
under the Plan shall be deemed to give you a right to remain an Employee,
Consultant or director of the Company, a Parent, Subsidiary or an Affiliate. The
Employer reserves the right to terminate your Service at any time, with or
without cause, and for any reason, subject to applicable laws, the Company’s
Articles of Incorporation and Bylaws, and a written employment agreement (if
any).

(e) The grant of the Restricted Stock Units and your participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Company, the Employer or any Parent, Subsidiary or Affiliate.

(f) The future value of the underlying Shares is unknown and cannot be predicted
with certainty and if you vest in the Restricted Stock Units and are issued
Shares, the value of those Shares may increase or decrease. You also understand
that neither the Company, nor the Employer or any Parent, Subsidiary or
Affiliate is responsible for any foreign exchange fluctuation between your
Employer’s local currency and the United States Dollar that may affect the value
of this Award.

(g) In consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Restricted Stock Units resulting from termination of your Service by the Company
or the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and you irrevocably release the Company and the Employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, you shall be deemed
irrevocably to have waived your entitlement to pursue such claim.

(h) You agree that the Company may require Shares received pursuant to the
Restricted Stock Units to be held by a broker designated by the Company.

(i) You agree that your rights hereunder (if any) shall be subject to set-off by
the Company for any valid debts you owe the Company.

 

6



--------------------------------------------------------------------------------

(j) The Restricted Stock Units and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.

15. Governing Law and Forum. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without regard to the
conflict of laws principles thereof. For purposes of litigating any dispute that
may arise directly or indirectly from this Agreement, the parties hereby submit
and consent to litigation in the exclusive jurisdiction of the State of
California and agree that any such litigation shall be conducted only in the
courts of California or the federal courts for the United States for the
Northern District of California and no other courts.

16. Notices. Any notice required or permitted under the terms of this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by confirmed email, telegram, or fax or forty-eight (48) hours after being
deposited in the mail, as certified or registered mail, with postage prepaid,
and addressed to the Company at the Company’s principal corporate offices or to
you at the address maintained for you in the Company’s records or, in either
case, as subsequently modified by written notice to the other party.

17. Binding Effect. Subject to the limitations set forth in this Agreement, this
Agreement shall be binding upon, and inure to the benefit of, the executors,
administrators, heirs, legal representatives, successors, and assigns of the
parties hereto.

18. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to your current or future participation in the
Plan by electronic means or to request your consent to participate in the Plan
by electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

20. Language. If this Agreement or any other document related to the Plan is
translated into a language other than English and the meaning of the translated
version is different from the English version, the English version will take
precedence.

21. Appendix. Notwithstanding any provisions in this Agreement, the Restricted
Stock Units shall be subject to any special terms and conditions set forth in
any Appendix to this Agreement for your country of residence. Moreover, if you
relocate to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Appendix constitutes part of this Agreement.

 

7



--------------------------------------------------------------------------------

22. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Restricted Stock
Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. You agree to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Furthermore, you acknowledge that the laws of the country in which you are
working at the time of grant, vesting and settlement of the Restricted Stock
Units or the sale of Shares received pursuant to this Agreement (including any
rules or regulations governing securities, foreign exchange, tax, labor, or
other matters) may subject you to additional procedural or regulatory
requirements that you are and will be solely responsible for and must fulfill.

23. Acceptance of Agreement. You must expressly accept the terms and conditions
of your Restricted Stock Units as set forth in this Agreement by electronically
accepting this Agreement within 300 days after the Company sends this Agreement
to you. If you do not accept your Restricted Stock Units in the manner
instructed by the Company, your Restricted Stock Units will be subject to
cancellation.

*        *        *        *

You acknowledge that by clicking on the I agree button below, you agree to be
bound by the terms of this Agreement.

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

8



--------------------------------------------------------------------------------

(For Grants Prior to September 2008)

CISCO SYSTEMS, INC.

STOCK UNIT AGREEMENT

This Stock Unit Agreement (the “Agreement”) is made and entered into as of the
Grant Date (as defined below) by and between Cisco Systems, Inc., a California
corporation (the “Company”), and you pursuant to the Cisco Systems, Inc. 2005
Stock Incentive Plan (the “Plan”). The material terms of this Stock Unit Award
are as follows:

Employee ID:                                          
                                         
                                         
                                       

Grant Date:                                          
                                         
                                         
                                       

Grant Number:                                          
                                         
                                         
                                       

Restricted Stock Units:                                          
                                         
                                         
                                       

First Vest Date:                                          
                               (the first annual anniversary of the vesting
commencement date)

To the extent any capitalized terms used in this Agreement are not defined, they
shall have the meaning ascribed to them in the Plan. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.

In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:

1. Restricted Stock Units. Pursuant to the Plan, the Company hereby grants to
you, and you hereby accept from the Company, Restricted Stock Units, each of
which is a bookkeeping entry representing the equivalent in value of one
(1) Share, on the terms and conditions set forth herein and in the Plan.

2. Vesting of Restricted Stock Units. So long as your Service continues, the
Restricted Stock Units shall vest in accordance with the following schedule:
twenty percent (20%) of the total number of Restricted Stock Units granted
pursuant to this Agreement shall vest on the First Vest Date and on each annual
anniversary thereafter, unless otherwise provided by the Plan or Section 4
below.

3. Termination of Service. In the event of the termination of your Service for
any reason, all unvested Restricted Stock Units shall be immediately forfeited
without consideration.

4. Special Acceleration.

(a) To the extent the Restricted Stock Units are outstanding at the time of a
Corporate Transaction, such Restricted Stock Units shall automatically
accelerate immediately prior to the effective date of the Corporate Transaction
and shall become vested in full at that time. No such acceleration, however,
shall occur if and to the extent: (i) these Restricted Stock Units are, in
connection with the Corporate Transaction, either assumed by the successor
corporation (or parent thereof) or replaced with comparable restricted stock
units of the successor corporation (or parent thereof) or (ii) these Restricted
Stock Units are replaced with a cash incentive program of the successor
corporation which preserves the fair market value of the Restricted Stock Units
at the time of the Corporate Transaction and provides for subsequent pay-out in
accordance with the vesting schedule set forth in Section 2 above. The
determination of the comparability of restricted stock units under clause
(i) shall be made by the Committee, and such determination shall be final,
binding and conclusive



--------------------------------------------------------------------------------

(b) Immediately following the effective date of the Corporate Transaction, this
Agreement shall terminate and cease to be outstanding, except to the extent
assumed by the successor corporation (or parent thereof) in connection with the
Corporate Transaction.

(c) If this Agreement is assumed in connection with a Corporate Transaction,
then the Committee shall appropriately adjust the number of units and the kind
of shares or securities to be issued pursuant to this Agreement immediately
after such Corporate Transaction.

(d) To the extent the Restricted Stock Units are outstanding at the time of a
Change in Control, such Restricted Stock Units shall automatically accelerate
immediately prior to the effective date of the Change in Control and shall
become vested in full at that time.

(e) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate, sell or transfer all or
any part of its business or assets.

5. Settlement of Restricted Stock Units. Restricted Stock Units shall be
automatically settled in Shares upon vesting of such Restricted Stock Units,
provided that the Company shall have no obligation to issue Shares pursuant to
this Agreement unless and until you have satisfied any applicable tax
withholding obligations pursuant to Section 6 below and such issuance otherwise
complies with all applicable law.

6. Withholding Taxes. You agree to make arrangements satisfactory to the Company
for the satisfaction of any applicable withholding tax obligations that arise in
connection with the Restricted Stock Units which, at the sole discretion of the
Company, may include (i) having the Company withhold Shares from the settlement
of the Restricted Stock Units, or (ii) any other arrangement approved by the
Company, in any case, equal in value to the amount necessary to satisfy any such
withholding tax obligations. The Company shall not be required to issue Shares
pursuant to this Agreement unless and until such obligations are satisfied.

7. Tax Advice. You represent, warrant and acknowledge that the Company has made
no warranties or representations to you with respect to the income tax
consequences of the transactions contemplated by this Agreement, and you are in
no manner relying on the Company or the Company’s representatives for an
assessment of such tax consequences. YOU UNDERSTAND THAT THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR
REGARDING ANY RESTRICTED STOCK UNITS. NOTHING STATED HEREIN IS INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER
PENALTIES.

8. Non-Transferability of Restricted Stock Units. Restricted Stock Units shall
not be anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily or involuntarily or by
operation of law.

9. Restriction on Transfer. Regardless of whether the transfer or issuance of
the Shares to be issued pursuant to the Restricted Stock Units has been
registered under the Securities Act or has been registered or qualified under
the securities laws of any state, the Company may impose additional restrictions
upon the sale, pledge, or other transfer of the Shares

 

2



--------------------------------------------------------------------------------

(including the placement of appropriate legends on stock certificates and the
issuance of stop-transfer instructions to the Company’s transfer agent) if, in
the judgment of the Company and the Company’s counsel, such restrictions are
necessary in order to achieve compliance with the provisions of the Securities
Act, the securities laws of any state, or any other law.

10. Stock Certificate Restrictive Legends. Stock certificates evidencing the
Shares issued pursuant to the Restricted Stock Units may bear such restrictive
legends as the Company and the Company’s counsel deem necessary under applicable
law or pursuant to this Agreement.

11. Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Shares issued pursuant to the Restricted Stock Units may be conditioned upon
you making certain representations, warranties, and acknowledgments relating to
compliance with applicable securities laws.

12. Voting and Other Rights. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a stockholder
of the Company unless and until the Restricted Stock Units are settled upon
vesting.

13. Authorization to Release Necessary Personal Information.

(a) You hereby authorize and direct your employer to collect, use and transfer
in electronic or other form, any personal information (the “Data”) regarding
your employment, the nature and amount of your compensation and the facts and
conditions of your participation in the Plan (including, but not limited to,
your name, home address, telephone number, date of birth, social security number
(or any other social or national identification number), salary, nationality,
job title, number of Shares held and the details of all Awards or any other
entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding) for the purpose of implementing, administering and managing your
participation in the Plan. You understand that the Data may be transferred to
the Company or any of its Subsidiaries, or to any third parties assisting in the
implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the
administration of these Restricted Stock Units under the Plan or with whom
Shares acquired pursuant to these Restricted Stock Units or cash from the sale
of such shares may be deposited. You acknowledge that recipients of the Data may
be located in different countries, and those countries may have data privacy
laws and protections different from those in the country of your residence.
Furthermore, you acknowledge and understand that the transfer of the Data to the
Company or any of its Subsidiaries, or to any third parties is necessary for
your participation in the Plan.

(b) Prior to the time that the Restricted Stock Units are settled upon vesting,
you shall have no rights other than those of a general creditor of the Company.
The Restricted Stock Units represent an unfunded and unsecured obligation of the
Company.

(c) You may at any time withdraw the consents herein by contacting your local
human resources representative in writing. You further acknowledge that
withdrawal of consent may affect your ability to exercise or realize benefits
from these Restricted Stock Units, and your ability to participate in the Plan.

14. No Entitlement or Claims for Compensation.

(a) Your rights, if any, in respect of or in connection with these Restricted
Stock Units or any other Award are derived solely from the discretionary
decision of the

 

3



--------------------------------------------------------------------------------

Company to permit you to participate in the Plan and to benefit from a
discretionary Award. By accepting these Restricted Stock Units, you expressly
acknowledge that there is no obligation on the part of the Company to continue
the Plan and/or grant any additional Awards to you. These Restricted Stock Units
are not intended to be compensation of a continuing or recurring nature, or part
of your normal or expected compensation, and in no way represents any portion of
a your salary, compensation, or other remuneration for purposes of pension
benefits, severance, redundancy, resignation or any other purpose.

(b) Neither the Plan nor these Restricted Stock Units or any other Award granted
under the Plan shall be deemed to give you a right to remain an Employee,
Consultant or director of the Company, a Parent, a Subsidiary or an Affiliate.
The Company and its Parents and Subsidiaries and Affiliates reserve the right to
terminate your Service at any time, with or without cause, and for any reason,
subject to applicable laws, the Company’s Articles of Incorporation and Bylaws
and a written employment agreement (if any), and you shall be deemed irrevocably
to have waived any claim to damages or specific performance for breach of
contract or dismissal, compensation for loss of office, tort or otherwise with
respect to the Plan, these Restricted Stock Units or any outstanding Award that
is forfeited and/or is terminated by its terms or to any future Award.

(c) You agree that your rights hereunder shall be subject to set-off by the
Company for any valid debts you owe the Company.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflict of laws principles thereof.

16. Notices. Any notice required or permitted under the terms of this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by confirmed email, telegram, or fax or forty-eight (48) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the Company at the Company’s principal corporate
offices or to you at the address maintained for you in the Company’s records or,
in either case, as subsequently modified by written notice to the other party.

17. Binding Effect. Subject to the limitations set forth in this Agreement, this
Agreement shall be binding upon, and inure to the benefit of, the executors,
administrators, heirs, legal representatives, successors, and assigns of the
parties hereto.

18. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.

 

4



--------------------------------------------------------------------------------

PERFORMANCE RSU LETTER

[Date]

[Name]

[Address]

[Address]

Dear                         :

[introductory text]

Your leadership team has recommended that you receive a performance-based
restricted stock unit (PRSU) right with a target of [                    ]. RSUs
will be granted after the end of FY[    ] based upon the satisfaction of an
FY[    ] performance condition.

The right to receive a grant of a restricted stock unit depends on Cisco’s
satisfaction of certain [                    ] targets for FY[    ]. Assuming
those targets are met or exceeded, the restricted stock units that you are
granted will vest [                    ] percent on the date of grant and
[                    ] percent on each of the next [            ] anniversaries
of the date of grant thereafter, subject to your continued employment with Cisco
or an affiliate on the applicable vesting date. On each vesting date, the vested
units will be settled in Cisco common stock. In addition, in the unlikely event
that a corporate transaction or change in control (each as defined in Cisco’s
2005 Stock Incentive Plan) is consummated during FY[    ] or prior to the
Compensation and Management Development Committee’s Certification regarding
satisfaction of the FY[    ] performance conditions, the performance-based
restricted stock unit right will be deemed fully earned at target
(100%) immediately prior to the effective date of the corporate transaction or
the change in control, as the case may be, and will be settled in fully vested
Cisco common stock at that time.

Lastly, please note that, if you are employed outside the United States, the
Compensation and Management Development Committee can grant the PRSU Right to
you, in its sole discretion, only if and as long as it is permitted and feasible
to grant restricted stock units under the laws of the country in which you are
employed. If local laws make the grant of restricted stock units illegal or
impractical, Cisco will let you know as soon as possible. You are under no
obligation to accept the PRSU Right or any restricted stock units that may
subsequently be granted to you.

 

[concluding text]

Sincerely,

 



--------------------------------------------------------------------------------

PERFORMANCE RSU LETTER – FISCAL 2008

[Date]

[Name]

[Address]

[Address]

Dear                              :

[introductory text]

As an indicator of our confidence in you as a leader, recognizing your current
high level of performance as well as your future contributions, I want to tell
you about the restricted stock unit component of our FY08 ongoing stock program.
This component represents the right to receive a future grant of restricted
stock units (after the end of FY08) if an FY08 performance condition is
satisfied. This right is referred to in this letter as the “performance-based
restricted stock unit right (PRSU Right).”

I want to be the first to congratulate you on your leadership team recommending
you for a performance-based restricted stock unit right having a target of XX
restricted stock units, which will be granted after the end of FY08 based upon
the satisfaction of an FY08 performance condition, contingent on shareholder
approval as described below. Since you may be eligible to receive a grant of
restricted stock units for the first time, I would like to review briefly the
details of this program.

The right to receive a grant of a restricted stock unit depends on Cisco’s
satisfaction of certain operating income growth targets for FY08. Assuming those
targets are met or exceeded, the restricted stock units that you are granted
will vest twenty percent on the date of grant and twenty percent on each of the
next four anniversaries of the date of grant thereafter, subject to your
continued employment with Cisco or an affiliate on the applicable vesting date.
Unlike stock options, there is no monthly vesting for restricted stock units. On
each vesting date, the vested units will be settled in Cisco common stock. In
addition, in the unlikely event that a corporate transaction or change in
control (each as defined in Cisco’s 2005 Stock Incentive Plan) is consummated
during FY08, the performance-based restricted stock unit right will be deemed
fully earned at target (100%) immediately prior to the effective date of the
corporate transaction or the change in control, as the case may be, and will be
settled in fully vested Cisco common stock at that time.

The PRSU Right and the right to receive restricted stock units depends on our
shareholders approving the amendment and extension of Cisco’s 2005 Stock
Incentive Plan at the 2007 annual meeting. In the unlikely event that our
shareholders do not approve the amendment and extension of the 2005 Stock
Incentive Plan, you will not be eligible to receive any restricted stock units.
However, at such time as the shareholders do approve a plan, the Compensation
and Management Development Committee may make an equitable substitute stock
award to you.

Lastly, please note that, if you are employed outside the United States, the
Compensation and Management Development Committee can grant the PRSU Right to
you, in its sole discretion, only if and as long as it is permitted and feasible
to grant restricted stock units under the laws of the country in which you are
employed. If local laws make the grant of restricted stock units illegal or
impractical, Cisco will let you know as soon as possible. You are under no
obligation to accept the PRSU Right or any restricted stock units that may
subsequently be granted to you.

[concluding text]

 

Sincerely, John Chambers Chairman & CEO, Cisco Systems



--------------------------------------------------------------------------------

ACTION REQUIRED: MUST BE RETURNED BY [INSERT APPROPRIATE DATE]

 

LOGO [g266515g89m91.jpg]       

(For Elections Prior to 1/1/2011)

Deferral Election for

Annual Equity Award

2005 Stock Incentive Plan

 

Name (Last, First, Middle Initial)

  

 

Employee Number

You may use this form to:

 

  •  

Indicate the percentage of your annual restricted stock unit grant under the
2005 Stock Incentive Plan that you wish to defer. Your elected percentage will
apply to each vesting installment of such grant.

 

  •  

Designate the settlement timing of the deferred portion of your vested annual
restricted stock unit grant.

PLEASE REMEMBER THAT ONCE YOU MAKE AN ELECTION TO DEFER A RESTRICTED STOCK UNIT
GRANT, YOU CANNOT REVOKE THAT ELECTION.

 

DEFERRAL ELECTION    Please select if you wish to defer restricted stock units;
fill in the appropriate blanks.

¨       Restricted Stock

Unit Grant

   I elect to defer                 % (you may only insert 25%, 50%, 75%, or
100%) of my annual restricted stock unit award anticipated to be granted under
the 2005 Stock Incentive Plan (the “Plan”) on                     , 201    
(subject to my continued employment with the Company or the Employer). I
understand that this elected percentage will apply to each vesting installment
of this grant.

 

SETTLEMENT DATE*    Please complete this section to indicate settlement timing
for the deferred portion of your vested annual restricted stock unit grant. You
may only choose one alternative.

¨       Separation of Service

 

OR

   I elect to defer the settlement of the deferred portion of my vested annual
restricted stock unit grant to my Separation of Service (as defined in Section
409A of the Internal Revenue Code).

¨       Date Specific (subject

to earlier settlement

upon separation from

service)

   I elect to defer the settlement of the deferred portion of my vested annual
restricted stock unit grant to the earlier of (i) my Separation from Service; or
(ii) the first business day of 20             (insert a year no earlier than 5
years after the year of grant and no later than 15 years after the year of
grant).

*       Any vested portion of the deferred portion of my restricted stock unit
grant will be settled in shares of the Company’s common stock.



--------------------------------------------------------------------------------

ACTION REQUIRED: MUST BE RETURNED BY [INSERT APPROPRIATE DATE]

 

LOGO [g266515g89m91.jpg]       

Deferral Election for

Annual Equity Award

2005 Stock Incentive Plan

 

I understand:

 

  •  

To the extent I do not elect to defer the settlement of my restricted stock unit
grant, such portion of the restricted stock unit grant will be automatically
settled in shares of the Company’s common stock upon the vesting of the
restricted stock unit grant (subject to acceleration in certain cases), as more
fully set forth in the Stock Unit Agreement.

 

  •  

Any vested portion of the deferred restricted stock unit grant will be settled
in shares of the Company’s common stock as elected by me above.

 

  •  

If my Separation from Service occurs before my restricted stock unit grant
vests, any unvested restricted stock units will be forfeited as of the date my
Separation from Service occurs.

 

  •  

Any employment taxes that are due upon the vesting of my restricted stock unit
grant (including the deferred portion of my grant) shall be deducted at the time
of vesting by one or a combination of the following:

 

  (1) withholding from my wages or other cash compensation payable to me by the
Company or the Employer;

 

  (2) withholding from proceeds of the sale of shares acquired upon settlement
of the restricted stock units either through a voluntary sale or through a
mandatory sale arranged by the Company (on my behalf pursuant to this
authorization);

 

  (3) withholding of shares that would otherwise be issued upon settlement of
the restricted stock units; or

 

  (4) requiring me to satisfy the liability for any employment taxes by means of
any other arrangement approved by the Company.

 

  •  

The receipt of shares of the Company’s common stock pursuant to any restricted
stock unit grant will be taxed as ordinary income to me based on the value of
the shares on the date the stock unit grant is settled and I receive shares of
the Company’s common stock. This is true whether or not I elect to defer
settlement of my restricted stock units.

 

  •  

The settlement of the deferred portion of my annual restricted stock unit grant
upon my Separation from Service will be delayed for 6 months.

ACKNOWLEDGED AND AGREED:

 

 

Signature of Participant                                          Date



--------------------------------------------------------------------------------

ACTION REQUIRED: MUST BE RETURNED BY [INSERT APPROPRIATE DATE]

 

LOGO [g266515g89m91.jpg]         

Deferral Election for
Annual Equity Award


2005 Stock Incentive Plan

 

Name (Last, First, Middle Initial)

  

 

Employee Number

You may use this form to:

 

  •  

Indicate the percentage of your annual restricted stock unit grant under the
2005 Stock Incentive Plan that you wish to defer. Your elected percentage will
apply to each vesting installment of such grant.

 

  •  

Designate the settlement timing of the deferred portion of your vested annual
restricted stock unit grant.

PLEASE REMEMBER THAT ONCE YOU MAKE AN ELECTION TO DEFER A RESTRICTED STOCK UNIT
GRANT, YOU CANNOT REVOKE THAT ELECTION.

 

DEFERRAL ELECTION    Please select if you wish to defer restricted stock units;
fill in the appropriate blanks.

¨       

  Restricted Stock
Unit Grant    I elect to defer                 % (you may only insert 25%, 50%,
75%, or 100%) of my annual restricted stock unit award anticipated to be granted
under the 2005 Stock Incentive Plan (the “Plan”) on                     ,
201     (subject to my continued employment with the Company or the Employer). I
understand that this elected percentage will apply to each vesting installment
of this grant.

 

SETTLEMENT DATE*    Please complete this section to indicate settlement timing
for the deferred portion of your vested annual restricted stock unit grant. You
may only choose one alternative.

¨       

 

OR

 

Separationof Service

 

   I elect to defer the settlement of the deferred portion of my vested annual
restricted stock unit grant to my Separation of Service (as defined in Section
409A of the Internal Revenue Code).

¨       

  Date Specific (subject
to earlier settlement
upon separation from service)    I elect to defer the settlement of the deferred
portion of my vested annual restricted stock unit grant to the earlier of (i) my
Separation from Service; or (ii) the first business day of 20            
(insert a year no earlier than 6 years after the year of grant and no later than
15 years after the year of grant).

 

* Any vested portion of the deferred portion of my restricted stock unit grant
will be settled in shares of the Company’s common stock.



--------------------------------------------------------------------------------

ACTION REQUIRED: MUST BE RETURNED BY [INSERT APPROPRIATE DATE]

 

LOGO [g266515g89m91.jpg]       

Deferral Election for

Annual Equity Award

2005 Stock Incentive Plan

 

I understand:

 

  •  

To the extent I do not elect to defer the settlement of my restricted stock unit
grant, such portion of the restricted stock unit grant will be automatically
settled in shares of the Company’s common stock upon the vesting of the
restricted stock unit grant (subject to acceleration in certain cases), as more
fully set forth in the Stock Unit Agreement.

 

  •  

Any vested portion of the deferred restricted stock unit grant will be settled
in shares of the Company’s common stock as elected by me above.

 

  •  

If my Separation from Service occurs before my restricted stock unit grant
vests, any unvested restricted stock units will be forfeited as of the date my
Separation from Service occurs.

 

  •  

“Separation from Service” is defined in Treasury Regulation Section 1.409A-1(h).
While separation from service generally means termination of employment, a
Separation from Service can also occur in the case of certain leaves of absence
or upon a significant reduction in my work schedule. These events can trigger a
“Separation from Service” resulting in the forfeiture of my unvested restricted
stock units.

 

  •  

Certain leaves of absence can result in the suspension of vesting of my unvested
restricted stock units. If I take a leave of absence that suspends the vesting
of my restricted stock units such that they are unvested as of the applicable
distribution event (whether that is Separation from Service or a date specific I
elected), my restricted stock units that are unvested at the time of such
distribution event shall be forfeited.

 

  •  

Any employment taxes that are due upon the vesting of my restricted stock unit
grant (including the deferred portion of my grant) shall be deducted at the time
of vesting by one or a combination of the following:

 

  (1) withholding from my wages or other cash compensation payable to me by the
Company or the Employer;

 

  (2) withholding from proceeds of the sale of shares acquired upon settlement
of the restricted stock units either through a voluntary sale or through a
mandatory sale arranged by the Company (on my behalf pursuant to this
authorization);

 

  (3) withholding of shares that would otherwise be issued upon settlement of
the restricted stock units; or

 

  (4) requiring me to satisfy the liability for any employment taxes by means of
any other arrangement approved by the Company.

 

  •  

The receipt of shares of the Company’s common stock pursuant to any restricted
stock unit grant will be taxed as ordinary income to me based on the value of
the shares on the date the stock unit grant is settled and I receive shares of
the Company’s common stock. This is true whether or not I elect to defer
settlement of my restricted stock units.

 

  •  

The settlement of the deferred portion of my annual restricted stock unit grant
upon my Separation from Service will be delayed for 6 months.

ACKNOWLEDGED AND AGREED:

 

 

Signature of Participant                                          Date



--------------------------------------------------------------------------------

(Beginning Fiscal 2009)

NON-EMPLOYEE DIRECTOR INITIAL RSU GRANT

CISCO SYSTEMS, INC.

STOCK UNIT AGREEMENT

This Stock Unit Agreement (the “Agreement”) is made and entered into as of the
Grant Date (as defined below) by and between Cisco Systems, Inc., a California
corporation (the “Company”), and you pursuant to the Cisco Systems, Inc. 2005
Stock Incentive Plan (the “Plan”). The material terms of this Stock Unit Award
are as follows:

Grantee:                                          
                                         
                                         
                                                                        

Grant Date:                                          
                                         
                                         
                                                                   

Grant Number:                                          
                                         
                                         
                                                             

Restricted Stock Units:                                          
                                         
                                         
                                              

 

First Vest Date:                                                   (the date of
completion of the first year of service as a member of the Board measured from
the initial election or appointment date)

To the extent any capitalized terms used in this Agreement are not defined, they
shall have the meaning ascribed to them in the Plan. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.

In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:

1. Restricted Stock Units. Pursuant to the Plan, the Company hereby grants to
you, and you hereby accept from the Company, Restricted Stock Units, each of
which is a bookkeeping entry representing the equivalent in value of one
(1) Share, on the terms and conditions set forth herein and in the Plan.

2. Vesting of Restricted Stock Units. So long as your service on the Board
continues, the Restricted Stock Units shall vest in accordance with the
following schedule: fifty percent (50%) of the total number of Restricted Stock
Units granted pursuant to this Agreement shall vest on the First Vest Date and
upon your completion of each year of service as a member of the Board
thereafter, unless otherwise provided by the Plan or Section 4 below.

3. Termination of Service. Except as provided in Section 4 below, in the event
of the termination of your Board service for any reason, all unvested Restricted
Stock Units shall be immediately forfeited without consideration.

4. Special Acceleration.

(a) To the extent the Restricted Stock Units are outstanding at the time of a
Corporate Transaction or a Change in Control, such Restricted Stock Units shall
automatically accelerate immediately prior to the effective date of the
Corporate Transaction or the Change in Control, as the case may be, and shall
become vested in full at that time.



--------------------------------------------------------------------------------

(b) If your service on the Board ceases as a result of your death or Disability,
to the extent the Restricted Stock Units are outstanding, such Restricted Stock
Units shall automatically accelerate and shall become vested in full at that
time.

(c) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate, sell or transfer all or
any part of its business or assets.

5. Settlement of Restricted Stock Units. To the extent you have not elected to
defer settlement of the Restricted Stock Units, the Restricted Stock Units shall
be automatically settled in Shares upon vesting of such Restricted Stock Units,
provided that the Company shall have no obligation to issue Shares pursuant to
this Agreement unless such issuance complies with all applicable law. To the
extent you have elected to defer settlement of the Restricted Stock Units, the
vested portion of the Restricted Stock Units shall be settled in Shares upon
your separation from service within the meaning of Code Section 409A
(“Separation from Service”), provided that the Company shall have no obligation
to issue Shares pursuant to this Agreement unless such issuance complies with
all applicable law.

6. Tax Advice. You represent, warrant and acknowledge that the Company has made
no warranties or representations to you with respect to the income tax
consequences of the transactions contemplated by this Agreement, and you are in
no manner relying on the Company or the Company’s representatives for an
assessment of such tax consequences. YOU UNDERSTAND THAT THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR
REGARDING ANY RESTRICTED STOCK UNITS. NOTHING STATED HEREIN IS INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER
PENALTIES.

7. Non-Transferability of Restricted Stock Units. Restricted Stock Units shall
not be anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily or involuntarily or by
operation of law.

8. Restriction on Transfer. Regardless of whether the transfer or issuance of
the Shares to be issued pursuant to the Restricted Stock Units has been
registered under the Securities Act or has been registered or qualified under
the securities laws of any state, the Company may impose additional restrictions
upon the sale, pledge, or other transfer of the Shares (including the placement
of appropriate legends on stock certificates and the issuance of stop-transfer
instructions to the Company’s transfer agent) if, in the judgment of the Company
and the Company’s counsel, such restrictions are necessary in order to achieve
compliance with the provisions of the Securities Act, the securities laws of any
state, or any other law.

 

2



--------------------------------------------------------------------------------

9. Stock Certificate Restrictive Legends. Stock certificates evidencing the
Shares issued pursuant to the Restricted Stock Units may bear such restrictive
legends as the Company and the Company’s counsel deem necessary under applicable
law or pursuant to this Agreement.

10. Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Shares issued pursuant to the Restricted Stock Units may be conditioned upon
you making certain representations, warranties, and acknowledgments relating to
compliance with applicable securities laws.

11. Voting and Other Rights. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a shareholder
of the Company unless and until the Restricted Stock Units are settled upon
vesting.

12. Authorization to Release Necessary Personal Information.

(a) You hereby authorize and direct the Company to collect, use and transfer in
electronic or other form, any personal information (the “Data”) regarding your
service, the nature and amount of your compensation and the facts and conditions
of your participation in the Plan (including, but not limited to, your name,
home address, telephone number, date of birth, social security number (or any
other social or national identification number), compensation, nationality, job
title, number of Shares held and the details of all Awards or any other
entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding) for the purpose of implementing, administering and managing your
participation in the Plan. You understand that the Data may be transferred to
the Company or any of its Subsidiaries, or to any third parties assisting in the
implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the
administration of these Restricted Stock Units under the Plan or with whom
Shares acquired pursuant to these Restricted Stock Units or cash from the sale
of such shares may be deposited. You acknowledge that recipients of the Data may
be located in different countries, and those countries may have data privacy
laws and protections different from those in the country of your residence.
Furthermore, you acknowledge and understand that the transfer of the Data to the
Company or any of its Subsidiaries, or to any third parties is necessary for
your participation in the Plan.

(b) Prior to the time that the Restricted Stock Units are settled upon vesting,
you shall have no rights other than those of a general creditor of the Company.
The Restricted Stock Units represent an unfunded and unsecured obligation of the
Company.

(c) You may at any time withdraw the consents herein by contacting the Company’s
local human resources representative in writing. You further acknowledge that
withdrawal of consent may affect your ability to exercise or realize benefits
from these Restricted Stock Units, and your ability to participate in the Plan.

 

3



--------------------------------------------------------------------------------

13. No Entitlement or Claims for Compensation.

(a) Your rights, if any, in respect of or in connection with these Restricted
Stock Units or any other Award are derived solely from the discretionary
decision of the Company to permit you to participate in the Plan and to benefit
from a discretionary Award. By accepting these Restricted Stock Units, you
expressly acknowledge that there is no obligation on the part of the Company to
continue the Plan and/or grant any additional Awards to you. These Restricted
Stock Units are not intended to be compensation of a continuing or recurring
nature, or part of your normal or expected compensation, and in no way
represents any portion of a your compensation or other remuneration for purposes
of pension benefits, severance, redundancy, resignation or any other purpose.

(b) Neither the Plan nor these Restricted Stock Units or any other Award granted
under the Plan shall be deemed to give you a right to continue to serve on the
Board of the Company for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company or the Company’s
shareholders, which rights are hereby expressly reserved by each, to terminate
your service on the Board at any time, for any reason, with or without cause, in
accordance with the provisions of applicable law, the Company’s Articles of
Incorporation and Bylaws. You shall be deemed irrevocably to have waived any
claim to damages or specific performance for breach of contract or dismissal,
compensation for loss of office, tort or otherwise with respect to the Plan,
these Restricted Stock Units or any outstanding Award that is forfeited and/or
is terminated by its terms or to any future Award.

(c) You agree that your rights hereunder shall be subject to set-off by the
Company for any valid debts you owe the Company.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflict of laws principles thereof.

15. Notices. Any notice required or permitted under the terms of this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by confirmed email, telegram, or fax or forty-eight (48) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the Company at the Company’s principal corporate
offices or to you at the address maintained for you in the Company’s records or,
in either case, as subsequently modified by written notice to the other party.

16. Binding Effect. Subject to the limitations set forth in this Agreement, this
Agreement shall be binding upon, and inure to the benefit of, the executors,
administrators, heirs, legal representatives, successors, and assigns of the
parties hereto.

17. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.

 

4



--------------------------------------------------------------------------------

(Beginning Fiscal 2009)

NON-EMPLOYEE DIRECTOR ANNUAL RSU GRANT

CISCO SYSTEMS, INC.

STOCK UNIT AGREEMENT

This Stock Unit Agreement (the “Agreement”) is made and entered into as of the
Grant Date (as defined below) by and between Cisco Systems, Inc., a California
corporation (the “Company”), and you pursuant to the Cisco Systems, Inc. 2005
Stock Incentive Plan (the “Plan”). The material terms of this Stock Unit Award
are as follows:

Grantee:                                          
                                         
                                         
                                                                          

Grant Date:                                          
                                         
                                         
                                                                     

Grant Number:                                          
                                         
                                         
                                                               

Restricted Stock Units:                                          
                                         
                                         
                                                

Vest Date: The completion of one (1) year of Board service measured from the
Grant Date.

To the extent any capitalized terms used in this Agreement are not defined, they
shall have the meaning ascribed to them in the Plan. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.

In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:

1. Restricted Stock Units. Pursuant to the Plan, the Company hereby grants to
you, and you hereby accept from the Company, Restricted Stock Units, each of
which is a bookkeeping entry representing the equivalent in value of one
(1) Share, on the terms and conditions set forth herein and in the Plan.

2. Vesting of Restricted Stock Units. So long as your service on the Board
continues, the Restricted Stock Units shall vest in accordance with the
following schedule: one-hundred percent (100%) of the total number of Restricted
Stock Units granted pursuant to this Agreement shall vest on the Vest Date,
unless otherwise provided by the Plan or Section 4 below.

3. Termination of Service. Except as provided in Section 4 below, in the event
of the termination of your Board service for any reason, all unvested Restricted
Stock Units shall be immediately forfeited without consideration.

4. Special Acceleration.

(a) To the extent the Restricted Stock Units are outstanding at the time of a
Corporate Transaction or a Change in Control, such Restricted Stock Units shall
automatically accelerate immediately prior to the effective date of the
Corporate Transaction or the Change in Control, as the case may be, and shall
become vested in full at that time.



--------------------------------------------------------------------------------

(b) If your service on the Board ceases as a result of your death or Disability,
to the extent the Restricted Stock Units are outstanding, such Restricted Stock
Units shall automatically accelerate and shall become vested in full at that
time.

(c) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate, sell or transfer all or
any part of its business or assets.

5. Settlement of Restricted Stock Units. To the extent you have not elected to
defer settlement of the Restricted Stock Units, the Restricted Stock Units shall
be automatically settled in Shares upon vesting of such Restricted Stock Units,
provided that the Company shall have no obligation to issue Shares pursuant to
this Agreement unless such issuance complies with all applicable law. To the
extent you have elected to defer settlement of the Restricted Stock Units, the
vested portion of the Restricted Stock Units shall be settled in Shares upon
your separation from service within the meaning of Code Section 409A
(“Separation from Service”), provided that the Company shall have no obligation
to issue Shares pursuant to this Agreement unless such issuance complies with
all applicable law.

6. Tax Advice. You represent, warrant and acknowledge that the Company has made
no warranties or representations to you with respect to the income tax
consequences of the transactions contemplated by this Agreement, and you are in
no manner relying on the Company or the Company’s representatives for an
assessment of such tax consequences. YOU UNDERSTAND THAT THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR
REGARDING ANY RESTRICTED STOCK UNITS. NOTHING STATED HEREIN IS INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER
PENALTIES.

7. Non-Transferability of Restricted Stock Units. Restricted Stock Units shall
not be anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily or involuntarily or by
operation of law.

8. Restriction on Transfer. Regardless of whether the transfer or issuance of
the Shares to be issued pursuant to the Restricted Stock Units has been
registered under the Securities Act or has been registered or qualified under
the securities laws of any state, the Company may impose additional restrictions
upon the sale, pledge, or other transfer of the Shares (including the placement
of appropriate legends on stock certificates and the issuance of stop-transfer
instructions to the Company’s transfer agent) if, in the judgment of the Company
and the Company’s counsel, such restrictions are necessary in order to achieve
compliance with the provisions of the Securities Act, the securities laws of any
state, or any other law.

 

2



--------------------------------------------------------------------------------

9. Stock Certificate Restrictive Legends. Stock certificates evidencing the
Shares issued pursuant to the Restricted Stock Units may bear such restrictive
legends as the Company and the Company’s counsel deem necessary under applicable
law or pursuant to this Agreement.

10. Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Shares issued pursuant to the Restricted Stock Units may be conditioned upon
you making certain representations, warranties, and acknowledgments relating to
compliance with applicable securities laws.

11. Voting and Other Rights. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a shareholder
of the Company unless and until the Restricted Stock Units are settled upon
vesting.

12. Authorization to Release Necessary Personal Information.

(a) You hereby authorize and direct the Company to collect, use and transfer in
electronic or other form, any personal information (the “Data”) regarding your
service, the nature and amount of your compensation and the facts and conditions
of your participation in the Plan (including, but not limited to, your name,
home address, telephone number, date of birth, social security number (or any
other social or national identification number), compensation, nationality, job
title, number of Shares held and the details of all Awards or any other
entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding) for the purpose of implementing, administering and managing your
participation in the Plan. You understand that the Data may be transferred to
the Company or any of its Subsidiaries, or to any third parties assisting in the
implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the
administration of these Restricted Stock Units under the Plan or with whom
Shares acquired pursuant to these Restricted Stock Units or cash from the sale
of such shares may be deposited. You acknowledge that recipients of the Data may
be located in different countries, and those countries may have data privacy
laws and protections different from those in the country of your residence.
Furthermore, you acknowledge and understand that the transfer of the Data to the
Company or any of its Subsidiaries, or to any third parties is necessary for
your participation in the Plan.

(b) Prior to the time that the Restricted Stock Units are settled upon vesting,
you shall have no rights other than those of a general creditor of the Company.
The Restricted Stock Units represent an unfunded and unsecured obligation of the
Company.

(c) You may at any time withdraw the consents herein by contacting the Company’s
local human resources representative in writing. You further acknowledge that
withdrawal of consent may affect your ability to exercise or realize benefits
from these Restricted Stock Units, and your ability to participate in the Plan.

 

3



--------------------------------------------------------------------------------

13. No Entitlement or Claims for Compensation.

(a) Your rights, if any, in respect of or in connection with these Restricted
Stock Units or any other Award are derived solely from the discretionary
decision of the Company to permit you to participate in the Plan and to benefit
from a discretionary Award. By accepting these Restricted Stock Units, you
expressly acknowledge that there is no obligation on the part of the Company to
continue the Plan and/or grant any additional Awards to you. These Restricted
Stock Units are not intended to be compensation of a continuing or recurring
nature, or part of your normal or expected compensation, and in no way
represents any portion of a your compensation or other remuneration for purposes
of pension benefits, severance, redundancy, resignation or any other purpose.

(b) Neither the Plan nor these Restricted Stock Units or any other Award granted
under the Plan shall be deemed to give you a right to continue to serve on the
Board of the Company for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company or the Company’s
shareholders, which rights are hereby expressly reserved by each, to terminate
your service on the Board at any time, for any reason, with or without cause, in
accordance with the provisions of applicable law, the Company’s Articles of
Incorporation and Bylaws. You shall be deemed irrevocably to have waived any
claim to damages or specific performance for breach of contract or dismissal,
compensation for loss of office, tort or otherwise with respect to the Plan,
these Restricted Stock Units or any outstanding Award that is forfeited and/or
is terminated by its terms or to any future Award.

(c) You agree that your rights hereunder shall be subject to set-off by the
Company for any valid debts you owe the Company.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflict of laws principles thereof.

15. Notices. Any notice required or permitted under the terms of this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by confirmed email, telegram, or fax or forty-eight (48) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the Company at the Company’s principal corporate
offices or to you at the address maintained for you in the Company’s records or,
in either case, as subsequently modified by written notice to the other party.

16. Binding Effect. Subject to the limitations set forth in this Agreement, this
Agreement shall be binding upon, and inure to the benefit of, the executors,
administrators, heirs, legal representatives, successors, and assigns of the
parties hereto.

17. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.

 

4



--------------------------------------------------------------------------------

(Prior to Fiscal 2009)

NON-EMPLOYEE DIRECTOR INITIAL GRANT

CISCO SYSTEMS, INC.

NOTICE OF GRANT OF STOCK OPTION

Notice is hereby given of the following option grant (the “Option”) made to
purchase shares of Cisco Systems, Inc. (the “Company”) common stock:

Optionee:                                          
                                         
                                         
                                                                    

Grant Date:                                          
                                         
                                         
                                                                    

Type of Option: Nonstatutory Stock Option

Grant Number:                                          
                                         
                                         
                                             

Number of Option Shares:                                          
                                         
                                                                   shares

Exercise Price: $             per share

Expiration Date:                                          
                                         
                                         
                                             

Date Exercisable: Immediately Exercisable

Vesting Schedule

The Option Shares shall initially be unvested and subject to repurchase by the
Company at the Exercise Price paid per share. Optionee shall acquire a vested
interest in, and the Company’s repurchase right shall accordingly lapse, with
respect to, the Option Shares in a series of four (4) successive equal annual
installments upon Optionee’s completion of each year of service as a member of
the Board over the four (4) year period measured from the Grant Date. In no
event shall any additional Option Shares vest after Optionee’s cessation of
Board service.

REPURCHASE RIGHT. OPTIONEE HEREBY AGREES THAT ALL UNVESTED OPTION SHARES
ACQUIRED UPON THE EXERCISE OF THE OPTION SHALL NOT BE TRANSFERABLE AND SHALL BE
SUBJECT TO REPURCHASE BY THE COMPANY, AT THE EXERCISE PRICE PAID PER SHARE, UPON
OPTIONEE’S TERMINATION OF SERVICE AS A MEMBER OF THE BOARD PRIOR TO VESTING IN
THOSE SHARES. THE TERMS AND CONDITIONS OF SUCH REPURCHASE RIGHT SHALL BE
SPECIFIED IN A STOCK PURCHASE AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO
THE COMPANY, EXECUTED BY OPTIONEE AT THE TIME OF THE OPTION EXERCISE.

Optionee understands and agrees that the Option is offered subject to and in
accordance with the terms of the Cisco Systems, Inc. 2005 Stock Incentive Plan
(the “Plan”). Optionee further agrees to be bound by the terms of the Plan and
the terms of the Option as set forth in the Stock Option Agreement attached
hereto.

No Service Contract. Nothing in this Notice or in the attached Stock Option
Agreement or in the Plan shall confer upon Optionee any right to continue to
serve on the Board for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company or the Company’s
shareholders, which rights are hereby expressly reserved by each, to terminate
Optionee’s service on the Board at any time, for any reason, with or without
cause, and in accordance with the provisions of applicable law.



--------------------------------------------------------------------------------

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice, the attached Stock Option Agreement or the
Plan.

DATED:                         ,         

 

CISCO SYSTEMS, INC.

By:

 

 

Title:

 

 

 

OPTIONEE

 

2



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

Recitals

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board or of the board of
directors of any Parent or Subsidiary and Consultants and other independent
advisors who provide services to the Company (or any Parent or Subsidiary).

B. Optionee is to render valuable services to the Company (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Company’s grant of an
option to Optionee.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in this Agreement, the attached Notice of Grant of Stock Option (the “
Notice”), or the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. The Company hereby grants to Optionee, as of the Grant Date,
a Nonstatutory Stock Option to purchase up to the number of Option Shares
specified in the Notice. The Option Shares shall be purchasable from time to
time during the Option term specified in Paragraph 2 at the Exercise Price
specified in the Notice.

2. Option Term. This Option shall have a maximum term of nine (9) years measured
from the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 4, 5, 6
or 7.

3. Non-Transferability. This Option shall not be anticipated, assigned,
attached, garnished, optioned, transferred or made subject to any creditor’s
process, whether voluntarily or involuntarily or by operation of law.
Notwithstanding the foregoing, should the Optionee die while holding this
Option, then this Option shall be transferred in accordance with Optionee’s will
or the laws of descent and distribution.

4. Exercisability/Vesting.

(a) This Option shall be immediately exercisable for any or all of the Option
Shares, whether or not the Option Shares are vested in accordance with the
Vesting Schedule set forth in the Notice, and shall remain so exercisable until
the Expiration Date or the sooner termination of the Option term under this
Paragraph 4 or Paragraph 5, 6 or 7.

(b) Optionee shall, in accordance with the Vesting Schedule set forth in the
Notice, vest in the Option Shares in a series of installments over his or her
period of Board service. Vesting in the Option Shares may be accelerated
pursuant to the provisions of Paragraph 5, 6 or 7. In no event, however, shall
any additional Option Shares vest following Optionee’s cessation of service as a
Board member.

(c) As an administrative matter, the exercisable portion of this Option may only
be exercised until the close of the Nasdaq Global Select Market on the
Expiration Date or



--------------------------------------------------------------------------------

the earlier termination date under Paragraph 5, 6 or 7 or, if such date is not a
trading day on the Nasdaq Global Select Market, the last trading day before such
date. Any later attempt to exercise this Option will not be honored. For
example, if Optionee ceases to remain in service as provided in Paragraph 5(a)
and the date twelve (12) months from the date of cessation is Monday, July 4 (a
holiday on which the Nasdaq Global Select Market is closed), Optionee must
exercise the exercisable portion of this Option by 4 pm Eastern Daylight Time on
Friday, July 1.

5. Cessation of Board Service. Should Optionee’s service as a Board member cease
while this Option remains outstanding, then the Option term specified in
Paragraph 2 shall terminate (and this Option shall cease to be outstanding)
prior to the Expiration Date in accordance with the following provisions:

(a) Should Optionee cease to serve as a Board member for any reason (other than
death or Disability) while this Option is outstanding, then the period for
exercising this Option shall be reduced to a twelve (12)-month period commencing
with the date of such cessation of Board service, but in no event shall this
Option be exercisable at any time after the Expiration Date. During such limited
period of exercisability, this Option may not be exercised in the aggregate for
more than the number of Option Shares (if any) in which Optionee is vested on
the date of his or her cessation of Board service. Upon the earlier of (i) the
expiration of such twelve (12)-month period or (ii) the specified Expiration
Date, the Option shall terminate and cease to be exercisable with respect to any
vested Option Shares for which the Option has not been exercised.

(b) Should Optionee die during the twelve (12)-month period following his or her
cessation of Board service and hold this Option at the time of his or her death,
then the personal representative of Optionee’s estate or the person or persons
to whom the Option is transferred pursuant to Optionee’s will or in accordance
with the laws of descent and distribution shall have the right to exercise this
Option for any or all of the Option Shares in which Optionee is vested at the
time of Optionee’s cessation of Board service (less any Option Shares purchased
by Optionee after such cessation of Board service but prior to death). Such
right of exercise shall terminate, and this Option shall accordingly cease to be
exercisable for such vested Option Shares, upon the earlier of (i) the
expiration of the twelve (12)-month period measured from the date of Optionee’s
cessation of Board service or (ii) the specified Expiration Date.

(c) Should Optionee cease service as a Board member by reason of death or
Disability, then all Option Shares at the time subject to this Option but not
otherwise vested shall immediately vest in full so that Optionee (or the
personal representative of Optionee’s estate or the person or persons to whom
the Option is transferred upon Optionee’s death) shall have the right to
exercise this Option for any or all of the Option Shares as fully-vested shares
of Common Stock at any time prior to the earlier of (i) the expiration of the
twelve (12)-month period measured from the date of Optionee’s cessation of Board
service or (ii) the specified Expiration Date.

(d) Upon Optionee’s cessation of Board service for any reason other than death
or Disability, this Option shall immediately terminate and cease to be

 

2



--------------------------------------------------------------------------------

outstanding with respect to any and all Option Shares in which Optionee is not
otherwise at that time vested in accordance with the normal Vesting Schedule set
forth in the Notice or the special vesting acceleration provisions of Paragraph
6 or 7 below.

6. Corporate Transaction.

(a) In the event of a Corporate Transaction, all Option Shares at the time
subject to this Option but not otherwise vested shall automatically vest so that
this Option shall, immediately prior to the specified effective date for the
Corporate Transaction, become fully exercisable for all of the Option Shares at
the time subject to this Option and may be exercised for all or any portion of
such shares as fully-vested shares of Common Stock. Immediately following the
consummation of the Corporate Transaction, this Option shall terminate and cease
to be outstanding, except to the extent assumed by the successor corporation or
its parent company.

(b) If this Option is assumed in connection with a Corporate Transaction, then
this Option shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply to the number and class of securities which would have
been issuable to Optionee in consummation of such Corporate Transaction had the
Option been exercised immediately prior to such Corporate Transaction, and
appropriate adjustments shall also be made to the Exercise Price, provided the
aggregate Exercise Price shall remain the same.

7. Change In Control/Hostile Take-Over.

(a) All Option Shares subject to this Option at the time of a Change In Control
but not otherwise vested shall automatically vest so that this Option shall,
immediately prior to the effective date of such Change In Control, become fully
exercisable for all of the Option Shares at the time subject to this Option and
may be exercised for all or any portion of such shares as fully-vested shares of
Common Stock. This Option shall remain exercisable for such fully-vested Option
Shares until the earliest to occur of (i) the specified Expiration Date,
(ii) the sooner termination of this Option in accordance with Paragraph 4, 5 or
6 or (iii) the surrender of this Option under Paragraph 7(b).

(b) Optionee shall have an unconditional right (exercisable during the thirty
(30)-day period immediately following the consummation of a “Hostile Take-Over”
(as defined below)) to surrender this Option to the Company in exchange for a
cash distribution from the Company in an amount equal to the excess of (i) the
“Take-Over Price” (as defined below) of the Option Shares at the time subject to
the surrendered Option (whether or not those Option Shares are otherwise at the
time vested) over (ii) the aggregate Exercise Price payable for such shares.
This Paragraph 7(b) limited stock appreciation right shall in all events
terminate upon the expiration or sooner termination of the Option term and may
not be assigned or transferred by Optionee. For purposes of this Option,
“Hostile Take-Over” shall mean the acquisition, directly or indirectly, by any
person or related group of persons (other than the Company or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) of beneficial ownership (within the meaning of Rule 13d-3 of
the Exchange Act) of securities possessing more than thirty five percent
(35%) of the total combined voting power of the Company’s outstanding securities
pursuant to a tender or exchange offer made directly to the

 

3



--------------------------------------------------------------------------------

Company’s shareholders which the Board does not recommend such shareholders to
accept. Further, for purposes of this Option, “Take-Over Price” shall mean the
greater of (i) the Fair Market Value on the date the Option is surrendered to
the Company in connection with a Hostile Take-Over, or (ii) the highest reported
price per share of Common Stock paid by the tender offeror in effecting the
Hostile Take-Over.

(c) To exercise the Paragraph 7(b) limited stock appreciation right, Optionee
must, during the applicable thirty (30)-day exercise period, provide the Company
with written notice of the option surrender in which there is specified the
number of Option Shares as to which the Option is being surrendered. Such notice
must be accompanied by the return of Optionee’s copy of this Agreement, together
with any written amendments to such Agreement. The cash distribution shall be
paid to Optionee within five (5) business days following such delivery date.
Upon receipt of such cash distribution, this Option shall be cancelled with
respect to the shares subject to the surrendered Option (or the surrendered
portion), and Optionee shall cease to have any further right to acquire those
Option Shares under this Agreement. The Option shall, however, remain
outstanding for the balance of the Option Shares (if any) in accordance with the
terms and provisions of this Agreement, and the Company shall accordingly issue
a new stock option agreement (substantially in the same form as this Agreement)
for those remaining Option Shares.

8. Adjustment in Option Shares. In the event of a subdivision of the outstanding
Shares, a declaration of a dividend payable in Shares, a declaration of a
dividend payable in a form other than Shares in an amount that has a material
effect on the price of Shares, a combination or consolidation of the outstanding
Shares (by reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, appropriate adjustments
shall be made to (i) the total number and/or kind of shares or securities
subject to this Option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.

9. Shareholder Rights. The holder of this Option shall not have any shareholder
rights with respect to the Option Shares until such person shall have exercised
the Option, paid the Exercise Price and become a holder of record of the
purchased Shares.

10. Manner of Exercising Option.

(a) In order to exercise this Option with respect to all or any part of the
Option Shares for which this Option is at the time exercisable, Optionee (or any
other person or persons exercising the Option) must take the following actions:

(i) Pay the aggregate Exercise Price for the purchased Shares in one or more of
the following forms:

(A) cash or check which, in the Company’s sole discretion, shall be made payable
to a Company-designated brokerage firm or the Company; and

(B) as permitted by applicable law, through a special sale and remittance
procedure pursuant to which Optionee (or any other person or persons exercising
the Option) shall concurrently provide irrevocable written instructions (I) to a
Company-designated

 

4



--------------------------------------------------------------------------------

brokerage firm (or in the case of an executive officer or Board member of the
Company, an Optionee-designated brokerage firm) to effect the immediate sale of
the purchased Shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased Shares plus, if applicable, the amount
necessary to satisfy the Company’s withholding obligations at the minimum
statutory withholding rates and (II) to the Company to deliver the certificates
for the purchased Shares directly to such brokerage firm in order to complete
the sale transaction.

(ii) Furnish to the Company appropriate documentation that the person or persons
exercising the Option (if other than Optionee) have the right to exercise this
Option.

(iii) Make appropriate arrangements with the Company (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all tax withholding
requirements applicable to the Option exercise.

(iv) To the extent that the option is exercised for one or more unvested Option
Shares, Optionee (or other person exercising the option) shall deliver to the
Secretary of the Company a purchase agreement for those unvested Option Shares.

(b) As soon as practical after the exercise date, the Company shall issue to or
on behalf of Optionee (or any other person or persons exercising this Option)
the purchased Option Shares (as evidenced by an appropriate entry on the books
of the Company or a duly authorized transfer agent of the Company), subject to
the appropriate legends and/or stop transfer instructions.

(c) In no event may this Option be exercised for any fractional Shares.

11. No Impairment of Rights. This Agreement shall not in any way affect the
right of the Company to adjust, reclassify, reorganize or otherwise make changes
in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets. In
addition, nothing in this Agreement shall in any way be construed or interpreted
so as to affect adversely or otherwise impair the right of the Company or the
shareholders to remove Optionee from the Board at any time in accordance with
the provisions of applicable law.

12. Compliance with Laws and Regulations.

(a) The exercise of this Option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Company and Optionee with all
applicable laws, regulations and rules relating thereto, including all
applicable regulations of any stock exchange (or the Nasdaq Global Select
Market, if applicable) on which the Shares may be listed for trading at the time
of such exercise and issuance.

(b) The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Shares pursuant to this Option shall relieve the Company of any
liability with respect to the non-issuance or sale of the Shares as to which
such approval shall not have been obtained. The Company, however, shall use its
best efforts to obtain all such approvals.

 

5



--------------------------------------------------------------------------------

13. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3, 5, 6 and 7, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.

14. Notices. Any notice required or permitted under the terms of this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by confirmed email, telegram, or fax or forty-eight (48) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the Company at the Company’s principal corporate
offices or to the Optionee at the address maintained for the Optionee in the
Company’s records or, in either case, as subsequently modified by written notice
to the other party.

15. Construction. The Notice, this Agreement, and the Option evidenced hereby
(a) are made and granted pursuant to the Plan and are in all respects limited by
and subject to the terms of the Plan, and (b) constitute the entire agreement
between Optionee and the Company on the subject matter hereof and supercede all
proposals, written or oral, and all other communications between the parties
related to the subject matter. All decisions of the Committee with respect to
any question or issue arising under the Notice, this Agreement or the Plan shall
be conclusive and binding on all persons having an interest in this Option.

16. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to the conflict of laws principles thereof.

17. Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of Shares which may without shareholder approval be
issued under the Plan, then this Option shall be void with respect to those
excess shares, unless shareholder approval of an amendment sufficiently
increasing the number of Shares issuable under the Plan is obtained in
accordance with the provisions of the Plan and all applicable laws, regulations
and rules.

18. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

 

6



--------------------------------------------------------------------------------

(Prior to Fiscal 2009)

NON-EMPLOYEE DIRECTOR ANNUAL GRANT

CISCO SYSTEMS, INC.

NOTICE OF GRANT OF STOCK OPTION

Notice is hereby given of the following option grant (the “Option”) made to
purchase shares of Cisco Systems, Inc. (the “Company”) common stock:

Optionee:                                          
                                         
                                         
                                                                    

Grant Date:                                          
                                         
                                         
                                                                    

Type of Option: Nonstatutory Stock Option

 

Grant Number:                                          
                                         
                                         
                                             

Number of Option Shares:                                          
                                         
                                                                            
shares

Exercise Price: $             per share

Expiration Date:                                          
                                         
                                         
                                             

Date Exercisable: Immediately Exercisable

Vesting Schedule

The Option Shares shall initially be unvested and subject to repurchase by the
Company at the Exercise Price paid per share. Optionee shall acquire a vested
interest in, and the Company’s repurchase right shall accordingly lapse, with
respect to, the Option Shares in a series of two (2) successive equal annual
installments upon Optionee’s completion of each year of service as a member of
the Board over the two (2) year period measured from the Grant Date. In no event
shall any additional Option Shares vest after Optionee’s cessation of Board
service.

REPURCHASE RIGHT. OPTIONEE HEREBY AGREES THAT ALL UNVESTED OPTION SHARES
ACQUIRED UPON THE EXERCISE OF THE OPTION SHALL NOT BE TRANSFERABLE AND SHALL BE
SUBJECT TO REPURCHASE BY THE COMPANY, AT THE EXERCISE PRICE PAID PER SHARE, UPON
OPTIONEE’S TERMINATION OF SERVICE AS A MEMBER OF THE BOARD PRIOR TO VESTING IN
THOSE SHARES. THE TERMS AND CONDITIONS OF SUCH REPURCHASE RIGHT SHALL BE
SPECIFIED IN A STOCK PURCHASE AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO
THE COMPANY, EXECUTED BY OPTIONEE AT THE TIME OF THE OPTION EXERCISE.

Optionee understands and agrees that the Option is offered subject to and in
accordance with the terms of the Cisco Systems, Inc. 2005 Stock Incentive Plan
(the “Plan”). Optionee further agrees to be bound by the terms of the Plan and
the terms of the Option as set forth in the Stock Option Agreement attached
hereto.

No Service Contract. Nothing in this Notice or in the attached Stock Option
Agreement or in the Plan shall confer upon Optionee any right to continue to
serve on the Board for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company or the Company’s
shareholders, which rights are hereby expressly reserved by each, to terminate
Optionee’s service on the Board at any time, for any reason, with or without
cause, and in accordance with the provisions of applicable law.



--------------------------------------------------------------------------------

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice, the attached Stock Option Agreement or the
Plan.

DATED:                         ,         

 

CISCO SYSTEMS, INC. By:  

 

Title:  

 

 

OPTIONEE

 

2



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

Recitals

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board or of the board of
directors of any Parent or Subsidiary and Consultants and other independent
advisors who provide services to the Company (or any Parent or Subsidiary).

B. Optionee is to render valuable services to the Company (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Company’s grant of an
option to Optionee.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in this Agreement, the attached Notice of Grant of Stock Option (the “
Notice”), or the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. The Company hereby grants to Optionee, as of the Grant Date,
a Nonstatutory Stock Option to purchase up to the number of Option Shares
specified in the Notice. The Option Shares shall be purchasable from time to
time during the Option term specified in Paragraph 2 at the Exercise Price
specified in the Notice.

2. Option Term. This Option shall have a maximum term of nine (9) years measured
from the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 4, 5, 6
or 7.

3. Non-Transferability. This Option shall not be anticipated, assigned,
attached, garnished, optioned, transferred or made subject to any creditor’s
process, whether voluntarily or involuntarily or by operation of law.
Notwithstanding the foregoing, should the Optionee die while holding this
Option, then this Option shall be transferred in accordance with Optionee’s will
or the laws of descent and distribution.

4. Exercisability/Vesting.

(a) This Option shall be immediately exercisable for any or all of the Option
Shares, whether or not the Option Shares are vested in accordance with the
Vesting Schedule set forth in the Notice, and shall remain so exercisable until
the Expiration Date or the sooner termination of the Option term under this
Paragraph 4 or Paragraph 5, 6 or 7.

(b) Optionee shall, in accordance with the Vesting Schedule set forth in the
Notice, vest in the Option Shares in a series of installments over his or her
period of Board service. Vesting in the Option Shares may be accelerated
pursuant to the provisions of Paragraph 5, 6 or 7. In no event, however, shall
any additional Option Shares vest following Optionee’s cessation of service as a
Board member.

(c) As an administrative matter, the exercisable portion of this Option may only
be exercised until the close of the Nasdaq Global Select Market on the
Expiration Date or



--------------------------------------------------------------------------------

the earlier termination date under Paragraph 5, 6 or 7 or, if such date is not a
trading day on the Nasdaq Global Select Market, the last trading day before such
date. Any later attempt to exercise this Option will not be honored. For
example, if Optionee ceases to remain in service as provided in Paragraph 5(a)
and the date twelve (12) months from the date of cessation is Monday, July 4 (a
holiday on which the Nasdaq Global Select Market is closed), Optionee must
exercise the exercisable portion of this Option by 4 pm Eastern Daylight Time on
Friday, July 1.

5. Cessation of Board Service. Should Optionee’s service as a Board member cease
while this Option remains outstanding, then the Option term specified in
Paragraph 2 shall terminate (and this Option shall cease to be outstanding)
prior to the Expiration Date in accordance with the following provisions:

(a) Should Optionee cease to serve as a Board member for any reason (other than
death or Disability) while this Option is outstanding, then the period for
exercising this Option shall be reduced to a twelve (12)-month period commencing
with the date of such cessation of Board service, but in no event shall this
Option be exercisable at any time after the Expiration Date. During such limited
period of exercisability, this Option may not be exercised in the aggregate for
more than the number of Option Shares (if any) in which Optionee is vested on
the date of his or her cessation of Board service. Upon the earlier of (i) the
expiration of such twelve (12)-month period or (ii) the specified Expiration
Date, the Option shall terminate and cease to be exercisable with respect to any
vested Option Shares for which the Option has not been exercised.

(b) Should Optionee die during the twelve (12)-month period following his or her
cessation of Board service and hold this Option at the time of his or her death,
then the personal representative of Optionee’s estate or the person or persons
to whom the Option is transferred pursuant to Optionee’s will or in accordance
with the laws of descent and distribution shall have the right to exercise this
Option for any or all of the Option Shares in which Optionee is vested at the
time of Optionee’s cessation of Board service (less any Option Shares purchased
by Optionee after such cessation of Board service but prior to death). Such
right of exercise shall terminate, and this Option shall accordingly cease to be
exercisable for such vested Option Shares, upon the earlier of (i) the
expiration of the twelve (12)-month period measured from the date of Optionee’s
cessation of Board service or (ii) the specified Expiration Date.

(c) Should Optionee cease service as a Board member by reason of death or
Disability, then all Option Shares at the time subject to this Option but not
otherwise vested shall immediately vest in full so that Optionee (or the
personal representative of Optionee’s estate or the person or persons to whom
the Option is transferred upon Optionee’s death) shall have the right to
exercise this Option for any or all of the Option Shares as fully-vested shares
of Common Stock at any time prior to the earlier of (i) the expiration of the
twelve (12)-month period measured from the date of Optionee’s cessation of Board
service or (ii) the specified Expiration Date.

(d) Upon Optionee’s cessation of Board service for any reason other than death
or Disability, this Option shall immediately terminate and cease to be

 

2



--------------------------------------------------------------------------------

outstanding with respect to any and all Option Shares in which Optionee is not
otherwise at that time vested in accordance with the normal Vesting Schedule set
forth in the Notice or the special vesting acceleration provisions of Paragraph
6 or 7 below.

6. Corporate Transaction.

(a) In the event of a Corporate Transaction, all Option Shares at the time
subject to this Option but not otherwise vested shall automatically vest so that
this Option shall, immediately prior to the specified effective date for the
Corporate Transaction, become fully exercisable for all of the Option Shares at
the time subject to this Option and may be exercised for all or any portion of
such shares as fully-vested shares of Common Stock. Immediately following the
consummation of the Corporate Transaction, this Option shall terminate and cease
to be outstanding, except to the extent assumed by the successor corporation or
its parent company.

(b) If this Option is assumed in connection with a Corporate Transaction, then
this Option shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply to the number and class of securities which would have
been issuable to Optionee in consummation of such Corporate Transaction had the
Option been exercised immediately prior to such Corporate Transaction, and
appropriate adjustments shall also be made to the Exercise Price, provided the
aggregate Exercise Price shall remain the same.

7. Change In Control/Hostile Take-Over.

(a) All Option Shares subject to this Option at the time of a Change In Control
but not otherwise vested shall automatically vest so that this Option shall,
immediately prior to the effective date of such Change In Control, become fully
exercisable for all of the Option Shares at the time subject to this Option and
may be exercised for all or any portion of such shares as fully-vested shares of
Common Stock. This Option shall remain exercisable for such fully-vested Option
Shares until the earliest to occur of (i) the specified Expiration Date,
(ii) the sooner termination of this Option in accordance with Paragraph 4, 5 or
6 or (iii) the surrender of this Option under Paragraph 7(b).

(b) Optionee shall have an unconditional right (exercisable during the thirty
(30)-day period immediately following the consummation of a “Hostile Take-Over”
(as defined below)) to surrender this Option to the Company in exchange for a
cash distribution from the Company in an amount equal to the excess of (i) the
“Take-Over Price” (as defined below) of the Option Shares at the time subject to
the surrendered Option (whether or not those Option Shares are otherwise at the
time vested) over (ii) the aggregate Exercise Price payable for such shares.
This Paragraph 7(b) limited stock appreciation right shall in all events
terminate upon the expiration or sooner termination of the Option term and may
not be assigned or transferred by Optionee. For purposes of this Option,
“Hostile Take-Over” shall mean the acquisition, directly or indirectly, by any
person or related group of persons (other than the Company or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) of beneficial ownership (within the meaning of Rule 13d-3 of
the Exchange Act) of securities possessing more than thirty five percent
(35%) of the total combined voting power of the Company’s outstanding securities
pursuant to a tender or exchange offer made directly to the

 

3



--------------------------------------------------------------------------------

Company’s shareholders which the Board does not recommend such shareholders to
accept. Further, for purposes of this Option, “Take-Over Price” shall mean the
greater of (i) the Fair Market Value on the date the Option is surrendered to
the Company in connection with a Hostile Take-Over, or (ii) the highest reported
price per share of Common Stock paid by the tender offeror in effecting the
Hostile Take-Over.

(c) To exercise the Paragraph 7(b) limited stock appreciation right, Optionee
must, during the applicable thirty (30)-day exercise period, provide the Company
with written notice of the option surrender in which there is specified the
number of Option Shares as to which the Option is being surrendered. Such notice
must be accompanied by the return of Optionee’s copy of this Agreement, together
with any written amendments to such Agreement. The cash distribution shall be
paid to Optionee within five (5) business days following such delivery date.
Upon receipt of such cash distribution, this Option shall be cancelled with
respect to the shares subject to the surrendered Option (or the surrendered
portion), and Optionee shall cease to have any further right to acquire those
Option Shares under this Agreement. The Option shall, however, remain
outstanding for the balance of the Option Shares (if any) in accordance with the
terms and provisions of this Agreement, and the Company shall accordingly issue
a new stock option agreement (substantially in the same form as this Agreement)
for those remaining Option Shares.

8. Adjustment in Option Shares. In the event of a subdivision of the outstanding
Shares, a declaration of a dividend payable in Shares, a declaration of a
dividend payable in a form other than Shares in an amount that has a material
effect on the price of Shares, a combination or consolidation of the outstanding
Shares (by reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, appropriate adjustments
shall be made to (i) the total number and/or kind of shares or securities
subject to this Option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.

9. Shareholder Rights. The holder of this Option shall not have any shareholder
rights with respect to the Option Shares until such person shall have exercised
the Option, paid the Exercise Price and become a holder of record of the
purchased Shares.

10. Manner of Exercising Option.

(a) In order to exercise this Option with respect to all or any part of the
Option Shares for which this Option is at the time exercisable, Optionee (or any
other person or persons exercising the Option) must take the following actions:

(i) Pay the aggregate Exercise Price for the purchased Shares in one or more of
the following forms:

(A) cash or check which, in the Company’s sole discretion, shall be made payable
to a Company-designated brokerage firm or the Company; and

(B) as permitted by applicable law, through a special sale and remittance
procedure pursuant to which Optionee (or any other person or persons exercising
the Option) shall concurrently provide irrevocable written instructions (I) to a
Company-designated

 

4



--------------------------------------------------------------------------------

brokerage firm (or in the case of an executive officer or Board member of the
Company, an Optionee-designated brokerage firm) to effect the immediate sale of
the purchased Shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased Shares plus, if applicable, the amount
necessary to satisfy the Company’s withholding obligations at the minimum
statutory withholding rates and (II) to the Company to deliver the certificates
for the purchased Shares directly to such brokerage firm in order to complete
the sale transaction.

(ii) Furnish to the Company appropriate documentation that the person or persons
exercising the Option (if other than Optionee) have the right to exercise this
Option.

(iii) Make appropriate arrangements with the Company (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all tax withholding
requirements applicable to the Option exercise.

(iv) To the extent that the option is exercised for one or more unvested Option
Shares, Optionee (or other person exercising the option) shall deliver to the
Secretary of the Company a purchase agreement for those unvested Option Shares.

(b) As soon as practical after the exercise date, the Company shall issue to or
on behalf of Optionee (or any other person or persons exercising this Option)
the purchased Option Shares (as evidenced by an appropriate entry on the books
of the Company or a duly authorized transfer agent of the Company), subject to
the appropriate legends and/or stop transfer instructions.

(c) In no event may this Option be exercised for any fractional Shares.

11. No Impairment of Rights. This Agreement shall not in any way affect the
right of the Company to adjust, reclassify, reorganize or otherwise make changes
in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets. In
addition, nothing in this Agreement shall in any way be construed or interpreted
so as to affect adversely or otherwise impair the right of the Company or the
shareholders to remove Optionee from the Board at any time in accordance with
the provisions of applicable law.

12. Compliance with Laws and Regulations.

(a) The exercise of this Option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Company and Optionee with all
applicable laws, regulations and rules relating thereto, including all
applicable regulations of any stock exchange (or the Nasdaq Global Select
Market, if applicable) on which the Shares may be listed for trading at the time
of such exercise and issuance.

(b) The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Shares pursuant to this Option shall relieve the Company of any
liability with respect to the non-issuance or sale of the Shares as to which
such approval shall not have been obtained. The Company, however, shall use its
best efforts to obtain all such approvals.

 

5



--------------------------------------------------------------------------------

13. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3, 5, 6 and 7, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.

14. Notices. Any notice required or permitted under the terms of this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by confirmed email, telegram, or fax or forty-eight (48) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the Company at the Company’s principal corporate
offices or to the Optionee at the address maintained for the Optionee in the
Company’s records or, in either case, as subsequently modified by written notice
to the other party.

15. Construction. The Notice, this Agreement, and the Option evidenced hereby
(a) are made and granted pursuant to the Plan and are in all respects limited by
and subject to the terms of the Plan, and (b) constitute the entire agreement
between Optionee and the Company on the subject matter hereof and supercede all
proposals, written or oral, and all other communications between the parties
related to the subject matter. All decisions of the Committee with respect to
any question or issue arising under the Notice, this Agreement or the Plan shall
be conclusive and binding on all persons having an interest in this Option.

16. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to the conflict of laws principles thereof.

17. Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of Shares which may without shareholder approval be
issued under the Plan, then this Option shall be void with respect to those
excess shares, unless shareholder approval of an amendment sufficiently
increasing the number of Shares issuable under the Plan is obtained in
accordance with the provisions of the Plan and all applicable laws, regulations
and rules.

18. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

 

6



--------------------------------------------------------------------------------

NON-EMPLOYEE DIRECTOR STOCK GRANT

CISCO SYSTEMS, INC.

STOCK GRANT AGREEMENT

This Stock Grant Agreement (the “Agreement”) is made and entered into as of the
Grant Date (as defined below) by and between Cisco Systems, Inc., a California
corporation (the “Company”), and you pursuant to the Cisco Systems, Inc. 2005
Stock Incentive Plan (the “Plan”). The material terms of this Stock Grant Award
are as follows:

 

Grantee:     Grant Date:     Grant Number:     Restricted Shares:       Vest
Date:   The completion of one (1) year of Board service measured from the Grant
Date.

To the extent any capitalized terms used in this Agreement are not defined, they
shall have the meaning ascribed to them in the Plan. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.

In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:

1. Restricted Shares. Pursuant to the Plan, the Company hereby transfers to you,
and you hereby accept from the Company, a Stock Grant Award consisting of the
Restricted Shares, on the terms and conditions set forth herein and in the Plan.

2. Vesting of Restricted Shares. So long as your service on the Board continues,
the Restricted Shares shall vest in accordance with the following schedule:
one-hundred percent (100%) of the total number of Restricted Shares issued
pursuant to this Agreement shall vest on the Vest Date, unless otherwise
provided by the Plan or Section 3 below. Except as provided in Section 3 below,
in the event of the termination of your Board service for any reason, all
unvested Restricted Shares shall be immediately forfeited without consideration.
For purposes of facilitating the enforcement of the provisions of this
Section 2, the Company may issue stop-transfer instructions on the Restricted
Shares to the Company’s transfer agent, or otherwise hold the Restricted Shares
in escrow, until the Restricted Shares have vested and you have satisfied all
applicable obligations with respect to the Restricted Shares, including any
applicable tax withholding obligations set forth in Section 5 below. Any new,
substituted or additional securities or other property which is issued or
distributed with respect to the unvested Restricted Shares shall be subject to
the same terms and conditions as are applicable to the unvested Restricted
Shares under this Agreement and the Plan.



--------------------------------------------------------------------------------

3. Special Acceleration.

(a) To the extent the Restricted Shares are outstanding at the time of a
Corporate Transaction or a Change in Control, but not otherwise fully vested,
such Restricted Shares shall automatically accelerate immediately prior to the
effective date of the Corporate Transaction or the Change in Control, as the
case may be, and shall become vested in full at that time.

(b) If your service on the Board ceases as a result of your death or Disability
then, to the extent the Restricted Shares are outstanding, but not otherwise
fully vested, such Restricted Shares shall automatically accelerate and shall
become vested in full at that time.

(c) This Stock Grant Agreement shall not in any way affect the right of the
Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.

4. Restriction on Election to Recognize Income in the Year of Grant. Under
Section 83 of the Code, the Fair Market Value of the Restricted Shares on the
date the Restricted Shares vest will be taxable as ordinary income at that time.
You understand, acknowledge and agree that, as a condition to the grant of this
Award, you may not elect to be taxed at the time the Restricted Shares are
acquired by filing an election under Section 83(b) of the Code with the Internal
Revenue Service.

5. Withholding Taxes. You agree to make arrangements satisfactory to the Company
for the satisfaction of any applicable withholding tax obligations that arise in
connection with the Restricted Shares which, at the sole discretion of the
Company, may include (i) having the Company withhold Shares from the Restricted
Shares held in escrow, or (ii) any other arrangement approved by the Company, in
any case, equal in value to the amount necessary to satisfy any such withholding
tax obligation. Such Shares shall be valued based on the Fair Market Value as of
the day prior to the date that the amount of tax to be withheld is to be
determined under applicable law. The Company shall not be required to release
the Restricted Shares from the stop-transfer instructions or escrow unless and
until such obligations are satisfied.

6. Tax Advice. You represent, warrant and acknowledge that the Company has made
no warranties or representations to you with respect to the income tax
consequences of the transactions contemplated by this Agreement, and you are in
no manner relying on the Company or the Company’s representatives for an
assessment of such tax consequences. YOU UNDERSTAND THAT THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR
REGARDING ANY STOCK GRANT AWARD. NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO
BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.

7. Non-Transferability of Restricted Shares. Restricted Shares which have not
vested pursuant to Section 2 above shall not be anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor’s process,
whether voluntarily or involuntarily or by the operation of law. However, this
Section 7 shall not

 

2



--------------------------------------------------------------------------------

preclude you from designating a beneficiary who will receive any vested
Restricted Shares in the event of the your death, nor shall it preclude a
transfer of vested Restricted Shares by will or by the laws of descent and
distribution.

8. Restriction on Transfer. Regardless of whether the transfer or issuance of
the Restricted Shares has been registered under the Securities Act or has been
registered or qualified under the securities laws of any state, the Company may
impose additional restrictions upon the sale, pledge, or other transfer of the
Restricted Shares (including the placement of appropriate legends on stock
certificates and the issuance of stop-transfer instructions to the Company’s
transfer agent) if, in the judgment of the Company and the Company’s counsel,
such restrictions are necessary in order to achieve compliance with the
provisions of the Securities Act, the securities laws of any state, or any other
law.

9. Stock Certificate Restrictive Legends. Stock certificates evidencing the
Restricted Shares may bear such restrictive legends as the Company and the
Company’s counsel deem necessary under applicable law or pursuant to this
Agreement.

10. Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Restricted Shares may be conditioned upon you making certain
representations, warranties, and acknowledgments relating to compliance with
applicable securities laws.

11. Voting and Other Rights. Subject to the terms of this Agreement, you shall
have all the rights and privileges of a shareholder of the Company while the
Restricted Shares are subject to stop-transfer instructions, or otherwise held
in escrow, including the right to vote and to receive dividends (if any).

12. Authorization to Release Necessary Personal Information.

(a) You hereby authorize and direct the Company to collect, use and transfer in
electronic or other form, any personal information (the “Data”) regarding your
service, the nature and amount of your compensation and the facts and conditions
of your participation in the Plan (including, but not limited to, your name,
home address, telephone number, date of birth, social security number (or any
other social or national identification number), compensation, nationality, job
title, number of Shares held and the details of all Awards or any other
entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding) for the purpose of implementing, administering and managing your
participation in the Plan. You understand that the Data may be transferred to
the Company or any of its Subsidiaries, or to any third parties assisting in the
implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the
administration of this Stock Grant Award under the Plan or with whom Shares
acquired pursuant to this Stock Grant Award or cash from the sale of such shares
may be deposited. You acknowledge that recipients of the Data may be located in
different countries, and those countries may have data privacy laws and
protections different from those in the country of your residence. Furthermore,
you acknowledge and understand that the transfer of the Data to the Company or
any of its Subsidiaries, or to any third parties is necessary for your
participation in the Plan.

 

3



--------------------------------------------------------------------------------

(b) You may at any time withdraw the consents herein by contacting your local
human resources representative in writing. You further acknowledge that
withdrawal of consent may affect your ability to exercise or realize benefits
from this Stock Grant Award, and your ability to participate in the Plan.

13. No Entitlement or Claims for Compensation.

(a) Your rights, if any, in respect of or in connection with this Stock Grant
Award or any other Award is derived solely from the discretionary decision of
the Company to permit you to participate in the Plan and to benefit from a
discretionary Award. By accepting this Stock Grant Award, you expressly
acknowledge that there is no obligation on the part of the Company to continue
the Plan and/or grant any additional Awards to you. This Stock Grant Award is
not intended to be compensation of a continuing or recurring nature, or part of
your normal or expected compensation, and in no way represents any portion of a
your salary, compensation, or other remuneration for purposes of pension
benefits, severance, redundancy, resignation or any other purpose.

(b) Neither the Plan nor this Stock Grant Award or any other Award granted under
the Plan shall be deemed to give you a right to remain an Employee, Consultant
or director of the Company, a Parent, a Subsidiary or an Affiliate. The Company
and its Parents and Subsidiaries and Affiliates reserve the right to terminate
your Service at any time, with or without cause, and for any reason, subject to
applicable laws, the Company’s Articles of Incorporation and Bylaws and a
written employment agreement (if any), and you shall be deemed irrevocably to
have waived any claim to damages or specific performance for breach of contract
or dismissal, compensation for loss of office, tort or otherwise with respect to
the Plan, this Stock Grant Award or any outstanding Award that is forfeited
and/or is terminated by its terms or to any future Award.

(c) You agree that the Company may require that Restricted Shares be held by a
broker designated by the Company. In addition, you agree that your rights
hereunder shall be subject to set-off by the Company for any valid debts you owe
the Company.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflict of laws principles thereof.

15. Notices. Any notice required or permitted under the terms of this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by confirmed email, telegram, or fax or forty-eight (48) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the Company at the Company’s principal corporate
offices or to you at the address maintained for you in the Company’s records or,
in either case, as subsequently modified by written notice to the other party.

16. Binding Effect. Subject to the limitations set forth in this Agreement, this
Agreement shall be binding upon, and inure to the benefit of, the executors,
administrators, heirs, legal representatives, successors, and assigns of the
parties hereto.

17. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.

 

4



--------------------------------------------------------------------------------

DATED:                         ,         

 

CISCO SYSTEMS, INC. By:  

 

Title:  

 

 

GRANTEE

 

5



--------------------------------------------------------------------------------

NON-EMPLOYEE DIRECTOR STOCK UNIT

IN LIEU OF ANNUAL RETAINER

CISCO SYSTEMS, INC.

STOCK UNIT AGREEMENT

This Stock Unit Agreement (the “Agreement”) is made and entered into as of the
Grant Date (as defined below) by and between Cisco Systems, Inc., a California
corporation (the “Company”), and you pursuant to the Cisco Systems, Inc. 2005
Stock Incentive Plan (the “Plan”). The material terms of this Stock Unit Award
are as follows:

 

Grantee:   

 

     

Grant Date:   

 

     

Grant Number:   

 

     

Restricted Stock Units:   

 

     

To the extent any capitalized terms used in this Agreement are not defined, they
shall have the meaning ascribed to them in the Plan. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.

In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:

1. Restricted Stock Units. Pursuant to the Plan, the Company hereby grants to
you, and you hereby accept from the Company, Restricted Stock Units, each of
which is a bookkeeping entry representing the equivalent in value of one (1)
Share, on the terms and conditions set forth herein and in the Plan.

2. Vesting of Restricted Stock Units. One-hundred percent (100%) of the total
number of Restricted Stock Units granted pursuant to this Agreement shall vest
on the Grant Date.

3. Settlement of Restricted Stock Units. Restricted Stock Units shall be
automatically settled in Shares upon your separation from service within the
meaning of Code Section 409A (“Separation from Service”), provided that the
Company shall have no obligation to issue Shares pursuant to this Agreement
unless and until you have satisfied any applicable tax withholding obligations
and such issuance otherwise complies with all applicable law.

4. Tax Advice. You represent, warrant and acknowledge that the Company has made
no warranties or representations to you with respect to the income tax
consequences of the transactions contemplated by this Agreement, and you are in
no manner relying on the Company or the Company’s representatives for an
assessment of such tax consequences. YOU UNDERSTAND THAT THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR
REGARDING ANY RESTRICTED STOCK UNITS. NOTHING STATED HEREIN IS INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER
PENALTIES.



--------------------------------------------------------------------------------

5. Non-Transferability of Restricted Stock Units. Restricted Stock Units shall
not be anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily or involuntarily or by
operation of law. However, this Section 5 shall not preclude you from
designating a beneficiary who will receive vested Shares pursuant to this award
in the event of your death, nor shall it preclude a transfer of vested Shares
pursuant to this award by will or by the laws of descent and distribution.

6. Restriction on Transfer. Regardless of whether the transfer or issuance of
the Shares to be issued pursuant to the Restricted Stock Units has been
registered under the Securities Act or has been registered or qualified under
the securities laws of any state, the Company may impose additional restrictions
upon the sale, pledge, or other transfer of the Shares (including the placement
of appropriate legends on stock certificates and the issuance of stop-transfer
instructions to the Company’s transfer agent) if, in the judgment of the Company
and the Company’s counsel, such restrictions are necessary in order to achieve
compliance with the provisions of the Securities Act, the securities laws of any
state, or any other law.

7. Stock Certificate Restrictive Legends. Stock certificates evidencing the
Shares issued pursuant to the Restricted Stock Units may bear such restrictive
legends as the Company and the Company’s counsel deem necessary under applicable
law or pursuant to this Agreement.

8. Representations, Warranties, Covenants, and Acknowledgments. You hereby agree
that in the event the Company and the Company’s counsel deem it necessary or
advisable in the exercise of their discretion, the transfer or issuance of the
Shares issued pursuant to the Restricted Stock Units may be conditioned upon you
making certain representations, warranties, and acknowledgments relating to
compliance with applicable securities laws.

9. Voting and Other Rights. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a shareholder
of the Company unless and until the Restricted Stock Units are settled in Shares
upon your Separation from Service.

10. Authorization to Release Necessary Personal Information.

(a) You hereby authorize and direct the Company to collect, use and transfer in
electronic or other form, any personal information (the “Data”) regarding your
service, the nature and amount of your compensation and the facts and conditions
of your participation in the Plan (including, but not limited to, your name,
home address, telephone number, date of birth, social security number (or any
other social or national identification number), compensation, nationality, job
title, number of Shares held and the details of all Awards or any other
entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding) for the purpose of implementing, administering and managing your
participation in the Plan. You understand that the Data may be transferred to
the Company or any of its Subsidiaries, or to any third parties assisting in the
implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the
administration of these Restricted Stock Units under the Plan or with whom
Shares acquired pursuant to these Restricted Stock Units or cash from the sale
of such shares may be deposited. You acknowledge that recipients of the Data may
be located in different countries, and those countries may have data privacy
laws and protections different from those in the country of your residence.
Furthermore, you acknowledge and understand that the transfer of the Data to the
Company or any of its Subsidiaries, or to any third parties is necessary for
your participation in the Plan.

 

2



--------------------------------------------------------------------------------

(b) Prior to the time that the Restricted Stock Units are settled in Shares upon
your Separation from Service, you shall have no rights other than those of a
general creditor of the Company. The Restricted Stock Units represent an
unfunded and unsecured obligation of the Company.

(c) You may at any time withdraw the consents herein by contacting the Company’s
local human resources representative in writing. You further acknowledge that
withdrawal of consent may affect your ability to exercise or realize benefits
from these Restricted Stock Units, and your ability to participate in the Plan.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflict of laws principles thereof.

12. Notices. Any notice required or permitted under the terms of this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by confirmed email, telegram, or fax or forty-eight (48) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the Company at the Company’s principal corporate
offices or to you at the address maintained for you in the Company’s records or,
in either case, as subsequently modified by written notice to the other party.

13. Binding Effect. Subject to the limitations set forth in this Agreement, this
Agreement shall be binding upon, and inure to the benefit of, the executors,
administrators, heirs, legal representatives, successors, and assigns of the
parties hereto.

14. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.

 

DATED:  

 

 

CISCO SYSTEMS, INC. By:  

 

Title:  

 

 

GRANTEE

 

3



--------------------------------------------------------------------------------

NON-EMPLOYEE DIRECTOR ELECTION UNDER THE

CISCO SYSTEMS, INC. 2005 STOCK INCENTIVE PLAN

INITIAL EQUITY AWARD

I,                                                          , being a
prospective newly elected or appointed non-employee member of the Board of
Directors of Cisco Systems, Inc. (the “Company”) hereby elect to defer the
settlement of my total initial restricted stock unit award anticipated to be
granted under the 2005 Stock Incentive Plan (the “Plan”) on
                         in connection with my initial election or appointment
as a non-employee member of the Board of Directors of the Company.

This election will be effective only if received by
                                                          on or before
                                                          [the date of the
non-employee director’s election or appointment].

If I do not elect to defer the settlement of my initial restricted stock unit
grant, the restricted stock unit grant will be automatically settled in shares
of the Company’s common stock on, or as soon as practicable after, the below
described vesting dates of the restricted stock unit grant.

Fifty percent (50%) of my initial restricted stock unit grant will vest upon the
completion of one year of Board service measured from my initial appointment or
election date and the remaining fifty percent (50%) will vest upon my completion
of one year of Board service thereafter (subject to acceleration in certain
cases), as more fully set forth in the Stock Unit Agreement. I understand that
if my “separation from service” within the meaning of Section 409A of the
Internal Revenue Code (“Separation from Service”) occurs before my restricted
stock unit grant vests, any unvested portion will be forfeited.

I understand that if I elect to defer the settlement of my initial restricted
stock unit grant, any vested portion of my stock unit grant will not be settled
in shares of the Company’s common stock upon the above mentioned vesting dates,
but instead will be settled in shares of the Company’s common stock on, or as
soon as practicable after, my Separation from Service (which generally will be
the date my service as a member of the Board of Directors of the Company
terminates).

I understand that my receipt of shares of the Company’s common stock pursuant to
any stock unit grant will be taxed as ordinary income to me based on the value
of the shares on the date the stock unit grant is settled and I receive shares
of the Company’s common stock.

 

 

   

 

Signature of Non-Employee Director       Date

* Because individual circumstances vary, Cisco Systems, Inc. can not provide tax
advice and you should consult with your own tax advisor regarding the income tax
consequences of your potential elections.



--------------------------------------------------------------------------------

NON-EMPLOYEE DIRECTOR ELECTION UNDER THE

CISCO SYSTEMS, INC. 2005 STOCK INCENTIVE PLAN

ANNUAL RETAINER & EQUITY AWARD

ANNUAL RETAINER

I,                                                          , being a
non-employee member of the Board of Directors of Cisco Systems, Inc. (the
“Company”) hereby elect to receive (complete either (a) or (b) below):

 

(a)         % (insert 0% OR a percentage between 25% and 100%) of my total
annual retainer for the next year of Board service commencing at the next annual
meeting of shareholders;

 

(b) $             (insert $0 OR a dollar amount between $18,750 and $75,000) of
my total annual retainer for the next year of Board service commencing at the
next annual meeting of shareholders;

in the form of (check either (i) or (ii) below):

(i)              a fully vested deferred stock unit grant which will be granted
under the 2005 Stock Incentive Plan (the “Plan”) on November     , 200   based
on the closing value of the Company’s common stock on that date;

(ii)              a fully vested stock grant which will be granted under the
Plan on November     , 200   based on the closing value of the Company’s common
stock on that date.

I understand that this election will be effective only if received by
                                     on or before                      [December
31, [PRECEDING YEAR]].

I further understand that I will receive my annual retainer in the form of cash
to the extent that I do not elect to receive it in the form of a stock unit
grant or stock grant under the Plan on, or as soon as practicable after, the
date of the annual meeting of shareholders on                     , 20    .

I understand that, if I elect to receive a stock unit grant, any such stock unit
grant will be settled in shares of the Company’s common stock on, or as soon as
practicable after, my “separation from service” within the meaning of
Section 409A of the Internal Revenue Code (which generally will be the date my
service as a member of the Board of Directors of the Company terminates).

I further understand that my receipt of shares of the Company’s common stock
pursuant to any stock unit grant will be taxed as ordinary income to me based on
the value of the shares on the date the stock unit grant is settled and I
receive shares of the Company’s common stock.

I understand that, if I elect to receive a stock grant, I will receive the
shares representing any such stock grant on, or as soon as practicable after,
the date of the annual shareholder meeting and that my receipt of a stock grant
will be taxed as ordinary income to me based on the value of the shares on the
date of grant.



--------------------------------------------------------------------------------

ANNUAL EQUITY AWARD

I further (check one) (i)          ELECT or (ii)          DO NOT ELECT to defer
the settlement of my total annual restricted stock unit award anticipated to be
granted under the 2005 Stock Incentive Plan (the “Plan”) on
                    , 20     immediately following the Company’s 20     Annual
Meeting of Shareholders.

I understand that this election will be effective only if received by
                                     on or before                      [December
31, [PRECEDING YEAR]].

If I do not elect to defer the settlement of my annual restricted stock unit
grant, the above-mentioned restricted stock unit grant will be automatically
settled in shares of the Company’s common stock on, or as soon as practicable
after, the vesting of the restricted stock unit grant upon the completion of one
year of Board service following the date of grant (subject to acceleration in
certain cases), as more fully set forth in the Stock Unit Agreement. I
understand that if my “separation from service” within the meaning of
Section 409A of the Internal Revenue Code (“Separation from Service”) occurs
before my restricted stock unit grant vests, the grant will be forfeited.

I understand that if I elect to defer the settlement of the above-mentioned
annual restricted stock unit grant, any vested portion of my restricted stock
unit grant will not be settled in shares of the Company’s common stock upon the
above-described vesting date, but instead will be settled in shares of the
Company’s common stock on, or as soon as practicable after, my Separation from
Service (which generally will be the date my service as a member of the Board of
Directors of the Company terminates).

I understand that my receipt of shares of the Company’s common stock pursuant to
any stock unit grant will be taxed as ordinary income to me based on the value
of the shares on the date the stock unit grant is settled and I receive shares
of the Company’s common stock.

 

 

   

 

Signature of Non-Employee Director       Date

* Because individual circumstances vary, Cisco Systems, Inc. can not provide tax
advice and you should consult with your own tax advisor regarding the income tax
consequences of your potential elections.



--------------------------------------------------------------------------------

CISCO SYSTEMS, INC.

VESTING ACCELERATION POLICY

FOR

DEATH AND TERMINAL ILLNESS

AS

AMENDED SEPTEMBER 8, 2011

Unless and until the Compensation & Management Development Committee of the
Board of Directors of Cisco Systems, Inc. determines otherwise, the following
policy shall be applied to all equity awards issued under any equity plan
maintained Cisco or any Cisco subsidiary, including equity awards and/or equity
plans assumed by Cisco in connection with its acquisition of companies, and held
by any employee of Cisco or any Cisco subsidiary (each such award shall be
referred to herein as an “equity award”), except to the extent that the
application of such policy would be prohibited by the applicable equity plan,
equity award agreement or any applicable law, rule or regulation.

For purposes of this policy:

 

  •  

the value of stock options and stock appreciation rights is based on the
difference between the exercise price of the equity awards and the closing price
of Cisco’s stock on the date of the employee’s death or terminal illness, as
applicable, or if such day is not a trading day, the last trading day prior to
the date of death or terminal illness, as applicable; and

 

  •  

the value of stock grants, stock units, and unvested shares previously acquired
pursuant to equity awards (such shares are referred to herein as “unvested
equity award shares”) is based on the difference between the purchase price, if
any, and the closing price of Cisco’s stock on the date of the employee’s death
or terminal illness, as applicable, or if such day is not a trading day, the
last trading day prior to the date of death or terminal illness, as applicable;

 

  •  

“unvested equity award shares” includes outstanding and unvested
performance-based restricted stock or stock unit awards and the accelerated
vesting of such awards will be deemed to occur at target levels, subject to the
specified limits below; and

 

  •  

to the extent the vesting of any performance-based restricted stock or stock
unit award is accelerated pursuant to this policy, the award will be settled
upon the death or terminal illness of an employee, as the case may be, except
that if the applicable award is subject to Section 409A of the Internal Revenue
Code (“Code Section 409A”) and such terminal illness does not qualify as a
“Disability” within the meaning of Code Section 409A, then the award will
instead be settled on the fixed payment date following the end of the
performance period on which the applicable award is normally paid out.

ACCELERATION UPON DEATH OF EMPLOYEE

Upon the death of an employee, Cisco will accelerate the vesting of the
employee’s outstanding equity awards and any unvested equity award shares up to
a specified limit based on the value of the equity awards and/or shares on the
date of death. The limit on the amount of accelerated vesting is the greater of:
(a) one-hundred percent (100%) of the unvested equity awards and/or unvested
equity award shares up to a total value of $10 million; or (b) up to one year of
vesting from the date of death as to all unvested equity awards and/or unvested
equity award shares. For example, if an employee held unvested options for
100,000 shares with an exercise price of $1 which would vest in four annual
installments of 25,000 shares, and the closing price of Cisco’s stock on the
date of the employee’s death was $101, all 100,000 of the shares would become
vested (100,000 shares x $100 (the difference between $101 and $1) =
$10,000,000).

ACCELERATION UPON TERMINAL ILLNESS OF EMPLOYEE

Upon the terminal illness of an employee, Cisco will accelerate the vesting of
the employee’s outstanding equity awards and any unvested equity award shares up
to a specified limit based on the value of the equity



--------------------------------------------------------------------------------

awards and/or shares on the date of the terminal illness. An employee will be
considered terminally ill upon the approval by Cisco’s employee life insurance
provider of the accelerated life insurance benefit which indicates 12 months or
less to live. When a request is made to accelerate the vesting of an employee’s
outstanding equity awards and early life insurance payouts are not also
requested, an employee will be considered terminally ill upon the approval by
Cisco’s external, independent medical review vendor (which may include Cisco’s
employee life insurance provider). The date of terminal illness will be the date
the determination is made by Cisco’s employee life insurance provider or Cisco’s
external, independent medical review vendor. The limit on the amount of
accelerated vesting is the greater of: (a) one-hundred percent (100%) of the
unvested equity awards and/or unvested equity award shares up to a total value
of $10 million; or (b) up to one year of vesting from the date of the terminal
illness as to all unvested equity awards and/or unvested equity award shares.
For example, if an employee holds unvested options for 100,000 shares with an
exercise price of $1 which would vest in four annual installments of 25,000
shares, and the closing price of Cisco’s stock on the date that the employee is
determined to be terminally ill was $101, all 100,000 of the shares would become
vested (100,000 shares x $100 (the difference between $101 and $1) =
$10,000,000).



--------------------------------------------------------------------------------

CISCO SYSTEMS, INC.

VESTING POLICY

FOR

LEAVES OF ABSENCE

Unless and until the Compensation & Management Development Committee of the
Board of Directors of Cisco Systems, Inc. determines otherwise, the following
policy shall be applied to all equity awards issued under any equity plan
maintained Cisco or any Cisco subsidiary, including equity awards and/or equity
plans assumed by Cisco in connection with its acquisition of companies, and held
by any employee of Cisco or any Cisco subsidiary (each such award shall be
referred to herein as an “equity award”), except to the extent that the
application of such policy would be prohibited by the applicable equity plan,
equity award agreement or any applicable law, rule or regulation.

(Effective until approximately November 2008)

SUSPENSION OF VESTING UPON AUTHORIZED LEAVE OF ABSENCE

The exercise or vesting schedule in effect for any outstanding equity award and
any unvested shares previously acquired pursuant to any equity award (such
shares referred to herein as “unvested equity award shares”) held by an employee
at the time of the employee’s commencement of an authorized leave of absence
shall be suspended as of the first day of the authorized leave of absence, and
the equity award and any unvested equity shares shall not vest and/or become
exercisable for any additional shares during the period the employee remains on
such leave of absence.

(Effective in or around November 2008)

90 DAYS CONTINUED VESTING ON AUTHORIZED LEAVES OF ABSENCE

The exercise or vesting schedule in effect for any outstanding equity award and
any unvested shares previously acquired pursuant to any equity award (such
shares referred to herein as “unvested equity award shares”) held by an employee
at the time of the employee’s commencement of an authorized leave of absence
shall continue to vest and/or become exercisable in accordance with the vesting
schedule set forth in the applicable equity award agreement during the period
the employee remains on such authorized leave of absence; provided that, in no
event shall any employee be entitled to vest for more than 90 days of authorized
leaves of absence during any rolling 12-month period (the “LOA Limit”).

If an employee exceeds the LOA Limit during any rolling 12-month period, the
unvested equity award shares held by such an employee shall be suspended
immediately following the expiration of the LOA Limit and the equity award and
any unvested equity shares shall not vest and/or become exercisable for any
additional shares during the remainder of the rolling 12-month period.



--------------------------------------------------------------------------------

CISCO SYSTEMS, INC.

TRANSFER POLICY

FOR

DIVORCE

Unless and until the Compensation & Management Development Committee of the
Board of Directors of Cisco Systems, Inc. determines otherwise, the following
policy shall be applied to all equity awards issued under any equity plan
maintained Cisco or any Cisco subsidiary, including equity awards and/or equity
plans assumed by Cisco in connection with its acquisition of companies, and held
by any employee of Cisco or any Cisco subsidiary (each such award shall be
referred to herein as an “equity award”), except to the extent that the
application of such policy would be prohibited by the applicable equity plan,
equity award agreement or any applicable law, rule or regulation.

PROHIBITION ON TRANSFER OF EQUITY AWARDS UPON DIVORCE

Except as provided below, equity awards and any unvested shares acquired
pursuant to equity awards shall not be anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor’s process in
connection with the divorce of the holder of such equity award or shares. Equity
awards and any unvested shares acquired pursuant to equity awards may be
transferred by an executive officer of Cisco only to the extent required by a
domestic relations order, as defined by the Internal Revenue Code or Title I of
the Employee Retirement Income Security Act, or the rules thereunder, in
settlement of marital property rights by any court of competent jurisdiction.